 

 

Exhibit 10.1

 

PURCHASE AND SALE AGREEMENT

between

2144 ASSOCIATES HERSHEY

3144 ASSOCIATES

SAWMILL THREE, LLC

44 HERSHA SMITHFIELD, LLC

HHLP BROOKHAVEN ASSOCIATES, LLC

HHLP HARRISBURG FRIENDSHIP, LP

44 CARLISLE ASSOCIATES

HHLP LANGHORNE ONE ASSOCIATES, LP

INN AMERICA HOSPITALITY AT EWING, LLC

HHLP WILMINGTON ASSOCIATES, LP

HHLP LANGHORNE TWO ASSOCIATES, LP

HHLP OXFORD VALLEY ASSOCIATES, LP

HHLP HAUPPAUGE ASSOCIATES, LLC

HHLP KING OF PRUSSIA ASSOCIATES, LP

HHLP BRIDGEWATER ASSOCIATES LLC

HHLP WILMINGTON ASSOCIATES, LP

 

 

collectively, as Seller

and

BRE NE HOSPITALITY HOLDINGS LLC,

as Purchaser

 

 

 

Dated: September 20, 2013

 

 

 

 

 

1

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

ARTICLE I DEFINITIONS


2 

1.1

Definitions


2 

ARTICLE II THE PROPERTY AND LIABILITIES


12 

2.1

Description of the Property


12 

2.2

Excluded Property


14 

2.3

Assumed Liabilities


15 

2.4

Retained Liabilities


15 

ARTICLE III PURCHASE PRICE


12 

3.1

Purchase Price


15 

3.2

Deposit


16 

3.3

Payment of Purchase Price


16 

ARTICLE IV CONTINGENCIES


17 

4.1

Due Diligence


17 

4.2

Loan Assumptions and Defeasance


19 

4.3

Franchise Approval


20 

4.4

Delivery of Due Diligence Materials Upon Termination


21 

ARTICLE V TITLE TO THE PROPERTY


21 

5.1

Title Commitments


21 

5.2

Surveys


22 

5.3

Exceptions to Title


22 

ARTICLE VI CONDITION OF THE PROPERTY


25 

6.1

PROPERTY SOLD “AS IS”


25 

6.2

Survival


27 

ARTICLE VII REPRESENTATIONS AND WARRANTIES


27 

7.1

Seller’s Representations and Warranties


27 

7.2

Purchaser’s Representations and Warranties


33 

ARTICLE VIII COVENANTS


34 

8.1

Confidentiality


34 

8.2

Operation in the Ordinary Course of Business


36 

8.3

Actions Requiring Purchaser’s Consent


36 

8.4

Licenses and Permits


37 

8.5

Employees


37 

8.6

Bookings


38 

8.7

Tax Contests


38 

 



1

 

--------------------------------------------------------------------------------

 

 

 

8.8

Cooperation


39 

8.9

Notices and Filings


39 

8.1

Access to Information


39 

8.11

Privacy Laws


40 

8.12

Further Assurances


40 

8.13

Termination of Contracts


40 

8.14

Estoppel Certificates


40 

8.15

Tax Clearance and Bulk Sales Certificates


41 

ARTICLE IX CLOSING CONDITIONS


41 

9.1

Purchaser Closing Conditions


41 

9.2

Seller Closing Conditions


43 

9.3

Additional Seller Termination Rights


44 

9.4

Frustration of Closing Conditions


46 

ARTICLE X CLOSING


46 

10.1

Closing Date


46 

10.2

Closing Escrow


46 

10.3

Closing Deliveries


47 

10.4

Possession


49 

ARTICLE XI PRORATIONS AND EXPENSES


49 

11.1

Closing Statement


49 

11.2

Prorations and Credits


49 

11.3

Accounts Receivable


53 

11.4

Transaction Costs


53 

11.5

Reconciliation


54 

11.6

Survival


54 

ARTICLE XII TRANSITION PROCEDURES


54 

12.1

Safe Deposit Boxes


54 

12.2

Baggage


55 

12.3

IT System


55 

12.4

Removal of Proprietary Property


55 

12.5

Notice to Employees


56 

12.6

Guest Cars


56 

ARTICLE XIII DEFAULT AND REMEDIES


56 

13.1

Seller Default


56 

13.2

Purchaser’s Default


56 

 



2

 

--------------------------------------------------------------------------------

 

 

 

ARTICLE XIV RISK OF LOSS


56 

14.1

Casualty


56 

14.2

Condemnation


57 

ARTICLE XV SURVIVAL, INDEMNIFICATION AND RELEASE


58 

15.1

Survival


58 

15.2

Indemnification by Seller


59 

15.3

Indemnification by Purchaser


59 

15.4

Limitations on Indemnification Obligations


59 

15.5

Negligence or Willful Misconduct of Indemnitee


60 

15.6

Waiver of Certain Damages


60 

15.7

Indemnification Procedure


60 

15.8

Accrual of Indemnification Obligation


61 

15.9

Exclusive Remedy for Indemnification Loss


61 

ARTICLE XVI MISCELLANEOUS PROVISIONS


61 

16.1

Notices


61 

16.2

No Recordation


63 

16.3

Time is of the Essence


63 

16.4

Assignment


63 

16.5

Successors and Assigns


64 

16.6

Third Party Beneficiaries


64 

16.7

GOVERNING LAW


64 

16.8

Rules of Construction


64 

16.9

Severability


65 

16.1

JURISDICTION AND VENUE


65 

16.11

WAIVER OF TRIAL BY JURY


65 

16.12

Prevailing Party


65 

16.13

Several (Not Joint and Several) Liability of Seller


66 

16.14

Exculpation


66 

16.15

Incorporation of Recitals, Exhibits and Schedules


66 

16.16

Entire Agreement


66 

16.17

Amendments, Waivers and Termination of Agreement


66 

16.18

Not an Offer


66 

16.19

Execution of Agreement


66 

16.2

1031 Exchange


66 

16.21

Non-Solicitation


67 

 



3

 

--------------------------------------------------------------------------------

 

 

 

ARTICLE XVII JOINDER OF HERSHA


67 

17.1

Hersha Guaranty


67 

17.2

Representations and Warranties of Hersha


68 

17.3

Survival


68 

ARTICLE XVIII ESCROW


68 

18.1

Escrow Provisions


68 

 

 

 

4

 

--------------------------------------------------------------------------------

 

 

 

PURCHASE AND SALE AGREEMENT

THIS PURCHASE AND SALE AGREEMENT (this “Agreement”) is made and entered into as
of this 20th day of September, 2013 (the “Effective Date”), by and among 2144
Associates Hershey, a Pennsylvania limited partnership, 3144 Associates, a
Pennsylvania limited partnership, Sawmill Three, LLC, a Connecticut limited
liability company, 44 Hersha Smithfield, LLC, a Rhode Island limited liability
company, HHLP Brookhaven Associates, LLC, a New York limited liability company,
HHLP Harrisburg Friendship, LP, a Pennsylvania limited partnership, 44 Carlisle
Associates, a Pennsylvania limited partnership, HHLP Langhorne One Associates,
LP, a Pennsylvania limited partnership, Inn America Hospitality at Ewing, LLC, a
New Jersey limited liability company, HHLP Wilmington Associates, LP, a Delaware
limited partnership, HHLP Langhorne Two Associates, LP, a Pennsylvania limited
partnership, HHLP Oxford Valley Associates, LP, a Pennsylvania limited
partnership, HHLP Hauppauge Associates, LLC, a New York limited liability
company, HHLP King of Prussia Associates, LP, a Pennsylvania limited
partnership, HHLP Bridgewater Associates LLC, a New Jersey limited liability
company, and HHLP Wilmington Associates, LP, a Delaware limited partnership
(individually and collectively, “Seller”), and BRE NE HOSPITALITY HOLDINGS LLC,
a Delaware limited liability company (“Purchaser”).  Seller and Purchaser are
sometimes referred to herein individually as a “Party” and, collectively, as the
“Parties.”

W I T N E S S E T H:

WHEREAS, Seller owns sixteen (16) separate hotel facilities more particularly
described on Exhibit A attached hereto (each a “Hotel” and, collectively, the
“Hotels”);

WHEREAS, American Properties at Scotch Road, LLC, a New Jersey limited liability
(“American Properties") owns a single hotel facility known as the Element Hotel,
Ewing, NJ (the “Element Hotel”);

WHEREAS, Seller desires to sell each and every Hotel to Purchaser, and Purchaser
desires to purchase each and every Hotel from Seller, on the terms and subject
to the covenants and conditions hereinafter set forth; and

WHEREAS, American Properties desires to sell the Element Hotel to Purchaser, and
Purchaser desires to purchase the Element Hotel from Purchaser, on the terms and
subject to the covenants and conditions set forth in that certain written
Purchase and Sale Agreement dated on or about the date hereof by and between
American Properties and Purchaser (the “Other Purchase Agreement”).

NOW, THEREFORE, in consideration of the mutual covenants set forth in this
Agreement, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereto, intending to
be legally bound hereby, covenant and agree as follows:



1

 

--------------------------------------------------------------------------------

 

 

 

ARTICLE I
DEFINITIONS

1.1Definitions

.  In addition to the terms defined above in the introduction and recitals to
this Agreement, the following terms, when used in this Agreement, shall have the
meanings set forth in this Section 1.1.

“Accounts Receivable” means all amounts which Seller or Operating Lessee is
entitled to receive from the Business which are not paid as of the Closing,
including, without limitation, charges for the use or occupancy of any guest,
conference or banquet rooms or other facilities at the Hotel, any restaurant,
bar or banquet services, or any other goods or services provided by or on behalf
of Seller or Operating Lessee at the Hotel, but expressly excluding all (i)
credit card charges, checks and other instruments which have been submitted for
payment as of the Closing, and (ii) items of income otherwise prorated pursuant
to Section 11.2 or Section 11.3.1 hereof.

“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly, (i) owns or controls fifty percent (50%) or more of the
outstanding voting and/or equity interests of the Person, or (ii) controls, is
controlled by or is under common control with, the Person.  For the purposes of
this definition, the term “control” and its derivations means having the power,
directly or indirectly, to direct the management, policies or general conduct of
business of a Person, whether by the ownership of voting securities, contract or
otherwise.

“Anti-Terrorism Laws” means all domestic and foreign money laundering and
anti-terrorist laws, statutes, treaties, codes, permits, decrees, ordinances,
orders (judicial, executive or administrative), rules, regulations (temporary,
interim and final), directives, determinations, judgments or requirements,
including the USA Patriot Act of 2001, Pub. L. No. 107 56 (the “Patriot Act”),
the Bank Secrecy Act, 31 U.S.C. Section 5311 et seq., the Trading with the Enemy
Act, 50 U.S.C. Section 1701 et seq., rules, regulations and policies promulgated
pursuant to OFAC, and laws and regulations relating to prevention and detection
of money laundering in 18 U.S.C. Section 1956 and 1957, as all of the foregoing
may be amended, modified, supplemented or superseded from time to time.

“Applicable Law” means (i) all statutes, laws, common law, rules, regulations,
ordinances, codes or other legal requirements of any Governmental Authority,
stock exchange, board of fire underwriters and similar quasi-governmental
authority, and (ii) any judgment, injunction, order or other similar requirement
of any court or other adjudicatory authority, in effect at the time in question
and in each case to the extent any Person or property is subject to the same.

“Assigned Operating Agreements” has the meaning set forth in Section 2.1.10
hereof.

“Assumed Liabilities” has the meaning set forth in Section 2.3 hereof.

“Assumed Loan Documents” has the meaning set forth in Section 7.1.21 hereof.

“Assumed Loans” has the meaning set forth in Section 3.3.2 hereof





2

 

--------------------------------------------------------------------------------

 

 

 

“Assumption Fees” has the meaning set forth in Section 4.2.1 hereof.

“Beverage Services Agreement” has the meaning set forth in Section 8.4 hereof.

“Bookings” has the meaning set forth in Section 2.1.16 hereof.

“Books and Records” has the meaning set forth in Section 2.1.13 hereof.

“Bridgewater Hotel” has the meaning set forth in Section 11.2.16 hereof.

“Bridgewater Loan Agreement” means that certain Loan Agreement, dated as of
December 28, 2006, by and between HHLP Bridgewater Associates, LLC and Goldman
Sachs Commercial Mortgage Capital, L.P., as amended and supplemented pursuant to
the Lender Consent in connection with the acquisition of the Bridgewater Hotel.

“Bridgewater Reserve Account Credit” has the meaning set forth in Section
11.2.16(A) hereof.

“Business” means, with respect to each Hotel, the lodging business and all
activities related thereto conducted at the Hotel, including, without
limitation, (i) the rental of any guest, conference or banquet rooms or other
facilities at the Hotel, (ii) the operation of any restaurant, bar or banquet
services at the Hotel, together with all other goods and services provided at
the Hotel, (iii) the rental of any commercial or retail space to tenants at the
Hotel, (iv) the maintenance and repair of the Real Property and tangible
Personal Property comprising a part of the Hotel, (v) the employment of the
Employees at the Hotel, and (vi) the payment of Taxes for the Hotel.

“Business Day” means any day other than a Saturday, Sunday or any federal legal
holiday.

“Cash Consideration” means that portion of the Purchase Price to be paid by
Purchaser to Seller, in the form of good and valid U.S. funds, at Closing, as
the same is more particularly shown on Schedule 3.3.5 attached hereto.

“Casualty” has the meaning set forth in Section 14.1 hereof.

“Closing” means the First Closing or the Second Closing, as applicable, in each
case as extended pursuant to this Agreement.

“Closing Date” means the First Closing Date or the Second Closing Date, as
applicable, in each case as extended pursuant to this Agreement.

“Closing Escrow” has the meaning set forth in Section 10.2 hereof

“Closing Escrow Agreement” has the meaning set forth in Section 10.2 hereof

“Closing Statement” has the meaning set forth in Section 11.1 hereof.

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and any regulations, rulings and guidance issued by the Internal Revenue
Service.





3

 

--------------------------------------------------------------------------------

 

 

 

“Condemnation” has the meaning set forth in Section 14.2 hereof.

“Confidential Information” has the meaning set forth in Section 8.1.1 hereof.

“Contract” means any agreement, contract, arrangement, commitment, mortgage,
deed of trust, indenture, instrument, lease, note, bond, purchase order or
license of any kind, whether written or oral, including each amendment,
modification, renewal, extension or ancillary document pertaining thereto, in
each case to which Seller is a party or by which Seller or any Property is
bound, including, without limitation, the Equipment Leases and the Operating
Agreements, but excluding the Tenant Leases, the Operating Lease and the
Management Agreement.

“Courtyard Langhorne Hotel” has the meaning set forth in Section 11.2.17 hereof.

“Cut-Off Time” has the meaning set forth in Section 11.2 hereof.

“Deed” has the meaning set forth in Section 10.3.1(b) hereof.

“Defeasance Fees” has the meaning set forth in Section 4.2.2 hereof.

“Deposit” has the meaning set forth in Section 3.2.1 hereof.

“Element Purchase Agreement” means that certain Purchase and Sale Agreement,
dated as of the Effective Date, by and among American Properties at Scotch Road,
LLC and Purchaser.

“Element Purchaser” means the “Purchaser” as defined in the Element Purchase
Agreement.

“Element Purchaser Default” means a default by Element Purchaser as set forth in
clause (x) of Section 13.2 of the Element Purchase Agreement.

“Element Seller” means the “Seller” as defined in the Element Purchase
Agreement.

“Element Seller Default” means a default by Element Seller as set forth in
clause (x) of Section 13.1 of the Element Purchase Agreement.

“Employees” means, at the time in question, all persons employed full time or
part time at the Property by Seller.

“Employer” means the employer of the Employees.

“Encumbered Properties” means those Properties listed on Schedule 1.1 hereof.

“Environmental Claims” means all claims for reimbursement, remediation,
abatement, removal, clean up, contribution, personal injury, property damage or
damage to natural resources made by any Governmental Authority or other Person
arising from or in connection with the (i) presence or actual or potential
spill, leak, emission, discharge or release



4

 

--------------------------------------------------------------------------------

 

 

 

of any Hazardous Substances over, on, in, under or from the Hotel, or (ii)
violation of any Environmental Laws with respect to the Hotel.

“Environmental Laws” means any Applicable Laws which regulate the manufacture,
generation, formulation, processing, use, treatment, handling, storage,
disposal, distribution or transportation, or an actual or potential spill, leak,
emission, discharge or release of any Hazardous Substances, pollution,
contamination or radiation into any water, soil, sediment, air or other
environmental media, including, without limitation, (i) the Comprehensive
Environmental Response, Compensation and Liability Act, (ii) the Resource
Conservation and Recovery Act, (iii) the Federal Water Pollution Control Act,
(iv) the Toxic Substances Control Act, (v) the Clean Water Act, (vi) the Clean
Air Act, and (vii) the Hazardous Materials Transportation Act, and similar state
and local laws, as amended as of the time in question.

“Environmental Liabilities” means all liabilities and obligations under any
Environmental Laws arising from or in connection with the Hotel, including,
without limitation, any obligations to manage, control, contain, remove, remedy,
respond to, clean up or abate any actual or potential spill, leak, emission,
discharge or release of any Hazardous Substances, pollution, contamination or
radiation into any water, soil, sediment, air or other environmental media.

“Equipment Leases” has the meaning set forth in Section 2.1.9 hereof.

“Escrow Agent” means Chicago Title Insurance Company, 711 Third Ave, NY, NY
10017, Attention: Neal Miranda, Telephone: 212-880-1237, Email:
neal.miranda@ctt.com.

“Excluded Hotel” has the meaning set forth in Section 9.1.2(A) hereof.

“Existing Franchise Agreement” has the meaning set forth in Section 7.1.31
hereof.

“Existing Franchisor” means those Franchisors set forth on Schedule 7.1.31-A
hereto.

“F&B” has the meaning set forth in Section 2.1.6 hereof.

“First Closing” has the meaning set forth in Section 10.1.1 hereof.

“First Closing Date” has the meaning set forth in Section 10.1.1 hereof.

“FF&E” has the meaning set forth in Section 2.1.3 hereof.

“Franchise Agreement” means a license agreement between Franchisor and Purchaser
with respect, without limitation, to the branding and operation of the Hotel.

“Franchise Approval” has the meaning set forth in Section 4.3.1 hereof.

“Franchise Approval Notice” has the meaning set forth in Section 4.3.1 hereof.

“Franchisor” means the licensor under any Franchise Agreement entered into by
Purchaser with respect to the Hotel.





5

 

--------------------------------------------------------------------------------

 

 

 

“Function Revenues” has the meaning set forth in Section 11.2.11 hereof.

“Further Due Diligence Period” has the meaning set forth in Section 4.1.2
hereof.

“Governmental Authority” means any federal, state or local government or other
political subdivision thereof, including, without limitation, any Person
exercising executive, legislative, judicial, regulatory or administrative
governmental powers or functions, in each case to the extent the same has
jurisdiction over the Person or property in question.

“Guest Ledger” means all charges accrued to the open accounts of any guests or
customers at the Hotel as of the Cut-Off for the Hotel for the use or occupancy
of any guest, conference or banquet rooms or other facilities at the Hotel, and
any restaurant, bar or banquet services at or for the Hotel, or any other goods
or services provided by or on behalf of Seller or Operating Tenant at the Hotel.

“Hazardous Substances” means any hazardous or toxic substances, materials or
waste, whether in solid, semisolid, liquid or gaseous form, including, without
limitation, asbestos, petroleum or petroleum by products and polychlorinated
biphenyls.

“Hersha” means Hersha Hospitality Trust, a Maryland Real Estate Investment
Trust.

“Hotel” and “Hotels” has the meaning set forth in the recitals hereof.

“Hotel Guest Data and Information” means all guest or customer profiles, contact
information (e.g., addresses, phone numbers, facsimile numbers and email
addresses), histories, preferences and any other guest or customer information
in any database of Seller, Operating Tenant or any hotel manager, whether
obtained or derived by Seller or Operating Tenant from guests or customers of
the Hotel.

“HHM Managed Hotels” means the Hotels to be managed by HHM Manager following the
Closing as determined by the Purchaser.

“HHM Manager” means Hersha Hospitality Management L.P.

“Improvements” has the meaning set forth in Section 2.1.2 hereof.

“Indemnification Claim” has the meaning set forth in Section 15.6.1 hereof.

“Indemnification Deductible” has the meaning set forth in Section 15.4.2 hereof.

“Indemnification Loss” means, with respect to any Indemnitee, any actual (and
not contingent) liability, damage, loss, cost or expense, including, without
limitation, reasonable attorneys’ fees and expenses and court costs, incurred by
the Indemnitee as a result of the act, omission or occurrence in question.

“Indemnitee” has the meaning set forth in Section 15.6.1 hereof.

“Indemnitor” has the meaning set forth in Section 15.6.1 hereof.





6

 

--------------------------------------------------------------------------------

 

 

 

“Initial Second Closing Date” has the meaning set forth in Section 10.1.2 hereof

“Intellectual Property” has the meaning set forth in Section 2.1.12 hereof.

“Inventoried Baggage” has the meaning set forth in Section 12.2 hereof.

“Inventoried Safe Deposit Boxes” has the meaning set forth in Section 12.1
hereof.

“IT System” has the meaning set forth in Section 2.1.5 hereof.

“Knowledge” means: (i) with respect to Seller, the actual knowledge, without
independent investigation, of Mr. William J. Walsh, Senior Vice President, Asset
Management, Charles Paloux, Director of Asset Management and Acquisitions and
Ashish Parikh, Chief Financial Officer, and expressly excludes the knowledge of
any other shareholder, partner, member, trustee, beneficiary, director, officer,
manager, employee, agent or representative of Seller; and (ii) with respect to
Purchaser, the actual knowledge, without independent investigation, of Brian
Kim, and expressly excludes the knowledge of any other shareholder, partner,
member, trustee, beneficiary, director, officer, manager, employee, agent or
representative of Purchaser.  For the purposes of this definition, the term
“actual knowledge” means, with respect to any person, the conscious awareness of
such person at the time in question, and expressly excludes any constructive or
implied knowledge of such person.

“Land” has the meaning set forth in Section 2.1.1 hereof.

“Langhorne Cash Management Agreement” means that certain Cash Management
Agreement, dated January 3, 2006, by and between HHLP Langhorne One Associates,
L.P., 44 New England Management Company, Wells Fargo Bank, National Association,
as lender, and Wells Fargo Bank, National Association, as depository, as amended
and supplemented pursuant to the Lender Consent in connection with the
acquisition of the Courtyard Langhorne Hotel.

“Langhorne Reserve Account Credit” has the meaning set forth in Section 11.2.17
hereof.

“Leasing Costs” has the meaning set forth in Section 7.1.32 hereof.

“Lender” means, individually and collectively, the lender under and pursuant to
the Assumed Loans.

“Lender Approval” has the meaning set forth in Section 4.2.1 hereof.

“Lender Approval Notice” has the meaning set forth in Section 4.2.1 hereof.

“Letter of Intent” means that certain letter of intent with an effective date of
August 19, 2013, between Hersha Hospitality Trust, on behalf of Seller, and
Blackstone Real Estate Advisors L.P., on behalf of Purchaser, outlining the
general terms of the transactions described in this Agreement.

“Liabilities” means any liabilities, obligations, damages, losses, costs and
expenses of any kind or nature whatsoever, whether accrued or un-accrued, actual
or contingent,



7

 

--------------------------------------------------------------------------------

 

 

 

known or unknown, foreseen or unforeseen, and unrelated to a breach of a Seller
representation, warranty or covenant contained herein or in any Seller Document.

“Licenses and Permits” has the meaning set forth in Section 2.1.11 hereof.

“Liquor License” has the meaning set forth in Section 8.4 hereof.

“Loan and Franchise Application Date” has the meaning set forth in Section 4.2.1
hereof.

“Management Agreement” means any contract for the management of the Hotel by
Seller or Operating Lessee and any hotel manager.

“Material Casualty” has the meaning set forth in Section 14.1.1 hereof.

“Material Condemnation” has the meaning set forth in Section 14.2.1 hereof.

“Material Contract” means any Contract requiring aggregate annual payments in
excess of Fifty Thousand Dollars ($50,000.00) for any year during the term of
the Contract after the Closing or that is not terminable on thirty (30) days or
less notice without payment of fee or penalty by Seller.

“Monetary Defects” has the meaning set forth in Section 5.3.1 hereof.

“New Survey Defect” has the meaning set forth in Section 5.3.3 hereof.

“New Title and Survey Election Notice” has the meaning set forth in Section
5.3.3 hereof.

“New Title and Survey Objection Notice” has the meaning set forth in Section
5.3.3 hereof.

“New Title and Survey Response Notice” has the meaning set forth in Section
5.3.3 hereof.

“New Title Exception” has the meaning set forth in Section 5.3.3 hereof.

“Notice” has the meaning set forth in Section 18.1.1 hereof.

“OFAC” has the meaning set forth in Section 7.1.17 hereof.

“Operating Agreements” means all maintenance, repair, improvement, service and
supply contracts, booking and reservation agreements, and all other agreements
for goods or services which are held by or on behalf of Seller or Operating
Tenant in connection with the Business, other than the Operating Lease, Tenant
Leases, Equipment Leases and Licenses and Permits, together with all deposits
made or held by or on behalf of Seller or Operating Tenant thereunder.

“Operating Lease” means, individually and collectively, the lease agreement
between Seller and Operating Tenant with respect to the Hotel.





8

 

--------------------------------------------------------------------------------

 

 

 

“Operating Tenant” means, individually and collectively, the tenant under each
Operating Lease.

“Ordinary Course of Business” means the ordinary course of business consistent
with Seller’s and Operating Tenant’s, as applicable, past custom and practice
for the Business, taking into account the facts and circumstances in existence
from time to time.

“Permitted Exception” has the meaning set forth in Section 5.3.2 hereof.

“Person” means any natural person, corporation, general or limited partnership,
limited liability company, association, joint venture, trust, estate,
Governmental Authority or other legal entity, in each case whether in its own or
a representative capacity.

“Personal Property” means the Property other than the Real Property.

“Plans and Specifications” has the meaning set forth in Section 2.1.14 hereof.

“Property” has the meaning set forth in Section 2.1 hereof.

“Property Improvement Plan” or “PIP” means, individually and collectively, the
property improvement plan for the Hotel executed by Purchaser and Franchisor at
or before the Closing.

“Proprietary Marks” has the meaning set forth in Section 2.2.2 hereof.

“Proprietary Property” has the meaning set forth in Section 2.2.2 hereof.

“Prorations” has the meaning set forth in Section 11.2 hereof.

“Purchase Price” has the meaning set forth in Section 3.1 hereof.

“Purchaser Closing Conditions” has the meaning set forth in Section 9.1.1
hereof.

“Purchaser Closing Deliveries” has the meaning set forth in Section 10.3.2
hereof.

“Purchaser Default” has the meaning set forth in Section 13.3 hereof.

“Purchaser Documents” has the meaning set forth in Section 7.2.2 hereof.

“Purchaser Elected Defeasance” has the meaning set forth in Section 4.2.3
hereof.

“Purchaser First Deferral Option” has the meaning set forth in Section 10.1.1
hereof.

“Purchaser Second Deferral Option” has the meaning set forth in Section 10.1.2
hereof.

“Purchaser Indemnitees” means Purchaser and its Affiliates, and each of their
respective shareholders, members, partners, trustees, beneficiaries, directors,
officers and



9

 

--------------------------------------------------------------------------------

 

 

 

employees, and the successors, permitted assigns, legal representatives, heirs
and devisees of each of the foregoing.

“Real Property” has the meaning set forth in Section 2.1.2 hereof.

“Retail Merchandise” has the meaning set forth in Section 2.1.7 hereof.

“Retained Liabilities” has the meaning set forth in Section 2.4 hereof.

“Second Closing” has the meaning set forth in Section 10.1.2 hereof.

“Second Closing Date” has the meaning set forth in Section 10.1.2 hereof.

“Seller Closing Conditions” has the meaning set forth in Section 9.2.1 hereof.

“Seller Closing Deliveries” has the meaning set forth in Section 10.3.1 hereof.

“Seller Default” has the meaning set forth in Section 13.1 hereof.

“Seller Documents” has the meaning set forth in Section 7.1.2 hereof.

“Seller Due Diligence Materials” has the meaning set forth in Section 4.1.3
hereof.

“Seller Indemnitees” means Seller, Operating Tenant, the Employer and their
respective Affiliates, and each of their respective shareholders, members,
partners, trustees, beneficiaries, directors, officers and employees, and the
successors, permitted assigns, legal representatives, heirs and devisees of each
of the foregoing.

“Seller’s Possession” means in the physical possession and/or control of or
reasonably available to any officer or employee of Seller, Employer or Operating
Tenant; provided, however, that any reference in this Agreement to Seller’s
Possession of any documents or materials expressly excludes the possession of
any documents or materials that (i) are legally privileged or constitute
attorney work product, (ii) are subject to Applicable Law prohibiting their
disclosure by Seller, or (iii) constitute confidential internal assessments,
reports, studies, memoranda, notes or other correspondence prepared by or on
behalf of any officer or employee of Seller.

“Supplies” has the meaning set forth in Section 2.1.4 hereof.

“Survey Defects” has the meaning set forth in Section 5.3.1 hereof.

“Survival” has the meaning set forth in Section 15.1.1 hereof.

“Taxes” means any federal, state, local or foreign taxes, assessments, levies,
charges or fees imposed by any Governmental Authority with respect to the
Property or the Business, including (i) any federal, state, local or foreign
real property, personal property, sales, use, room, occupancy, ad valorem,
income, capital gain, gross receipts, capital stock, franchise, profits, estate,
gift or generation skipping tax, (ii) transfer, documentary stamp, recording or



10

 

--------------------------------------------------------------------------------

 

 

 

similar tax, levy, charge or fee incurred with respect to the transactions
described in this Agreement, and (iii) any interest, penalty or fine with
respect thereto.

“Tenant Lease” has the meaning set forth in Section 2.1.8 hereof.

“Tenant Security Deposit” has the meaning set forth in Section 2.1.8 hereof.

“Terminated Contracts” has the meaning set forth in Section 8.13 hereof

“Third-Party Claim” means, individually and collectively:  (i) with respect to
Seller Indemnitees, any claim, demand, lawsuit, arbitration or other legal or
administrative action or proceeding against Seller Indemnitee by any Person
which is not Purchaser or an Affiliate of Purchaser; and (ii) with respect to
any Purchaser Indemnitee, any claim, demand, lawsuit, arbitration or other legal
or administrative action or proceeding against Purchaser Indemnitee by any
Person which is not Seller or an Affiliate of Seller.

“Third Party Loans” shall mean all loans, mortgages, deeds of trust, notes,
indentures and other documents evidencing borrowing related to, or secured by an
interest in, the Property.

“Title Commitments” has the meaning set forth in Section 5.1 hereof.

“Title Company” means Chicago Title Insurance Company and First American Title
Insurance Company, acting through its agent National Land Tenure.

“Title Exceptions” has the meaning set forth in Section 5.3.1 hereof.

“Title Policy” has the meaning set forth in Section 5.4 hereof.

“Trade Payables” has the meaning set forth in Section 11.2.9 hereof.

“Unencumbered Properties” means all Properties other than the Encumbered
Properties.

“Unpermitted Exceptions” has the meaning set forth in Section 5.3.1 hereof.

“U.S. Person” has the meaning set forth in Section 7.1.17 hereof.

“WARN Act” means the Worker’s Adjustment and Retraining Notification Act, 29
U.S.C. § 2101, et seq., as well as the rules and regulations thereto, set forth
in 20 CFR 639, et seq., and any similar state and local laws, as amended from
time to time, and any regulations, rules and guidance issued pursuant thereto.

“Warranties” has the meaning set forth in Section 2.1.15 hereof.





11

 

--------------------------------------------------------------------------------

 

 

 



ARTICLE II
THE PROPERTY AND LIABILITIES

2.1Description of the Property

.  Subject to the terms set forth in this Agreement, at Closing, Seller shall,
or shall cause Operating Tenant to,  sell, convey, transfer, assign and deliver
to Purchaser, and Purchaser shall purchase and accept from Seller or Operating
Tenant, as applicable, the property and assets being conveyed, as more
particularly set forth in this Section 2.1 below (each, a “Property” and,
collectively, the “Properties”):

2.1.1Land

.  Each individual parcel of land described in Schedule 2.1.1 attached hereto,
together with all appurtenant easements and any other rights and interests
appurtenant thereto and including, without limitation, all minerals, oils, gas
and other hydrocarbon substances on and under the land and all development and
water rights relating to the land (collectively, the “Land”);

2.1.2Improvements

.  All buildings, structures (surface and subsurface), parking areas and other
improvements located on or affixed to the Land and all fixtures on the Land
which constitute real property under Applicable Law (the “Improvements,” and
together with the Land, the “Real Property”);

2.1.3FF&E

.  All fixtures (other than those which constitute Improvements), furniture,
furnishings, equipment, machinery, tools, vehicles, appliances, art work and
other items of tangible personal property which are located at the Real Property
and used exclusively in the Business, or ordered for future use at the Real
Property, at Closing, other than the Supplies, IT System, F&B, Retail
Merchandise, Books and Records and Plans and Specifications (the “FF&E”).

2.1.4Supplies

.  All china, glassware and silverware, linens, uniforms, engineering,
maintenance, cleaning and housekeeping supplies, matches and ashtrays, soap and
other toiletries, stationery, menus, directories and other printed materials,
and all other similar supplies and materials, in each case whether partially
used, unused or held in reserve storage for future use, which are located at the
Real Property or stored off-site or ordered for future use at the Real Property
as of Closing thereon (the “Supplies”);

2.1.5IT System

.  All computer hardware, telecommunications and information technology systems
located at the Real Property or stored off-site, including all telephone
exchanges located at the Real Property, and all computer software used at the
Real Property, subject to the terms of the applicable license agreement, to the
extent the same are transferable or the Parties obtain any consent necessary to
effectuate such a transfer (the “IT System”);

2.1.6Food and Beverage

.  All food and beverages (alcoholic and non-alcoholic) which are located at the
Real Property or stored off-site, whether opened or unopened, or ordered for
future use at the Real Property, as of the Closing, including, without
limitation, all food and beverages located in the guest rooms, but expressly
excluding any alcoholic beverages to the extent the sale or transfer of the same
is not permitted under Applicable Law (the “F&B”);

2.1.7Retail Merchandise

.  All merchandise located at the Real Property and held for sale to guests and
customers of at the Real Property, or ordered for future sale at the



12

 

--------------------------------------------------------------------------------

 

 

 

Real Property or stored offsite, as of the Closing, including, without
limitation, the inventory held for sale in any gift shop, pro shop or newsstand
operated by or on behalf of Seller or Operating Tenant at the Real Property, but
expressly excluding the F&B (the “Retail Merchandise”);

2.1.8Tenant Leases

.  All leases, subleases, licenses, concessions and/or similar agreements
granting to any other Person the right to use or occupy any portion of the Real
Property, other than the Bookings, together with all security deposits held by
or on behalf of Seller or Operating Tenant thereunder (the “Tenant Security
Deposits”) and letters of credit and all guaranties relating thereto, if any
(each, a “Tenant Lease” and, collectively, the “Tenant Leases”). The Tenant
Leases are more particularly described on Schedule 2.1.8 attached hereto;

2.1.9Equipment Leases

.  Subject to Section 8.3 and Section 8.13 hereof, all leases and purchase money
security agreements for any equipment, machinery, vehicles, furniture or other
personal property located at the Hotel or stored off-site which are held by or
on behalf of Seller or Operating Tenant and used exclusively in the Business,
together with all deposits made by or on behalf of Seller or Operating Tenant,
to the extent the same and such deposits are transferable or the Parties obtain
any consent necessary to effectuate such a transfer (each, an “Equipment Lease”
and, collectively, the “Equipment Leases”), including, but not limited to, the
Equipment Leases more particularly described on Schedule 2.1.9 attached hereto;

2.1.10Assigned Operating Agreements

.  Subject to Section 8.3 and Section 8.13 hereof, all Operating Agreements
(other than any Terminated Contracts) to the extent the same and the deposits
held thereunder are transferable or the Parties obtain any consent necessary to
effectuate such a transfer (each, an “Assigned Operating Agreement” and,
collectively, the “Assigned Operating Agreements”);

2.1.11Licenses and Permits

.  All licenses, permits, consents, authorizations, approvals, registrations and
certificates issued by any Governmental Authority which are held by or on behalf
of Seller, Operating Tenant or any hotel manager including, without limitation,
the construction, use or occupancy of the Property or the Business, together
with any deposits made by or on behalf of Seller or Operating Tenant, to the
extent the same and such deposits are transferable or the Parties obtain any
consent necessary to effectuate such a transfer (the “Licenses and Permits”);

2.1.12Intellectual Property

.  All trademarks, trade names, service marks and other intellectual property
rights owned or assignable by Seller, Operating Tenant or any Affiliate of
Seller used in connection with the Business (the “Intellectual Property”);

2.1.13Books and Records

.  All books and records which relate exclusively to the Property or the
Business, including, without limitation Hotel Guest Data and Information and Tax
returns, but expressly excluding all documents and other materials which (i) are
legally privileged or constitute attorney work product, (ii) are subject to an
Applicable Law prohibiting their disclosure, or (iii) constitute confidential
internal assessments, reports, studies, memoranda, notes or other correspondence
prepared by or on behalf of any officer or employee of Seller, Operating Tenant
or any of their Affiliates, including, without limitation, all (1) internal
financial analyses, appraisals, income or similar Tax returns, financial
statements, and (2) corporate or other entity governance records (the “Books and
Records”);



13

 

--------------------------------------------------------------------------------

 

 

 

2.1.14Plans and Specifications

.  All plans and specifications, blue prints, architectural plans, engineering
diagrams and similar items located at the Hotel or in Seller’s Possession which
relate exclusively to the Hotel, to the extent the same are transferable (the
“Plans and Specifications”);

2.1.15Warranties

.  All warranties and guaranties held by or made for the benefit of Seller or
Operating Tenant with respect to the Improvements or Personal Property situated
at the Hotel owned or operated by Seller or Operating Tenant, or otherwise in
Seller’s Possession, to the extent the same are transferable or the Parties
obtain any consent necessary to effectuate such a transfer (the “Warranties”);
and

2.1.16Bookings

.  All bookings and reservations for guest, conference and banquet rooms or
other facilities the Property as of the Closing, together with all deposits held
by or on behalf of Seller or Operating Tenant with respect to the Hotel (the
“Bookings”).

2.2Excluded Property

.  Notwithstanding anything to the contrary in Section 2.1 above, the property,
assets, rights and interests set forth in this Section 2.2 below (individually
and collectively, the “Excluded Property”) shall not be transferred, assigned or
conveyed to Purchaser (and shall be deemed excluded from the words “Property,”
“Properties,” “Hotel” and “Hotels,” as used herein):

2.2.1Cash

. Except (i) for deposits expressly included in Section 2.1 hereof, (ii) as
otherwise contemplated by Section 11.2 hereof, and (iii) as otherwise expressly
provided in this Agreement, all cash on hand or on deposit in any house bank,
operating account or other account or reserve, including, without limitation,
seasonal reserves and FF&E reserves, maintained in connection with the Business;

2.2.2Reserves

.  Without limiting Section 2.2.1 above, all security, escrows and/or deposits
held by any lender or its agent in connection with the Assumed Loan to the
extent that Seller does not receive a credit at Closing pursuant to Section
11.2.15.

2.2.3Proprietary Property

.  All (i) Seller’s or Operating Tenant’s internal management, operational,
employee and similar manuals, handbooks and publications; and (ii) Seller’s or
Operating Tenant’s centralized systems and programs used in connection with the
Business conducted by Seller or Operating Tenant, including, without limitation,
the sales and marketing, guest program, and purchasing systems and programs
(collectively, “Proprietary Property”); provided, however, the Proprietary
Property shall not include any marks owned by Hersha or Hersha Hospitality
Management or any of Hersha or Hersha Hospitality Management’s affiliates;

2.2.4Operating Lease

.  The Operating Lease, which shall be terminated by Seller and Operating Tenant
at the Closing without any liability to Purchaser; and

2.2.5Accounts Receivable

.  All Accounts Receivable (including the Guest Ledger) as of the Closing, to
the extent expressly retained by Seller pursuant to Section 11.3 to this
Agreement.

Notwithstanding anything that may be contained herein to the contrary, from and
after the Closing on any particular Property or Properties, all Excluded
Property related thereto



14

 

--------------------------------------------------------------------------------

 

 

 

shall, to the extent not already the case, be immediately relinquished to Seller
to the extent in the possession of Purchaser following Closing.

2.3Assumed Liabilities

.  From and after Closing, subject to Seller’s representations, warranties and
covenants contained herein and in the Seller Documents, Purchaser shall assume
(i) all Liabilities arising from, relating to or in connection with Tenant
Leases, Equipment Leases, Assigned Operating Agreements, Contracts and Licenses
and Permits, in each and all cases if and to the extent assumed in writing by
Purchaser at Closing and such Liabilities are first arising or accruing from and
after Closing, and, (ii) all Liabilities with respect to the condition of the
Property (regardless of whether the condition existed prior to or exists after
the Closing Date), including, without limitation, the design, construction,
engineering, maintenance and repair or environmental condition of the Property
(the “Assumed Liabilities”); provided, however, in no event shall Assumed
Liabilities include any of the Retained Liabilities.

2.4Retained Liabilities

.  From and after Closing, Seller shall retain all Liabilities first arising or
accruing prior to Closing and Purchaser shall not have any Liabilities for: (i)
the payment of any amounts due and payable or accrued but not yet due or payable
prior to the Closing Date under the Tenant Leases, Equipment Leases, Contracts
and Licenses and Permits, except to the extent Purchaser has received a credit
for the Liabilities under Section 11.2 hereof other than the Terminated
Contracts, (ii) the Terminated Contracts; (iii) the payment of all Taxes due and
payable or accrued but not yet due or payable prior to the Closing Date, except
to the extent Purchaser has received a credit for the Taxes under Section 11.2
hereof; (iv) any claim for personal injury to or property damage suffered or
alleged to be suffered by a Person at the Property which injury or damage
occurred prior to the Closing Date, including, without limitation, the material
litigation disclosed on Schedule 7.1.6 attached hereto; and (v) any other
Liability of the owner of the Hotel accruing with respect to the Business and/or
operation of the Hotel prior to the Cut-Off Time that is not covered under (i) –
(iv) above (the “Retained Liabilities”).

ARTICLE III
PURCHASE PRICE

3.1Purchase Price

.  The aggregate purchase price for the Properties is Two Hundred Seventeen
Million Dollars ($217,000,000.00) (the “Purchase Price”), which shall be
adjusted at Closing for the Prorations pursuant to Section 11.2 hereof, and as
otherwise expressly provided in this Agreement.  The Parties acknowledge and
agree that the Purchase Price is comprised of the sum of (i) the outstanding
principal balance of the Assumed Loans, and (ii) the Cash Consideration, as more
particularly set forth on Schedule 3.3.5 attached hereto which shall be adjusted
at Closing for the Prorations pursuant to Section 11.2 hereof and as otherwise
provided in this Agreement, as the same may be amended from time to time in
accordance with the terms and conditions of this Agreement.





15

 

--------------------------------------------------------------------------------

 

 

 



3.2Deposit

.  Purchaser has deposited with Escrow Agent a deposit in the amount of Nine
Million One Hundred Ninety Four Thousand One Hundred Ninety-Five Dollars
($9,194,195.00) (including all interest which may accrue thereon, the
“Deposit”). The Deposit or a portion thereof relating to the applicable
Property, as applicable in accordance with this Agreement, shall be promptly
refunded to Purchaser or paid to Seller in the form of a credit against the
Purchase Price at Closing, as applicable, as set forth in this
Agreement.  Without limiting the foregoing, upon the expiration of the Further
Diligence Period, the Deposit shall be and become non-refundable to Purchaser,
except as otherwise expressly set forth in this Agreement.

3.2.1Escrow of Deposit

.  The Deposit shall be held by Escrow Agent, in escrow, pursuant to the terms
and provisions set forth and contained in this Agreement.

3.2.2Investment of Deposit

.  At the direction of Purchaser, Escrow Agent shall invest the Deposit in an
interest-bearing account with Citibank, N.A.  No investment of the Deposit shall
have a maturity date beyond the Closing Date.  Any interest earned on the
Deposit shall be credited and delivered to the party receiving the Deposit,
provided,  however, that at each Closing, the portion of the interest earned on
the Deposit that is allocable to the Property or Properties with respect to
which the Closing shall have occurred, based on the allocation of the Deposit as
set forth on Schedule 3.3.5, shall be credited to Purchaser by applying the same
against the Purchase Price.

3.2.3Disbursement of Deposit to the Seller

.  Escrow Agent shall disburse the Deposit to the Parties in accordance with the
terms and conditions of this Agreement.  At Closing, the portion of the Deposit
allocable to the Property subject to the Closing shall be credited against the
Purchase Price payable for the Property which is subject to the Closing.  This
Section 3.2 shall survive the initial Closing and all subsequent Closings
hereunder, as well as the termination of this Agreement.

3.3Payment of Purchase Price

.

3.3.1Payment at Closing

. At Closing, Purchaser shall pay to the Seller an amount equal to a portion of
the Purchase Price, as set forth on Schedule 3.3.5 attached hereto, as adjusted
pursuant to Section 3.1 hereof, less the portion of the Deposit applicable to
the Property that the Closing relates to, as set forth on Schedule 3.3.5
attached hereto, disbursed to the Seller.  The Purchaser shall cause the wire
transfer of a portion of the Cash Consideration, as set forth on Schedule 3.3.5
attached hereto which shall be adjusted at Closing for the Prorations pursuant
to Section 3.1 hereof, to be received by Escrow Agent no later than 5:00 p.m.
(Eastern Time) on the Closing Date.

3.3.2Assumed Loans

. Subject to Section 4.2 of this Agreement, Purchaser shall acquire title to the
applicable Property subject to the Third Party Loans set forth on Schedule 3.3.2
hereof (the “Assumed Loans”).  At Closing, the amount of the then outstanding
principal balance of the Assumed Loans shall be applied and credited toward
payment of the Purchase Price.  The Properties which are subject to the Assumed
Loans are listed on Schedule 3.3.2 attached hereto.

3.3.3Credit of Deposit

.  At Closing, the amount of the Deposit allocated to the Property with respect
to which the Closing relates in accordance with Schedule 3.3.5 



16

 

--------------------------------------------------------------------------------

 

 

 

hereof, together with the interest thereon as set forth in Section 3.2.2 shall
be applied and credited toward payment of the Purchase Price.

3.3.4Method of Payment

. All amounts to be paid by Purchaser to the Seller pursuant to this Agreement
shall be paid by wire transfer of immediately available U.S. federal funds.

3.3.5Allocation of Purchase Price, Cash Consideration and Deposit

.  The Parties hereby agree that the Purchase Price, Cash Consideration and
Deposit shall be allocated among the Properties as set forth in Schedule 3.3.5
attached hereto.  The Parties acknowledge and agree that the Purchase Price
allocations set forth in Schedule 3.3.5 attached hereto represents an arm’s
length agreement based on the Parties’ best judgment as to the fair market value
of each Property.  In addition, the Parties shall, at or prior to the Closing
with respect to each Property, allocate the Purchase Price that is allocated to
each Property to the land, building improvements and personal property of such
Property in accordance with Section 1060 of the Code and the Treasury
Regulations thereunder (the “Personal Property Allocation”).  The Parties shall
file all federal, state and local tax returns and related tax documents,
consistent with the allocations set forth in Schedule 3.3.5 attached hereto and
the Personal Property Allocation, as the same may be adjusted pursuant to
Article XI or any other provision in this Agreement.

ARTICLE IV
CONTINGENCIES

4.1Due Diligence

.

4.1.1Intentionally Omitted

. 

4.1.2Access to the Property

.  Purchaser, together with its representatives, prospective lenders, and the
representatives of its prospective lenders, shall have the right through Closing
to enter onto the Property; provided,  however, no examinations, tests,
investigations or studies of the Property shall be permitted unless otherwise
required by Purchaser’s lenders; and provided,  further, that:  (i) Purchaser
shall provide Seller with at least twenty-four (24) hours’ prior notice of each
of the visits to the Property; (ii) an employee, agent or representative of
Seller may accompany Purchaser on any such visit; (iii) the visit shall be
conducted by Purchaser during normal business hours; (iv) Purchaser shall not
perform any drilling, coring or other invasive testing, without Seller’s prior
written consent; (v) Purchaser’s right to visit such property shall be subject
to the rights of tenants, guests and customers at the Hotel; and (vi) the
Purchaser’s visits shall not unreasonably interfere with the Business, and
Purchaser shall comply with Seller’s reasonable requests with respect to the
such visits to minimize such interference.

4.1.3Intentionally Deleted

.

4.1.4Seller Due Diligence Materials

.  All documents and materials provided by Seller to Purchaser pursuant to the
Letter of Intent or this Agreement, together with any copies or reproductions of
such documents or materials, or any summaries, abstracts, compilations or other
analyses made by or for Purchaser based on the information in such documents or
materials, are referred to collectively herein as the “Seller Due Diligence
Materials”).



17

 

--------------------------------------------------------------------------------

 

 

 

4.1.5Release and Indemnification

.  Purchaser (for itself and all Purchaser Indemnitees) hereby releases Seller
Indemnitees for any Indemnification Loss incurred by any Purchaser Indemnitee
arising from or in connection with any inspections by Purchaser, its
representatives, its prospective lenders, and the representatives of its
prospective lenders (including, without limitation, any liens placed on the
Property caused by or at the direction of Purchaser), except to the extent
resulting from Seller’s or any Seller Indemnitees’ negligent act or omission or
breach by Seller of this Agreement. Purchaser shall defend, indemnify and hold
harmless Seller Indemnitees in accordance with Article XV hereof from and
against any Indemnification Loss incurred by Seller Indemnitees arising from or
in connection with any inspections by Purchaser, its representatives, its
prospective lenders, and the representatives of its prospective
lenders.  Purchaser’s foregoing obligations shall not include any obligation or
duty whatsoever with respect to Indemnification Loss (including Indemnification
Loss that the Property has declined in value) arising out of, resulting from or
incurred in connection with (i) any pre-existing conditions at the Property,
including, without limitation, the discovery or presence of any Hazardous
Substances, (ii) the negligent act or omission of Seller or any Seller
Indemnitee, (iii) breach of this Agreement by Seller, or (iv) the results or
findings of any tests or analyses of Purchaser’s environmental or other
investigation of the Property. Upon Seller’s request, Purchaser, at its cost and
expense, shall repair any damage to the Property arising from or in connection
with any inspections, and restore the Property to substantially the same
condition as existed prior to any inspections, or replace the Property with
property of substantially the same quantity and quality in each case, to the
extent such repair or damage would be an indemnified Indemnification Loss by
Purchaser under this Section 4.1.5.  This Section 4.1.5 shall survive the
termination of this Agreement.

4.1.6Insurance

.  Prior to commencing any Inspections, Purchaser shall provide to Seller a
certificate of insurance, in form and substance reasonably satisfactory to
Seller, evidencing that Purchaser maintains commercial general liability
insurance in an amount no less than Three Million Dollars ($3,000,000.00) per
occurrence, Three Million Dollars ($3,000,000.00) in the aggregate, with an
insurance company with a Best’s rating of no less than A-VII, insuring Purchaser
against its indemnification obligations under Section 4.1.4 hereof and naming
Seller as an additional insured thereunder. Purchaser’s maintenance of the
insurance policies shall not (i) release or limit Purchaser’s indemnification
obligations under Section 4.1.5 hereof or (ii) be terminable, unless thirty (30)
days’ prior written notice (ten (10) days for non-payment of any premium) shall
have been given to Seller.





18

 

--------------------------------------------------------------------------------

 

 

 



4.2Loan Assumptions and Defeasance

.

4.2.1Lender Approval Contingency

.  The Parties shall cooperate in obtaining the approval of the Lender to permit
the assumption by a designee of Purchaser of the Assumed Loans with respect to
the Encumbered Properties and to the execution and delivery of a loan assumption
agreement and such other documents in connection therewith, in each case in form
and substance reasonably acceptable to Purchaser (the “Lender Approval”).  In
connection with obtaining the Lender Approval, Seller and Purchaser agree that
(i) Seller shall deliver to each Lender any and all applications,
authorizations, consents, approvals and other documents that may be necessary
for each Lender to commence the Lender Approval process as soon as reasonably
practicable following the Effective Date, (ii) in no event shall Seller be
obligated to pay any fees and expenses of Purchaser or Lender (including
defeasance and assumption fees) in connection with the foregoing, (iii)
Purchaser shall in good faith use commercially reasonable efforts to obtain the
Lender Approval at least five (5) Business Days prior to the Initial Second
Closing Date, (iv) Purchaser shall pay any and all expenses of Purchaser and
Lender, arising in connection with obtaining Lender Approval that are, with
respect to Lender, required by the loan documents, including, without
limitation, any preparation fees, assumption or transfer fees (provided such
assumption and transfer fees do not exceed 1% of the outstanding principal
amount of the applicable Assumed Loan) and other costs and expenses required by
the loan documents (clause (iv) hereinafter referred to as “Assumption Fees”),
(v) notwithstanding the foregoing, any guaranty entered into in connection with
a Lender Approval shall be in form and substance acceptable to Purchaser in its
sole and absolute discretion, and (vi) neither Purchaser nor any of its
Affiliates shall be obligated to agree to fund any additional reserves (to the
extent not required pursuant to the Assumed Loan Documents) or pay down any
principal amount of an Assumed Loan in connection with the Lender
Approval.  Promptly following the execution of this Agreement by the Parties,
Purchaser shall, if it has not already done so, commence the process of
obtaining the Lender Approval.  Purchaser agrees that it shall provide written
notice to Seller of the foregoing on or before the date that is fifteen (15)
days from and after the Effective Date hereof (the “Loan and Franchise
Application Date”), Purchaser shall provide Seller with reasonable evidence that
Purchaser has (i) commenced the application for Lender Approval with respect to
each and every Encumbered Property, and (ii) paid all application fees and other
costs and expenses which are due and payable as of the Loan and Franchise
Application Date necessary for Lender to process Purchaser’s applications for
Lender Approval with respect to each and every Encumbered Property; provided,
however, Purchaser shall in no event be required to deliver to Seller or its
Affiliates any information or materials it deems proprietary or related to its
direct or indirect equity holders.  Notwithstanding the foregoing, Seller shall
have the right, but not the obligation, to pay any Assumption Fees required by
Lender in connection with a Lender Approval and in the event Seller so elects to
pay any Assumption Fee, Purchaser shall have no obligation to credit or
reimburse Seller with respect thereto.

4.2.2Defeasance Loans

.  The Parties acknowledge and agree that Purchaser is not assuming the Third
Party Loans encumbering the Unencumbered Properties.  Purchaser shall be solely
responsible for and shall pay any and all costs and expenses of Purchaser and
Lender arising in connection with defeasing such Third Party Loans (other than
payments or principal and interest with respect to such Third Party Loan or the
deposit of or payment for any defeasance securities), including, without
limitation, any preparation fees, defeasance costs and other costs and expenses
required by the loan documents (“Defeasance Fees”).  Subject to Purchaser’s
payment or reimbursement of Seller at Closing of the Defeasance



19

 

--------------------------------------------------------------------------------

 

 

 

Fees, Seller shall cause the liens of the Third Party Loans encumbering the
Unencumbered Properties to be released at Closing.

4.2.3Additional Defeasance Election

.  Notwithstanding Section 4.2.1 above, Purchaser shall have the right, but not
the obligation, upon prior written notice to Seller, delivered five (5) business
days prior to the Second Closing Date, to cause Seller to defease or repay, or
cause the defeasement or repayment of, any Assumed Loan (a “Purchaser Elected
Defeasance”).  Any Property with respect to which there is a Purchaser Elected
Defeasance shall become an Unencumbered Property for all purposes under this
Agreement, including Section 4.2.2 hereof; provided, however, that (i) the
Closing Date for such Property shall be the Second Closing Date, and (ii)
nothing herein shall be deemed to excuse Purchaser from its obligation to pursue
Lender Approval pursuant to Section 4.2.1 above with respect to all Assumed
Loans (where defeasement or repayment is not possible for any reason).

4.2.4Seller Expenses

.  Notwithstanding anything to the contrary set forth in this Section 4.2,
Seller shall pay all of its out-of-pocket costs and expenses, including legal
fees, in connection with the matters contemplated in Section 4.2.

4.3Franchise Approval

.

4.3.1Franchise Approval  Covenant

.  The Parties shall cooperate in obtaining a franchise from the Franchisor,
with respect to each Property governed by this Agreement (the “Franchise
Approval”); provided, however, that (i) Purchaser shall as soon as practicable
following the Effective Date deliver to each Franchisor any and all notices,
applications, authorizations, consents, approvals and other documents that may
be necessary for each Franchisor to commence the Franchise Approval process;
provided that in the event that Franchisor notifies Purchaser that additional
applications or other documents are required following submission by Purchaser,
Purchaser shall have additional time to deliver such additionally requested
applications or other documents, (ii) subject to Section 4.3.2, Seller shall not
be obligated to pay any fees and expenses of Purchaser or the Franchisor in
connection with the Franchise Approval, and (iii) subject to Section 4.3.2,
Purchaser shall pay any and all costs and expenses of Purchaser and Franchisor
arising in connection with obtaining Franchise Approval to the extent required
by the Franchise Agreement, including, without limitation, any PIP related
expenses (except as provided below) and any preparation fees and transfer
required by the Franchise Agreement.  Purchaser shall in good faith use
commercially reasonable efforts to obtain Franchise Approval at least five (5)
Business Days prior to the First Closing Date (it being understood that the
failure to obtain a Franchise Approval prior to such date shall not be a default
hereunder).  Promptly following the execution of this Agreement by the Parties,
Purchaser shall, if it has not already done so, commence the process of
obtaining the Franchise Approval.  Purchaser agrees that it shall provide
written notice to Seller promptly upon obtaining the Franchise Approval (the
“Franchise Approval Notice”). Without limitation of the foregoing, but subject
to Section 4.3.2, nothing herein shall be deemed to obligate Seller to incur any
expenses for, or to pay any amounts related to, any inspections of the
Properties conducted by or on behalf of Franchisor.  On or before the Loan and
Franchise Application Date, Purchaser shall provide Seller with reasonable
evidence that Purchaser has (i) commenced the application for Franchise Approval
with respect to each and every Property, and (ii) paid all application fees and
other costs and expenses which are due and payable as of the Loan and Franchise
Application Date necessary for Franchisor to process Purchaser’s applications
for Franchise Approval with



20

 

--------------------------------------------------------------------------------

 

 

 

respect to each and every Property; provided, however, Purchaser shall in no
event be required to deliver to Seller or its Affiliates any information or
materials it deems proprietary or related to its direct or indirect equity
holders.

4.3.2Certain Franchisor Expenses

.  Notwithstanding Section 4.3.1, Seller shall pay all fees and expenses of
Franchisor arising in connection with the preparation of the PIPs and inspection
of the Property.

4.3.3Purchaser Franchise Election

.  Notwithstanding anything to the contrary set forth herein, in the event that
(i) Purchaser has determined in good faith that a Franchise Approval will not be
obtained on or prior to the applicable Closing and (ii) Purchaser has used
commercially reasonable efforts to obtain the applicable Franchise Approval,
Purchaser shall be permitted to deliver to Seller a written notice no later than
five (5) Business Days prior to the applicable Closing (a “Franchise Waiver
Election”) electing to acquire any Property as an unbranded hotel and waiving
the requirement to obtain the applicable Franchise Approval.  In the event that
Purchaser delivers a Franchise Waiver Election, Seller shall have the right, but
not the obligation, by delivering a written notice to Purchaser no later than
two (2) Business Day prior to the applicable Closing, to elect to pay any
termination fees or liquidated damages required by Franchisor (“Franchise
Termination Fees”), and, in such event, Seller shall have the obligation to
terminate the applicable Franchise Agreement with respect to such Property
effective on such Closing Date and to pay any Franchise Termination Fees.  In
the event that Seller does not so elect to pay the Franchise Termination Fees,
or otherwise fails to deliver the foregoing notice to Purchaser on or before two
(2) Business Day prior to Closing, Purchaser shall be permitted to acquire any
Property as an unbranded hotel and waive the requirement to obtain the
applicable Franchise Approval and, in such event, Seller shall have the
obligation to terminate the applicable Franchise Agreement with respect to such
Property effective on such Closing Date and in such event Purchase shall be
solely responsible for paying the Franchise Termination Fees owed to the
Franchisor.

4.4Delivery of Due Diligence Materials Upon Termination

.  Upon any termination of this Agreement pursuant to this Article IV, Purchaser
promptly shall either, at Purchaser’s election, return or destroy all original
Seller Due Diligence Materials provided to Purchaser and shall direct each
Person to whom Purchaser has provided Seller Due Diligence Materials to return
or destroy all such Seller Due Diligence Materials. This Section 4.4 shall
survive the initial Closing and all subsequent Closings hereunder, as well as
the termination of this Agreement.

ARTICLE V
TITLE TO THE PROPERTY

5.1Title Commitments

.  Purchaser shall endeavor to obtain prior to the expiration of the Further Due
Diligence Period commitments for ALTA owner’s title insurance policies from the
Title Company for the Real Property (collectively, the “Title Commitments”),
together with a legible copy of all documents referenced therein obtained from
the Title Company; it being understood and agreed that Purchaser shall not be
deemed in receipt of a Title Commitment, specific exceptions to titles set forth
therein or an Updated Title Commitment until it has received the Title
Commitment and a legible copy of the relevant exception documents.  Prior to the
expiration of the Further Due Diligence Period, Purchaser shall provide Seller
with a



21

 

--------------------------------------------------------------------------------

 

 

 

complete Title Commitment along with a legible copy of all exception documents
for each Property.

5.2Surveys

.  Purchaser shall have the right to obtain up-dates of any surveys provided by
Seller to Purchaser (each, an “Updated Survey”).

5.3Exceptions to Title

.

5.3.1Unpermitted Exceptions

.  If Purchaser objects to any (a) liens, encumbrances or other exceptions to
title (the “Title Exceptions”) disclosed in the Title Commitment, or (b)
encroachments by improvements on adjoining properties onto or over the Land, any
encroachments of the Improvements onto or over adjoining properties, setback
lines or easements or any other survey matters (the “Survey Defects”), disclosed
in any surveys provided by Seller to Purchaser or in an Updated Survey (if any),
Purchaser shall provide written notice to the Title Company and Seller
specifying such “unpermitted exceptions” to title to the Real Property (the
“Unpermitted Exceptions”) prior to the expiration of the Further Due Diligence
Period; provided, however, that (i) the rights and interests of customers and
guests at the Hotel to occupy rooms on a transient license basis, (ii) the
rights of each tenant, as tenants only, under a Tenant Leases without any
purchase right, and (iii) all liens and encumbrances caused or created solely by
any Purchaser Indemnitee, shall in no event constitute Unpermitted
Exceptions.  Notwithstanding the foregoing, Seller covenants and agrees at its
sole cost and expense to remove or cause the removal on or prior to the Closing
Date all of the following Unpermitted Exceptions:  (i) any mortgages, deeds of
trust or other security interests relating to a Third Party Loan or otherwise
incurred by Seller (other than the Assumed Loans to the extent such related
Property does not become an Unencumbered Property pursuant to Section 4.2.3 of
this Agreement) and any other monetary liens (including mechanics’ liens, tax
liens, judgment liens and the like); (ii) Taxes which constitute Title
Exceptions which are due and payable on or prior to the Closing; provided,
however, that if any Taxes are payable in installments, such obligation shall
apply only to the extent such installments would be due and payable on or prior
to the Closing; (iii) any lien, or right to a lien, for services, labor or
material heretofore or hereafter furnished, imposed by law; and (iv) monetary
defects and liens or other encumbrances voluntarily placed on the Property by
Seller or Seller’s Affiliates and first appearing subsequent to the effective
date of the Title Commitment but prior to the Closing (collectively, items (i)
through (iv), “Monetary Defects”); provided, however, that Seller shall have no
obligation to remedy any Monetary Defect (excluding items (i) and (ii) of the
definition of Monetary Defects or liens which are incurred by Seller the
foregoing being not subject to any cap) if the cost to do so would equal or
exceed One Million and No/100 Dollars ($1,000,000.00).  If Seller and/or Title
Company are unwilling or unable to remove or insure over the Unpermitted
Exceptions to the satisfaction of Purchaser in Purchaser’s sole and absolute
discretion, then Seller will deliver written notice to Purchaser specifying
which Unpermitted Exceptions (other than the Bridgewater Exception any Monetary
Defects which Seller is obligated to cure), Seller is unwilling or unable to
cure within ten (10) days following to the expiration of the Further Due
Diligence Period (Seller’s silence to be deemed Seller’s election not to cure
such Unpermitted Exceptions), and, Purchaser’s sole and exclusive remedy shall
be to terminate this Agreement within the ten (10) Business Days of the
expiration of said ten (10) day period or to proceed to Closing with the Title
Policies delivered at Closing to contain any uncured Unpermitted Exceptions
(other than any Unpermitted Exception Seller elected to cure by notice to
Purchaser) without a reduction in or credit to the Purchase Price.  Purchaser
shall have the right to a refund



22

 

--------------------------------------------------------------------------------

 

 

 

of the Deposit and the Deposit shall be promptly returned to Purchaser following
the termination of this Agreement pursuant to this Section
5.3.1.     Notwithstanding the foregoing, Seller and Purchaser acknowledge and
agree that Seller’s obligations and Purchaser’s rights with respect to any
exception to the Title Policy arising as a result of the Sewer System Agreement
(as defined below shall be governed by Section 9.3.3 hereof and notwithstanding
any objection notice delivered by Purchaser and any response delivered by Seller
pursuant to this Section 5.3.1, the Sewer System Agreement shall be deemed an
Unpermitted Exception that Seller has elected to cure hereunder.
   

5.3.2Permitted Exceptions

.  All Title Exceptions and Survey Defects that are not Unpermitted Exceptions
or Monetary Defects and that are otherwise expressly set forth in the Title
Commitments and Updated Surveys described in Section 5.3.1 hereof shall
constitute “permitted exceptions” to title to the Real Property (the “Permitted
Exceptions”).

5.3.3Further Due Diligence Contingency

.  Purchaser shall have a period commencing on the Effective Date and ending at
5:00 p.m. Eastern time on the date that is forty-five (45) days from and after
the Effective Date hereof (the “Further Due Diligence Period”) to perform its
due diligence review of the Properties as to title, survey, zoning and land use
matters only.  If Purchaser, in its reasonable discretion, is not satisfied with
the results of its due diligence review of the Properties as to title, survey,
zoning and land use matters only, for any bone fide reason, Purchaser shall have
the right to terminate this Agreement by providing written notice to Seller
prior to the expiration of the Further Due Diligence Period (the “Further Due
Diligence Contingency”).  In addition, this Agreement shall terminate
automatically upon the expiration of the Further Diligence Period unless
Purchaser notifies Seller, in writing, on or before the expiration of the
Further Diligence Period, that Purchaser elects to waive its right to terminate
this Agreement pursuant to this Section 5.3.3.  If Purchaser timely terminates
this Agreement, or this Agreement is automatically terminated, pursuant to this
Section 5.3.3, the Deposit (and all interest earned thereon) shall be promptly
returned to Purchaser.  Upon termination of this Agreement pursuant to this
Section 5.3.3, the Parties shall have no further rights or obligations under
this Agreement, except those which expressly survive the termination of this
Agreement in accordance with the terms hereof. 

5.3.4Updated Title Commitments or Surveys

.  If any update of any Title Commitment delivered to Purchaser after the
expiration of the Further Due Diligence Period discloses any Title Exception
(other than a Monetary Defect) which is not disclosed in the Title Commitment
obtained by Purchaser prior to the expiration of the Further Due Diligence
Period (a “New Title Exception”), or any Updated Survey obtained by Purchaser
after the expiration of the Further Due Diligence Period discloses any Survey
Defect (other than a Monetary Defect) which is not disclosed in any Updated
Survey obtained by Purchaser prior to the expiration of the Further Due
Diligence Period (a “New Survey Defect”), and the New Title Exception or New
Survey Defect was not caused by Purchaser or any Person on behalf of Purchaser,
then Purchaser shall have the right to request that Seller remove or cure the
New Title Exception or New Survey Defect at or prior to the Closing by providing
written notice to Seller within the earlier of:  (A) five (5) Business Days
after receiving such update of the Title Commitment or the Updated Survey, or
(B) the Closing (the “New Title and Survey Objection Notice”).  If Purchaser
provides a New Title and Survey Objection Notice to Seller, Seller may elect, by
providing written notice (the “New Title and Survey Election Notice”) to
Purchaser within the earlier of: 



23

 

--------------------------------------------------------------------------------

 

 

 

(A) five (5) Business Days after Seller’s receipt of the New Title and Survey
Objection Notice, or (B) the Closing, (1) to accept the New Title Exception or
New Survey Defect as an additional Unpermitted Exception to be removed or cured
at or prior to the Closing, or (2) other than with respect to Monetary Defects,
not to remove or cure the New Title Exception or New Survey Defect. If Seller
does not provide a New Title and Survey Election Notice to Purchaser within such
time period, then Seller shall be deemed to have elected not to remove or cure
the New Title Exception or New Survey Defect as an Unpermitted Exception
pursuant to clause (2) of the preceding sentence. If Seller elects or is deemed
to have elected not to remove or cure a New Title Exception or New Survey
Defect, then Purchaser shall have the right to elect, by providing written
notice (the “New Title and Survey Response Notice”) to Seller, within the
earlier of (A) five (5) Business Days after Purchaser’s receipt of the New Title
and Survey Election Notice, or (B) the Closing, to (1) terminate this Agreement
with respect to such Property, by providing written notice thereof to Seller, in
which case, such Property shall be deemed an Excluded Hotel and the Parties
shall have no further rights or obligations under this Agreement with respect to
such Property, except as otherwise expressly provided therein, or (2) proceed to
Closing and accept title to the Real Property, subject to the New Title
Exception or New Survey Defect, which thereafter shall be deemed to constitute a
Permitted Exception, without any credit against the amount of the Purchase Price
allocated to the Property.  If Purchaser does not provide a New Title and Survey
Response Notice to Seller within such time period, Purchaser shall be deemed to
have elected to terminate this Agreement with respect to such Property pursuant
to clause (1) of the preceding sentence.  Purchaser shall have the right to a
refund of the amount of the Deposit allocated to such Property set forth on
Schedule 3.3.5 and the same shall be promptly returned to Purchaser following
the termination of this Agreement with respect to such Property pursuant to this
Section 5.3.3.  Notwithstanding the foregoing, Seller shall remove or cause the
removal of all Monetary Defect on or prior to the Closing Date.

5.3.5Removal of Unpermitted Exceptions

.  Seller shall have no obligation to cure any Title Exceptions or Survey
Defects other than the Monetary Defects and Unpermitted Exceptions to the extent
Seller is obligated to cure such Unpermitted Exception pursuant to this
Agreement, and Seller may cure any Unpermitted Exception relating to the
Property by removing the Unpermitted Exception from title to the Property or
causing the Title Company to commit to remove or insure over the Unpermitted
Exception in the Title Policy at any time prior to or at the Closing.  Seller
shall cure all Monetary Defects on or before the Closing by causing such
Monetary Defects to be removed from title to the Property.

5.3.6Extension of Closing Date

.  If Seller determines that it will be unable to remove or cure any Unpermitted
Exceptions prior to the Closing, Seller shall have the right, but not the
obligation, to postpone the Closing one (1) or more times, for up to thirty (30)
days in the aggregate, in each case by providing written notice to Purchaser no
later than three (3) Business Days prior to the Closing Date.

5.3.7Purchaser’s Right to Accept Title

.  Notwithstanding the foregoing provisions of this Section 5.3, Purchaser may,
at its sole option, by written notice given to the Seller at any time prior to
the Closing, elect to waive any Monetary Defects or Unpermitted Exceptions.  In
such event, this Agreement shall remain in effect and the parties shall proceed
to Closing, but Purchaser shall not be entitled to any abatement of the Purchase
Price, any credit or allowance of any kind or any claim or right of action
against the Seller for damages or otherwise



24

 

--------------------------------------------------------------------------------

 

 

 

by reason of the existence of the Monetary Defects or Unpermitted Exceptions
that were specified in the written waiver.

5.3.8Title Affidavit

.  Seller shall deliver to the Title Company an affidavit in the form attached
hereto as Exhibit B together with evidence reasonably requested by the Title
Company in connection therewith. 

5.3.9Policies

.  At Closing, Seller shall deliver good and marketable title to the Real
Property, insurable as such, as of the Closing Date by a 2006 American Land
Title Association (ALTA) Extended Owner’s Title Insurance Policy (6-17-06), at
ordinary rates by the Title Company by title insurance policies (which shall be
subject only to the Permitted Exceptions (each, a “Title Policy” and,
collectively, the “Title Policies”).

5.3.10Conveyance of the Property

.  At Closing, Seller shall convey the Real Property, subject only to (i)
Permitted Exceptions and (ii) Unpermitted Exceptions which are cured by causing
the Title Company to remove or insure over the Unpermitted Exception in the
Title Policies, but which are not removed from title.

5.3.11Delivery of Due Diligence Materials Upon Termination

.  Upon any termination of this Agreement pursuant to this Article V, Purchaser
promptly shall either, at Purchaser’s election, return or destroy all original
Seller Due Diligence Materials provided to Purchaser.  This Section 5.6 shall
survive the initial Closing and all subsequent Closings hereunder, as well as
the termination of this Agreement.

5.3.12Update to Property Descriptions

.  Prior to the expiration of the Further Diligence Period, Seller shall be
permitted to update Schedule 2.1.1 to reflect the legal descriptions of the Land
for each Property as set forth on the Title Commitments and Updated Surveys in
form and substance as approved by Purchaser.

ARTICLE VI
CONDITION OF THE PROPERTY

6.1PROPERTY SOLD “AS IS”

.  PURCHASER ACKNOWLEDGES AND AGREES THAT EXCEPT AS EXPRESSLY SET FORTH IN THIS
AGREEMENT AND/OR IN ANY OF THE DOCUMENTS DELIVERED AT CLOSING, (A) THE PURCHASE
OF THE PROPERTY SHALL BE ON AN “AS IS,” “WHERE IS,” “WITH ALL FAULTS” BASIS,
SUBJECT TO REASONABLE WEAR AND TEAR FROM THE EFFECTIVE Date OF THIS AGREEMENT
UNTIL THE CLOSING DATE, AND (B) NEITHER THE SELLER, THE OPERATING TENANT NOR ANY
OF THEIR AFFILIATES HAS ANY OBLIGATION TO REPAIR ANY DAMAGE TO OR DEFECT IN THE
PROPERTY, REPLACE THE PROPERTY OR OTHERWISE REMEDY ANY MATTER AFFECTING THE
CONDITION OF THE PROPERTY.

6.1.1LIMITATION ON REPRESENTATIONS AND WARRANTIES

.  PURCHASER ACKNOWLEDGES AND AGREES THAT, EXCEPT AS OTHERWISE EXPRESSLY SET
FORTH IN THIS AGREEMENT AND/OR IN ANY OF THE DOCUMENTS DELIVERED AT CLOSING,
NEITHER THE SELLER, THE FRANCHISOR, Operating Tenant, THE EMPLOYER OR ANY OF
THEIR AFFILIATES, NOR ANY OF THEIR RESPECTIVE SHAREHOLDERS, MEMBERS, PARTNERS,
TRUSTEES,



25

 

--------------------------------------------------------------------------------

 

 

 

BENEFICIARIES, DIRECTORS, OFFICERS, MANAGERS, EMPLOYEES, ATTORNEYS, ACCOUNTANTS,
CONTRACTORS, CONSULTANTS, AGENTS OR REPRESENTATIVES, NOR ANY PERSON PURPORTING
TO REPRESENT ANY OF THE FOREGOING, HAVE MADE ANY REPRESENTATION, WARRANTY,
GUARANTY, PROMISE, PROJECTION OR PREDICTION WHATSOEVER WITH RESPECT TO THE
PROPERTY OR THE BUSINESS BEING CONDUCTED AT THE PROPERTY, WRITTEN OR ORAL,
EXPRESS OR IMPLIED, ARISING BY OPERATION OF LAW OR OTHERWISE, INCLUDING, WITHOUT
LIMITATION, ANY WARRANTY OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE,
OR ANY REPRESENTATION OR WARRANTY AS TO (A) THE CONDITION, SAFETY, QUANTITY,
QUALITY, USE, OCCUPANCY OR OPERATION OF THE PROPERTY, (B) THE PAST, PRESENT OR
FUTURE REVENUES OR EXPENSES WITH RESPECT TO THE PROPERTY OR THE BUSINESS BEING
CONDUCTED AT THE PROPERTY, (C) THE COMPLIANCE OF THE PROPERTY OR THE BUSINESS
WITH ANY ZONING REQUIREMENTS, BUILDING CODES OR OTHER APPLICABLE LAW, INCLUDING,
WITHOUT LIMITATION, THE AMERICANS WITH DISABILITIES ACT OF 1990, (D) THE
ACCURACY OF ANY ENVIRONMENTAL REPORTS OR OTHER DATA OR INFORMATION SET FORTH IN
THE SELLER DUE DILIGENCE MATERIALS PROVIDED TO PURCHASER WHICH WERE PREPARED FOR
OR ON BEHALF OF THE SELLER, OR (E) ANY OTHER MATTER RELATING TO THE SELLER, THE
PROPERTY OR THE BUSINESS BEING CONDUCTED AT THE PROPERTY.

6.1.2RELIANCE ON DUE DILIGENCE

.  PURCHASER ACKNOWLEDGES AND AGREES THAT:

(A)                                        PURCHASER SHALL HAVE HAD THE
OPPORTUNITY TO CONDUCT ALL DUE DILIGENCE INSPECTIONS OF THE PROPERTY AND THE
BUSINESS BEING CONDUCTED AT THE PROPERTY AS OF THE EXPIRATION OF THE FURTHER DUE
DILIGENCE PERIOD, INCLUDING REVIEWING ALL SELLER DUE DILIGENCE MATERIALS AND
OBTAINING ALL INFORMATION WHICH IT DEEMS NECESSARY TO MAKE AN INFORMED DECISION
AS TO WHETHER IT SHOULD PROCEED WITH THE PURCHASE OF THE PROPERTY AND THE
BUSINESS;

(B)                                        IF PURCHASER ELECTS TO CLOSE, THEN
PURCHASER SHALL BE DEEMED TO BE SATISFIED WITH THE RESULTS OF ITS DUE DILIGENCE
REVIEW OF THE PROPERTY AND THE BUSINESS CONDUCTED AT THE PROPERTY; PROVIDED,
THAT THE FOREGOING SHALL NOT BE DEEMED TO RESTRICT OR LIMIT THE RIGHTS OF
PURCHASER WITH RESPECT TO ANY REPRESENTATION, WARRANTY OR COVENANT OF SELLER SET
FORTH IN THIS AGREEMENT OR ANY SELLER CLOSING DOCUMENTS;.

(C)                                        PURCHASER WILL BE RELYING ONLY ON ITS
DUE DILIGENCE INSPECTIONS OF THE PROPERTY, ITS REVIEW OF THE SELLER DUE
DILIGENCE MATERIALS AND THE REPRESENTATIONS AND WARRANTIES EXPRESSLY MADE BY THE
SELLER IN THIS AGREEMENT AND THE DOCUMENTS DELIVERED AT CLOSING IN PURCHASING
THE PROPERTY; AND



26

 

--------------------------------------------------------------------------------

 

 

 

(D)                                        PURCHASER WILL NOT BE RELYING ON ANY
STATEMENT MADE OR INFORMATION PROVIDED TO PURCHASER BY THE SELLER (EXCEPT FOR
THE REPRESENTATIONS, WARRANTIES AND COVENANTS EXPRESSLY MADE BY THE SELLER IN
THIS AGREEMENT AND THE DOCUMENTS DELIVERED AT CLOSING) OR ANY OF SELLER’S
SHAREHOLDERS, MEMBERS, PARTNERS, TRUSTEES, BENEFICIARIES, DIRECTORS, MANAGERS,
OFFICERS, EMPLOYEES, ATTORNEYS, ACCOUNTANTS, CONTRACTORS, CONSULTANTS, AGENTS OR
REPRESENTATIVES, OR ANY PERSON PURPORTING TO REPRESENT ANY OF THE FOREGOING.

6.2Survival

.  This Article VI shall survive the initial Closing and all subsequent Closings
hereunder, as well as the termination of this Agreement.

ARTICLE VII
REPRESENTATIONS AND WARRANTIES

7.1Seller’s Representations and Warranties

.  To induce Purchaser to enter into this Agreement and to consummate the
transactions described herein, each Seller hereby makes the representations and
warranties in this Section 7.1, but only with respect to itself, its Property or
interest therein, and the contracts, agreements or other instruments or
obligations to which Seller is a party or to which its Property is subject, upon
which Seller acknowledges and agrees Purchaser is entitled to rely.

7.1.1Organization and Power

.  Seller is duly incorporated or formed (as the case may be), validly existing,
in good standing in the jurisdiction of its incorporation or formation, and is
qualified to do business in the jurisdiction in which the Property is located,
and has all requisite power and authority to own the Property and conduct the
Business as currently owned and conducted.

7.1.2Authority and Binding Obligation

. (i) Seller has full power and authority to execute and deliver this Agreement
and all other documents to be executed and delivered by Seller pursuant to this
Agreement (collectively, the “Seller Documents”), and to perform all obligations
of Seller under each of Seller Documents to which it is a party, (ii) the
execution and delivery by the signer on behalf of Seller of Seller Documents,
and the performance of Seller of its obligations under Seller Document, has been
duly and validly authorized by all necessary action by Seller, and (iii) Seller
Documents, when executed and delivered, will constitute the legal, valid and
binding obligations of Seller enforceable against Seller in accordance with
their terms.

7.1.3Consents and Approvals; No Conflicts; Violations

.  Except for the approval of the appropriate Governmental Authorities in
connection with the transfer of the Licenses and Permits: (i) no filing with,
and no permit, authorization, consent or approval of, any Governmental Authority
or other Person is necessary for execution or delivery by Seller of Seller
Documents, or the performance by Seller of any of its obligations under any of
Seller Documents, or the consummation by Seller of the transactions described in
this Agreement, except to the extent the failure to obtain such permit,
authorization, consent or approval would not have a material adverse effect on
Seller’s ability to consummate the transactions described in this Agreement; and
(ii) neither the execution and delivery by Seller of Seller Documents, nor the
performance by Seller of any of its obligations under any of Seller Documents,
nor the



27

 

--------------------------------------------------------------------------------

 

 

 

consummation by Seller of the transactions described in this Agreement will (A)
violate any provision Seller’s organizational or governing documents, (B) result
in a violation or breach, or constitute a default under, any Material Contract
(provided that any consent to assignment that may be required has in fact been
obtained), or (C) result in the creation or imposition of any lien or
encumbrance on the Property or any portion thereof.  Seller has received no
written notice of, and to Seller’s Knowledge, there exist no fact and
circumstance that could reasonably result in, any violation of any Applicable
Law with respect to the Property which has not been cured or dismissed, and to
Seller’s Knowledge, no such violation (whether cured and dismissed or not)
exists.

7.1.4Title to Personal Property

.  Seller has good and valid title to all Personal Property, which shall be free
and clear of all liens and encumbrances as of the Closing, except for the
Equipment Leases, which shall be subject only to the ownership interest of the
lessor thereunder.

7.1.5Condemnation

.  Seller has received no written notice of any pending condemnation proceeding
or other proceeding in eminent domain, and to Seller’s Knowledge, no
condemnation proceeding or eminent domain proceeding is threatened affecting the
Property or any portion thereof. 

7.1.6Litigation

.  Except as set forth in Schedule 7.1.6 attached hereto and except for
litigation to the extent that any liability thereunder is insured by Seller’s
insurance, (A) Seller has not (i) been served with any court filing in any
litigation with respect the Property or the Business which has not been
resolved, settled or dismissed, or (ii) received written notice of, and to
Seller’s Knowledge there is not, any claim, charge or complaint from any
Governmental Authority or other Person pursuant to any administrative,
arbitration or similar adjudicatory proceeding with respect the Property or the
Business, which has not been resolved, settled or dismissed and (B) to Seller’s
Knowledge, no claim which may result in any of the foregoing has been
threatened.

7.1.7Employees

.  Seller is not a party to any written employment or compensation agreements
with any Employees that cannot, and will not, be terminated, at or before
Closing, at no cost or expense to Purchaser.  Seller does not have any
Employees.  To Seller’s Knowledge, on and after the Closing, (i) there will be
no facts or circumstances that could result in any liability to Purchaser or its
manager with respect to any of the current or former Employees with respect to
their employment with Seller or its manager; and (ii) there will be no facts or
circumstances that could result in any liability to Purchaser or its manager
with respect to any “employee benefit plan” (within the meaning of ERISA Section
3(3) (“Employee Benefit Plan”) in which any of the current or former employees
participated on or prior to the Closing.  Seller, Operating Tenant, its
managers, and the Property are not subject to any collective bargaining
agreement or any other labor agreement.  To Seller’s Knowledge, without
independent investigation, there are no union organization efforts pending or
threatened with respect to any of the  Employees.

7.1.8Taxes

.  All Taxes for the Property due and payable prior to the Closing Date have
been or will be paid in full prior to the Closing and all Taxes for the Property
not yet due and payable for a taxable period that includes the Closing Date will
be prorated, at Closing, as part of the Prorations pursuant to Section 11.2
hereof; provided, however, that if any



28

 

--------------------------------------------------------------------------------

 

 

 

Taxes are payable in installments, such representation and warranty shall apply
only to such installments which would be delinquent if unpaid at the Closing.

7.1.9Tenant Leases

.  Schedule 2.1.8 attached hereto sets forth a correct and complete list of the
Tenant Leases, and Seller has made available to Purchaser a true and complete
copy of the Tenant Leases. Seller has not given or received any written notice
of, and to Seller’s Knowledge, there is not any breach or default under any of
the Tenant Leases.

7.1.10Finders and Investment Brokers

.  Neither Seller nor any of its Affiliates or agents has dealt with any Person
who has acted, directly or indirectly, as a broker, finder, financial adviser or
in such other capacity for or on behalf of Seller in connection with the
transactions described by this Agreement in a manner which would entitle such
Person to any fee or commission in connection with this Agreement or the
transactions described in this Agreement, except for the party listed on
Schedule 7.1.10 attached hereto (each, a “Broker” and, collectively, the
“Brokers”), who shall be paid a commission or fee on account of the transactions
contemplated by this Agreement solely by Seller pursuant to a separate written
agreement between Brokers and Seller dated on or before the date hereof.  Seller
hereby indemnifies Purchaser from and against any and all claims, liabilities
and damages that Purchaser may suffer in connection with a breach of the
foregoing representation and warranty by Seller.  This Section 7.1.10 shall
survive the initial Closing and all subsequent Closings hereunder, as well as
the termination of this Agreement.

7.1.11Foreign Person

.  Seller is a “United States person” (as defined in Section 7701(a)(30)(B) or
(C) of the Code) for the purposes of the provisions of Section 1445(a) of the
Code.

7.1.12Bankruptcy

.  Seller has not made any general assignment for the benefit of creditors,
become insolvent or filed a petition for voluntary bankruptcy or filed a
petition or answer seeking reorganization or an arrangement or composition,
extension or readjustment of its indebtedness or consented, in any creditors'
proceeding, to the appointment of a receiver or trustee of Seller or the
property or any part thereof of either of them or been named in an involuntary
bankruptcy proceeding and to Seller's knowledge, no such actions are
contemplated or have been threatened.  Seller is not in the hands of a receiver
nor is an application pending for a receiver for Seller.

7.1.13Hazardous Substances

.  Other than (i) Hazardous Substances used in the ordinary course of
maintaining, operating and cleaning the Hotel in commercially reasonable amounts
and in accordance with all Environmental Laws, and (ii) Hazardous Substances
used as fuels, lubricants or otherwise in connection with vehicles, machinery
and equipment located at the Hotel in commercially reasonably amounts and in
accordance with all Environmental Laws, to Seller’s Knowledge, without specific
investigation, no Hazardous Substances are, or have been during any period of
Seller's ownership of the Hotel, present on, under or in the Hotel in violation
of any Environmental Laws.

7.1.14Financial Statements

.  Seller has provided to Purchaser (x) true and correct copies of the unaudited
financial statements of each Hotel for each of the calendar years ended December
31, 2010, December 31, 2011 and December 31, 2012 and (y) true and correct
copies of the unaudited financial statements of each Hotel for the quarter ended
June 30, 2013 (collectively, the “Financial Statements”). Each of the Financial
Statements is accurate in all



29

 

--------------------------------------------------------------------------------

 

 

 

material respects and presents fairly, in all material respects, the results of
operations and cash flows of the Hotel and the applicable Property, as of the
date thereof and for the periods covered thereby.

7.1.15Sales and Use Taxes

.  All sales and use Taxes (other than those sales taxes, if any, arising from
the sale of the Property from Seller to Purchaser), hotel/motel occupancy Taxes,
real and personal property Taxes, employer withholding Taxes and similar Taxes
that are due on or before the Closing Date (or applicable to any period prior to
Closing) have been or will be paid in full prior to the Closing, and all
required reports and returns relating thereto have been, or will be, timely
filed.  Seller has not received written notice of any special tax assessment
relating to the Hotel, the Property or any portion thereof, and there are no tax
agreements in place affecting the Hotel or the Property.

7.1.16Capital Improvements

.  There are no ongoing capital improvement projects at the Hotels that have
commenced on or before the date hereof that will not be completed prior to
Closing.

7.1.17OFAC

.  Neither Seller nor any person owning a controlling interest in Seller is now
or shall be at any time prior to or at the Closing a person or entity with whom
a  United States citizen, entity organized under the laws of the United States
or its territories or entity having its principal place of business within the
United States or any of its territories (a “U.S. Person”), is prohibited from
transacting business of the type contemplated by this Agreement, whether such
prohibition arises under Anti-Terrorism Laws or other relevant United States
law, regulation and executive orders, including lists published by OFAC
(including those executive orders and lists published by OFAC with respect to
persons or entities that have been designated by executive order or by the
sanction regulations of OFAC as persons or entities with whom U.S. Persons may
not transact business or must limit their interactions to types approved by OFAC
or otherwise) or under United Nations, OECD or other laws, regulations,
executive orders or guidelines similar to Anti-Terrorism Laws.  Neither Seller
nor any person owning a controlling interest in Seller is a person or entity
with which a U.S. Person, including a United States Financial Institution as
defined in 31 U.S.C. §5312, as amended is prohibited from transacting business
of the type contemplated by this Agreement under any applicable Anti-Terrorism
Law.  Neither Seller nor any person owning a controlling interest in Seller has
been convicted of any criminal violation of any Anti-Terrorism Law.  Seller and
all persons owning a controlling interest in Seller are in compliance with the
Patriot Act as applicable to Seller and such persons.  The operations of Seller
has been conducted at all times all material respects in compliance with
applicable financial recordkeeping and reporting requirements of the U.S.
Currency and Foreign Transaction Reporting Act of 1970, as amended, the U.S.
Money Laundering Control Act of 1986, as amended, and all money
laundering-related laws of other jurisdictions where Seller conducts business or
owns assets, and any related or similar law issued, administered or enforced by
any Governmental Authority.

7.1.18Insurance Policies

.  Insurance policies are in full force and effect with respect to each Property
and no written notice of cancellation has been received by Seller with respect
to any such policy and to Seller’s Knowledge, none is threatened; and no such
policy requires notice to and/or the consent of any insurance company to
continue providing such existing coverage after the Closing of the transactions
contemplated in this Agreement.



30

 

--------------------------------------------------------------------------------

 

 

 

7.1.19Indebtedness

.  As of the Effective Date and as of the Closing, except for the Assumed Loans
or as otherwise provided for in this Agreement, there will be no accrued and
unpaid amounts, liabilities or other monetary obligations of the Hotel which are
due and owing to any third-party.  Seller has not received a notice of default
under the existing financing and there are no existing defaults (whether
following notice and cure periods or otherwise) with respect to the Assumed
Loans or otherwise with respect to any existing financing.  The Properties that
are subject to existing financing as of the Effective Date are  described on
Schedule 7.1.19 hereto.

7.1.20Management Agreements

.  The Management Agreements have been or will be terminated at Seller’s sole
cost and expense at or prior to the Closing.  All material conditions and
obligations to be performed by Seller under the Management Agreements, as of the
date hereof, have been satisfied and will be satisfied through Closing.  Seller
has not delivered or received a written notice of default under the Management
Agreements and, to Seller’s Knowledge, there exists no default, material breach,
or event or condition which, the giving of notice or the passage of time, or
both, would constitute such a breach of default under the Management Agreements.

7.1.21Loan Documents

.  Schedule 7.1.21-A contains a true, correct and complete list of each and all
loan documents evidencing, serving and comprising all of the loan documents
bearing on all of the Properties (the “Loan Documents”), including, but not
limited to, all loan documents evidencing, serving and comprising the Assumed
Loans (the “Assumed Loan Documents”).  The Loan Documents have not been amended,
supplemented or modified other than as set forth on Schedule 7.1.21-A.  Neither
Seller nor any Affiliate of Seller has any obligations to the holders of the
Assumed Loans except as set forth in the Assumed Loan Documents.  Seller has
paid, and shall continue to pay through Closing, all monthly installments of
principal and interest, property Tax and insurance escrows and all other amounts
under or with respect to the Assumed Loans as the same become (or shall become)
due and payable.  The outstanding principal amount of each Assumed Loan and the
amount of any cash reserves specifically related thereto, including, without
limitation, escrow accounts held by the holders of the Assumed Loans or their
agents in connection with such Assumed Loans, as of September 6, 2013, is set
forth on Schedule 7.1.21-B.  Seller shall update Schedule 7.1.21-B on the Second
Closing Date.  Neither Seller nor any Affiliate has delivered or received a
written notice of default under or with respect to the Assumed Loans and, to
Seller’s Knowledge, there exists no breach, default, or event or condition
which, the giving of notice or the passage of time, or both, would constitute
such a breach of default under or with respect to the Assumed Loans.

7.1.22Ground Leases

.  There are no ground leases affecting the Property.

7.1.23No Rights of First Refusal or Rights to Purchase

.  No party has any right of first refusal or right of first offer or similar
right with respect to any Property.  Neither Seller nor any of its Affiliates
has granted its consent to any written agreement providing for a sale of all or
any portion of the Property to any party.

7.1.24Advance Bookings

.  Seller has provided to Purchaser a true and correct copy of the list of all
advance Bookings for the Hotel as of the Effective Date.



31

 

--------------------------------------------------------------------------------

 

 

 

7.1.25Gift Certificates

.  Seller has provided to Purchaser a true and correct copy of the list of all
outstanding gift certificates for complementary rooms or services at the Hotel
as of the Effective Date.

7.1.26Plan Assets

.  The Seller is not, and the Property does not constitute assets of, a “benefit
plan investor” within Section 3(42) of ERISA.

7.1.27Environmental Reports

.  Seller has delivered copies of all environmental reports for the Real
Property in the possession or control of Seller.

7.1.28Permits

.  To Seller’s Knowledge, Seller or Operating Tenant is in possession of all
franchises, grants, authorizations, licenses, permits, easements, variances,
exceptions, consents, certificates, approvals and orders of any Governmental
Authority necessary for each such entity to own, lease, franchise, manage and
operate the Business and the Property as it is now being conducted, except where
the failure to have, or the suspension or cancellation of, any of the foregoing
would not, individually or in the aggregate, reasonably be expected to have a
material adverse effect on the Property.

7.1.29Material Contracts

.  Schedule 7.1.29 sets forth a true and accurate list of all Material Contracts
affecting the Property.  Such Material Contracts contain the entire agreement
between with the contract vendors named therein.  All Material Contracts are in
full force and effect, and all obligations of the Seller under the Material
Contracts required to be performed to date have been performed in all material
respects.  To Seller’s Knowledge, no party to any Material Contract has asserted
in writing any claim of default or offset against Seller with respect thereto
and, to Seller’s Knowledge, no event has occurred or failed to occur which would
adversely affect the validity or enforceability of any such Material Contract.

7.1.30Affiliate Contracts

.  There are no Contracts with an Affiliate of Seller that on or after Closing
will be binding upon Purchaser.

7.1.31Franchise Agreements

.  Schedule 7.1.31-A sets forth a true and accurate list of all Franchise
Agreements affecting the Property (the “Existing Franchise Agreements”).  The
Existing Franchise Agreements contain the entire agreement between the Sellers,
Operating Tenant and their respective Affiliates and the Franchisors named
therein related to the Hotels.  All Existing Franchise Agreements are in full
force and effect, and all obligations of the Seller under the Existing Franchise
Agreements required to be performed to date have been performed in all material
respects.  No party to any Existing Franchise Agreement has asserted in writing
any claim of default or offset against Seller with respect thereto and, to
Seller’s Knowledge, no event has occurred or failed to occur which would
adversely affect the validity or enforceability of any such Existing Franchise
Agreement. Seller has delivered to Purchaser copies of all PIPs received by
Seller or Operating Tenant from Franchisor during the one-year period prior to
the Effective Date.  The amount of any cash reserves (including any reserves
with respect to FF&E) specifically related thereto, including, without
limitation, escrow accounts held by the holders of the Franchisors or their
agents in connection with such Existing Franchise Agreement, as of the Effective
Date, is set forth on Schedule 7.1.31-B. Seller shall update Schedule 7.1.31-B
on the each Closing Date.



32

 

--------------------------------------------------------------------------------

 

 

 

7.1.32Leasing Costs

.  As of the Closing, all tenant improvements, leasing commissions and other
payments of landlord pursuant to the Tenant Leases will be paid by Seller and
all tenant improvements will be completed.

Notwithstanding the foregoing, if Purchaser has Knowledge of a breach of any
representation or warranty made by Seller in this Agreement prior to the
Closing, and Purchaser nevertheless elects to proceed to Closing, such
representation or warranty by Seller shall be deemed to be qualified or modified
to reflect Purchaser’s Knowledge of such breach; however, (i) such Knowledge
will not relieve Seller of an intentional or knowing breach when made of any of
its representations and warranties contained in this Agreement or in the
conveyance documents delivered by Seller pursuant hereto or thereto and (ii)
such representation and warranty shall not be deemed so qualified for purposes
of the satisfaction of any closing condition, including, but not limited to,
Section 9.2.1(B) hereof.

7.2Purchaser’s Representations and Warranties

.  To induce Seller to enter into this Agreement and to consummate the
transactions described in this Agreement, Purchaser hereby makes the
representations and warranties in this Section 7.2, upon which Purchaser
acknowledges and agrees Seller is entitled to rely.

7.2.1Organization and Power

.  Purchaser is duly incorporated or formed (as the case may be), validly
existing and in good standing under the laws of the State of its formation or
incorporation, and has all requisite power and authority carry on its business
as currently being conducted.

7.2.2Authority and Binding Obligation

. (i) Purchaser has full power and authority to execute and deliver this
Agreement and all other documents to be executed and delivered by Purchaser
pursuant to this Agreement (the “Purchaser Documents”), and to perform all
obligations of Purchaser arising under Purchaser Documents, (ii) the execution
and delivery by the signer on behalf of Purchaser of Purchaser Documents, and
the performance by Purchaser of its obligations under Purchaser Documents, has
been duly and validly authorized by all necessary action by Purchaser, and (iii)
Purchaser Documents, when executed and delivered, will constitute the legal,
valid and binding obligations of Purchaser enforceable against Purchaser in
accordance with their terms.

7.2.3Consents and Approvals; No Conflicts

.  To Purchaser’s Knowledge:  (i) no filing with, and no permit, authorization,
consent or approval of, any Governmental Authority or other Person is necessary
for the execution or delivery by Purchaser of Purchaser Documents, the
performance by Purchaser of its obligations under Purchaser Documents, or the
consummation by Purchaser of the transactions described in this Agreement; and
(ii) neither the execution and delivery by Purchaser of Purchaser Documents, nor
the performance by Purchaser of its obligations under Purchaser Documents, nor
the consummation by Purchaser of the transactions described in this Agreement,
will (A) violate any provision of the organizational or governing documents of
Purchaser, (B) violate any Applicable Law to which Purchaser is subject, or (C)
result in a violation or breach of or constitute a default under any contract,
agreement or other instrument or obligation to which Purchaser is a party.

7.2.4Finders and Investment Brokers

.  Purchaser has not dealt with any Person who has acted, directly or
indirectly, as a broker, finder, financial adviser or in such other capacity for
or on behalf of Purchaser in connection with the transactions described in this



33

 

--------------------------------------------------------------------------------

 

 

 

Agreement in any manner which would entitle such Person to any fee or commission
in connection with this Agreement or the transactions described in this
Agreement, other than the Broker.  Purchaser hereby indemnifies Seller from and
against any and all claims, liabilities and damages that Seller may suffer in
connection with a breach of the foregoing representation and warranty by
Purchaser.

7.2.5No Violation of Anti-Terrorism Laws

.  None of Purchaser’s property or interests is subject to being “blocked” under
any Anti-Terrorism Laws, and neither Purchaser nor any Person holding any direct
or indirect interest in Purchaser is in violation of any Anti-Terrorism Laws.

7.2.6OFAC

.  Neither Purchaser nor any of its respective Affiliates is (i) listed on the
Specially Designated Nationals and Blocked Persons List or any other similar
list maintained by the Office of Foreign Assets Control, Department of the
Treasury or the Department of Foreign Affairs and International Trade (Canada),
pursuant to any authorizing statute, executive order or regulation; (ii) a
“specially designated global terrorist” or other person listed on Appendix A to
Chapter V of 31 C.F.R., as the same has been from time to time updated and
amended; or (iii) a Person either (a) included within the term “designated
national” as defined in the Cuban Assets Control Regulations, 31 C.F.R. Part
515; or (b) designated under Sections 1(a), 1(b), 1(c) or 1(d) of Executive
Order No. 13224, 66 Fed. Reg. 49079 (published September 25, 2001) or a person
similarly designated under any related enabling legislation or any other similar
Executive Orders.

Notwithstanding the foregoing, if Seller has Knowledge prior to the Closing of a
breach of any representation or warranty made by Purchaser in this Agreement and
Seller nevertheless elects to proceed to Closing, such representation or
warranty by Purchaser shall be deemed to be qualified or modified to reflect
Seller’s Knowledge of such breach; however, such Knowledge will not relieve
Purchaser of an intentional or knowing breach when made of any of its
representations and warranties contained in this Agreement or in the conveyance
documents delivered by Purchaser pursuant hereto or thereto.

ARTICLE VIII
COVENANTS

8.1Confidentiality

.

8.1.1Disclosure of Confidential Information

.  Seller and Purchaser shall keep confidential and not make any public
announcement or disclose to any Person the existence or any terms of this
Agreement or any information disclosed by any inspections or in Seller Due
Diligence Materials which is not generally known to the public (the
“Confidential Information”). Notwithstanding the foregoing, Seller and Purchaser
shall be permitted to (i) disclose any Confidential Information to the extent
required under Applicable Law or court order, and (ii) disclose any Confidential
Information to any Person on a “need to know” basis, such as their respective
shareholders, partners, members, trustees, beneficiaries, directors, officers,
employees, attorneys, consultants, engineers, surveyors, lenders, investors,
managers, franchisors and such other Persons whose assistance is required to
consummate the transactions described in this Agreement; provided, however, that
Seller or Purchaser, as the case may be, shall (A) advise such Person of the
confidential nature of such Confidential Information, and (B) use commercially
reasonable efforts to cause such Person to maintain the confidentiality of the



34

 

--------------------------------------------------------------------------------

 

 

 

Confidential Information.  Notwithstanding anything herein to the contrary,
Parties shall be entitled to disclose to any person the U.S. federal income tax
treatment and tax structure of transactions effected pursuant to this Agreement.

8.1.2Public Announcements

. Without limiting the generality of the provisions in Section 8.1.1 hereof, a
Party shall have the right, at Closing, to make a public announcement regarding
the transaction described in this Agreement, provided that Seller and Purchaser
shall approve the form and substance of any such public announcement, which
approval shall not be unreasonably withheld or delayed, except if a Party is
required to make a public announcement under Applicable Law, in which case no
such approval by any other Party shall be required; provided further, that in
such event that a public announcement is required under Applicable Law, each of
Seller and Purchaser shall provide the other Party with reasonable opportunity
to review and comment on such announcement.

8.1.3Communication with Governmental Authorities

.  Without limiting the generality of the provisions in Section 8.1.1 hereof,
Purchaser shall be permitted to communicate with any Governmental Authority or
any official, employee or representative thereof, involving any matter with
respect to the Property or the Business, provided that Purchaser shall give
prior notice to Seller.  Seller hereby acknowledges that Purchaser is performing
customary diligence inquiries relating to title, survey, zoning and
environmental matters.

8.1.4Communication with Employees

.  Without limiting the generality of the provisions in Section 8.1.1 hereof,
Purchaser shall not, prior to the Closing, through its officers, employees,
managers, contractors, consultants, agents, representatives or any other Person,
directly or indirectly, communicate with any Employee or Person representing any
Employee involving any matter with respect to the Property or the Business, the
Employee or this Agreement, other than William Walsh, Vice President, Asset
Management, without obtaining the prior consent of Seller thereto, which consent
shall not be unreasonably withheld or delayed; provided that, Purchaser shall be
permitted to communicate with certain key Employees solely for the purposes set
forth in Section 8.5 hereof within thirty (30) days of Closing, upon prior
notice thereof to Seller.





35

 

--------------------------------------------------------------------------------

 

 

 



8.2Operation in the Ordinary Course of Business

.  From the Effective Date until the Closing, Seller shall (and shall cause
Operating Tenant and Manager to) conduct the Business in the Ordinary Course of
Business, including, without limitation:  (i) maintaining the inventories of
FF&E, Supplies, F&B and Retail Merchandise at the Property at levels maintained
in the Ordinary Course of Business; (ii) performing maintenance and repairs for
the Real Property and tangible Personal Property in the Ordinary Course of
Business; (iii) maintaining insurance coverages consistent with Seller’s
then-current risk management policies and (iv)  issue gift certificates for free
rooms and services at the Hotel in the Ordinary Course of Business.

8.3Actions Requiring Purchaser’s Consent

.  Except as specifically required or allowed pursuant to the terms and
conditions of this Agreement, Seller shall not, and shall cause Operating Tenant
and Manager not to, take, cause the taking of, or allow to occur any of the
following actions without the prior written consent of Purchaser:

(A)                            amend, extend, renew or terminate (i) any Tenant
Leases, Contracts (other than Material Contracts and Equipment Leases), or
Licenses and Permits, except in the Ordinary Course of Business provided Seller
delivers written notice thereof together with a copy of the relevant agreement
prior to the earlier to occur of three (3) Business Days after the execution
thereof or the Closing Date; or (ii) any new Tenant Leases, Equipment Leases or
Material Contracts, unless the new Tenant Leases or Contracts are terminable by
Seller, at no cost or expense to Purchaser, at or before the Closing and Seller
delivers written notice thereof together with a copy of the relevant agreement
at least three (3) Business Days prior to the execution thereof;

(B)                            remove any Personal Property from the Hotel prior
to the Closing thereon, except consumable inventory in the Ordinary Course of
Business;

(C)                            sell, transfer or encumber, or impose any Lien
that would be an Unpermitted Exception hereunder, of all or any portion of the
Property or any Personal Property, FF&E and other personal property of Seller
used at the Property, except for the use and consumption of inventory and other
supplies, and the replacement of worn out, obsolete and defective tools,
equipment and appliances, in the Ordinary Course of Business (subject to Section
8.3(A) with respect to Equipment Leases);

(D)                            other than such capital expenditures set forth on
Schedule 8.3, commit to, make or pay for any structural alterations, additions
or major capital expenditures, without the written consent of Purchaser, except
that Seller may make and shall pay for, to the extent made, any structural
alterations, additions or capital expenditures (i) as required by applicable
Laws, or (ii) as required for maintenance and repair or due to emergency;

(E)                            change, consent to or attempt to change the
current zoning of the Property;

(F)                            cancel or materially reduce in the amount or
scope of property or general liability coverage under any insurance currently
maintained with respect to the Property;

(G)                            enter into, or otherwise consent to the entry
into, of any collective bargaining agreement or other labor agreement relating
to the employees of the Hotel or the Property;



36

 

--------------------------------------------------------------------------------

 

 

 

(H)                            issue any gift certificates for rooms or services
at the Hotel that are redeemable after Closing other than consistent with the
Ordinary Course of Business;

(I)                            modify, amend, supplement or terminate any
Franchise Agreement; and

(J)                            prepay or defease any Third Party Loans other
than scheduled payments with respect thereto, or amend, modify or otherwise
supplement, or waive any rights under, any such Third Party Loans or the loan
documents related thereto, including any Assumed Loan or Assumed Loan Document.

8.4Licenses and Permits

.  Except as otherwise set forth herein, Purchaser shall be solely responsible
for obtaining the transfer of all transferrable Licenses and Permits or the
issuance of new licenses and permits, including, without limitation, the
licenses and permits required for the sale and service of alcoholic beverages at
the Property (the “Liquor License”).  Purchaser, at its cost and expense, shall
submit all necessary applications and other materials to the appropriate
Governmental Authority and take such other actions to effect the transfer of
Licenses and Permits or issuance of new licenses and permits, including, without
limitation, the Liquor License, prior to the Closing Date, and Seller shall use
commercially reasonable efforts, at no material cost or expense to itself, other
than any de minimis cost or expense, the cost and expense of counsel in
connection therewith, or any other cost or expense which Purchaser agrees, in
writing, to reimburse, to cooperate with Purchaser, and to cause the current
manager of each Hotel to cooperate with Purchaser, to cause the Licenses and
Permits to be transferred or new licenses and permits or interim licenses and
permits to be issued to Purchaser.  Notwithstanding anything to the contrary in
this Section 8.3, Purchaser shall not communicate, file any application or
otherwise commence any procedure or proceeding with any Governmental Authority
for the transfer of any Licenses or Permits or issuance of new licenses and
permits, or post any notices at the Property or publish any notices required for
the transfer of the Licenses or Permits or issuance of new licenses and permits
or interim licenses and permits, including, without limitation, the Liquor
License, prior to the expiration of the Further Due Diligence Period.  If this
Agreement is terminated and Purchaser has filed an application or otherwise
commenced the processing of obtaining new licenses and permits, Purchaser shall
withdraw all such applications and cease all other activities with respect to
such new licenses and permits.  If Purchaser is unable to obtain the Liquor
License for the Property prior to Closing, Seller or holder of the Liquor
License, as the case may be, and Purchaser, shall enter into a Beverage Services
Agreement in the form of Exhibit C (the “Beverage Services Agreement”), pursuant
to which Seller or the holder of the existing Liquor License, as the case may
be, shall manage the purchase, sale and service of alcoholic beverages at the
Property, to the extent permitted under Applicable Law, in accordance with the
terms and conditions of the Beverage Services Agreement until such time as a new
liquor license and applicable permits for sale and service of alcoholic
beverages has been obtained by Purchaser.

8.5Employees

.

8.5.1Termination and Rehiring of Employees

.  Except as otherwise provided herein, effective as of the Closing, Seller
shall cause each Employer to terminate the employment of all Employees, and
Purchaser shall (or shall cause its manager to) offer employment to such
terminated Employees as Purchaser deems appropriate in its sole and



37

 

--------------------------------------------------------------------------------

 

 

 

absolute discretion (including any general managers and other senior personnel
with respect to each Hotel); provided, however, that Purchaser (or its manager)
shall offer employment to a sufficient number of terminated Employees as is
necessary to prevent Seller Indemnitees from incurring Indemnification Loss
under the WARN Act or other similar federal or state laws with respect to the
Employees as a result of Purchaser (or its manager) failing to hire a sufficient
number of employees.  All Employees who accept offers of employment from the
Purchaser or its manager shall commence employment with the Purchaser or its
manager effective as of Closing, and the employment for all such Employees shall
be deemed for all purposes to have occurred with no interruption or break in
service.  Purchaser shall defend, indemnify and hold harmless Seller Indemnitees
in accordance with Article XV from and against any Indemnification Loss incurred
by Seller Indemnitees arising under the WARN Act or any similar state Law solely
as a result of Purchaser’s (or its manager’s) failure to offer employment to a
sufficient number of terminated Employees as provided herein; provided that, in
no event shall Purchaser be obligated to indemnify any Seller Indemnitee to the
extent that any Indemnification Loss under the WARN Act would have been
mitigated had Seller delivered the notices required under the WARN Act in order
to avoid such liability. Seller shall defend, indemnify and hold harmless
Purchaser Indemnitees in accordance with Article XV from and against any
Indemnification Loss arising under the WARN Act or any similar state Law
incurred by Purchaser Indemnitees other than and Indemnification Loss for which
Purchaser has agreed to indemnify any Seller Indemnitees pursuant to the
foregoing sentence.  Seller shall, or shall cause its manager to, pay any
accrued vacation, severance or other amounts on termination fees required to be
paid by the Employer’s severance policies (and any Applicable Law) for any
Employee who is terminated by the Employer.  Notwithstanding the foregoing, the
HHM Manager shall not be obligated to terminate any Employees with respect to
the HHM Managed Hotels and the foregoing indemnification shall not apply to any
Employees with respect to the HHM Managed Hotels.

8.5.2Terms of Employment of Rehired Employees

.  The terms and conditions of employment to be offered to any Employees shall
be on such terms as Purchaser (or its manager) deems appropriate in its sole and
absolute discretion.

8.5.3Survival

.  This Section 8.5 shall survive the initial Closing and all subsequent
Closings hereunder, as well as the termination of this Agreement.

8.6Bookings

.  Purchaser shall honor all Bookings made prior to the Closing Date for any
period on or after the Closing Date; excluding, however, any Bookings by any
Person in redemption of any benefits accrued under any preferred guest program
and any Bookings that may be terminated by Purchaser in accordance with the
policies of the Hotel in connection with Bookings.  This Section 8.6 shall
survive the initial Closing and all subsequent Closings hereunder.

8.7Tax Contests

.

8.7.1Taxable Period Terminating Prior to Closing Date

.  Seller shall be entitled to any refunds or abatements of Taxes awarded in any
proceeding to contest any Taxes for any taxable period which terminates prior to
the Closing Date and shall be entitled to any refunds or abatements awarded in
such proceedings; provided that, Seller shall not be permitted to agree to or
cause any increases in Taxes for any period subsequent to the Closing
Date.  This



38

 

--------------------------------------------------------------------------------

 

 

 

Section 8.7.1 shall survive the initial Closing and all subsequent Closings
hereunder, as well as the termination of this Agreement.

8.7.2Taxable Period Commencing After Closing Date

.  Purchaser shall have the right to commence, continue and settle any
proceedings to contest Taxes for any taxable period which commences after the
Closing Date, and shall be entitled to any refunds or abatements of Taxes
awarded in such proceedings; provided that, Purchaser shall not be permitted to
agree to or cause any increases in Taxes for any period prior to the Closing
Date.  This Section 8.7.2 shall survive the initial Closing and all subsequent
Closings hereunder, as well as the termination of this Agreement.

8.7.3Taxable Period That Includes the Closing Date

.  Purchaser shall have the right to, and Seller shall not, at its sole cost and
expense, commence, continue and settle any proceedings to contest Taxes for any
taxable period which includes the Closing Date, and any refunds or abatements of
Taxes awarded in such proceeding shall be prorated between the Parties, when
received, in accordance with Section 11.2.1.

8.8Cooperation

. Seller and Purchaser shall use commercially reasonable efforts to cooperate
with the Party contesting the Taxes (at no cost or expense to the Party not
contesting the Taxes) and execute and deliver any documents and instruments
reasonably requested by the Party contesting the Taxes in furtherance of the
contest of the Taxes. This Section 8.8 shall survive the initial Closing and all
subsequent Closings hereunder, as well as the termination of this Agreement.

8.9Notices and Filings

.  Seller and Purchaser shall use commercially reasonable efforts to cooperate
with each other (at no cost or expense to the Party whose cooperation is
requested) to provide written notice to any Person under any Tenant Leases,
Contracts, Licenses and Permits, and to effect any registrations or filings with
any Governmental Authority or other Person, regarding the change in ownership of
the Property or the Business.  This Section 8.9 shall survive the initial
Closing and all subsequent Closings hereunder, as well as the termination of
this Agreement.

8.10Access to Information

.  For a period commencing on the Closing Date and continuing until the third
annual anniversary thereof, Purchaser shall provide to the officers, employees,
agents and representatives of Seller Indemnitees reasonable access to: (i) the
Books and Records with respect to the Property; and (ii) the employees at the
Property, for any purpose, and to the extent, that is commercially necessary,
including, without limitation, to prepare any documents required to be filed by
Seller, Operating Tenant or any of their Affiliates under Applicable Law or to
investigate, evaluate and defend any claim, charge, audit, litigation or other
proceeding made by any Person or insurance company involving Seller, Operating
Tenant or any of their Affiliates; provided, however, that (A) Seller
Indemnitees shall provide reasonable prior written notice to Purchaser, (B)
Purchaser shall not be required to provide such access during non-business
hours, (C) Purchaser shall have the right to accompany the officer, employees,
agents or representatives of Seller Indemnitees in providing access to the Books
and Records, Property or employees of Purchaser (or Purchaser’s manager) as
provided in this Section 8.10, and (D) Seller shall defend, indemnify and hold
harmless Purchaser Indemnitees in accordance with Article XV from and against
any Indemnification Loss incurred by Purchaser Indemnitees arising from any
examinations, tests, investigations or studies of the Property conducted by



39

 

--------------------------------------------------------------------------------

 

 

 

Seller Indemnitees or Seller’s employees, agents or representatives pursuant to
this Section 8.10.  This Section 8.10 shall survive the initial Closing and all
subsequent Closings hereunder, as well as the termination of this Agreement.

8.11Privacy Laws

.  To the extent Purchaser reviews, is given access to, or otherwise obtains,
any Hotel Guest Data and Information as part of the purchase of the Property and
the Business, Purchaser shall at all times comply in all material respects with
all Applicable Law concerning:  (i) the privacy and use of the Hotel Guest Data
and Information and the sharing of such information and data with third parties
(including, without limitation, any restrictions with respect to Purchaser’s or
any third party’s ability to use, transfer, store, sell or share such
information and data); and (ii) the establishment of adequate security measures
to protect the Hotel Guest Data and Information. This Section 8.11 shall survive
the initial Closing and all subsequent Closings hereunder, as well as the
termination of this Agreement.

8.12Further Assurances

.  From the Effective Date until the expiration or earlier termination of this
Agreement, Seller and Purchaser shall use commercially reasonable efforts to
take, or cause to be taken, all actions, and to do, or cause to be done, all
things, necessary, proper or advisable to consummate the transactions described
in this Agreement, including, without limitation: (i) obtaining all necessary
consents, approvals and authorizations required to be obtained from any
Governmental Authority or other Person under this Agreement or Applicable Law;
and (ii) effecting all registrations and filings required under this Agreement
or Applicable Law.  After Closing, Seller and Purchaser shall use commercially
reasonable efforts (at no cost or expense to such Party, other than any de
minimis cost or expense or any cost or expense which the requesting Party agrees
in writing to reimburse) to further effect the transactions contemplated by this
Agreement.  The immediately preceding sentence of this Section 8.12 shall
survive the initial Closing and all subsequent Closings hereunder, as well as
the termination of this Agreement.

8.13Termination of Contracts

.  On or prior to the Closing Date, Seller shall terminate (i) all Operating
Leases, (ii) all Management Agreements, (iii) any other Contract requested by
Purchaser to be terminated pursuant to a notice delivered to Seller at any time
prior to the expiration of the Further Diligence Period and, (iv) all Contracts
entered into after the expiration of the Further Diligence Period at the request
of Purchaser; provided that, Seller shall not be obligated to terminate any of
the Contracts set forth on Schedule 7.1.29.  Seller shall be responsible for all
fees, termination fees, costs and expenses relating to all terminated Contracts
and the Properties shall be transferred to Purchaser free and clear of such
terminated Contracts.  All other Contracts shall be assigned by Seller to
Purchaser at Closing.

8.14Estoppel Certificates

.  Prior to the Closing, Seller shall use commercially reasonable efforts to
assist Purchaser in obtaining estoppel certificates from any tenant under a
Tenant Lease and any counterparties to any declarations, reciprocal easement
agreements or other agreements or Contracts relating to a Property in connection
with the transactions contemplated by this Agreement but only if and to the
extent the same is required in connection with Purchaser’s related financing.





40

 

--------------------------------------------------------------------------------

 

 

 



8.15Tax Clearance and Bulk Sales Certificates

.  Seller shall, and shall cause each Operating Tenant to, use commercially
reasonable efforts to obtain tax clearance and bulk sales clearance certificates
(as applicable) with respect to each Seller and each Operating Tenant prior to
the Closing with respect to each applicable Property.  Seller shall, and shall
cause each Operating Tenant to, deliver to Purchaser tax clearance and bulk
sales clearance certificates (as applicable) with respect to each Seller and
each Operating Tenant within sixty (60) days following the applicable Closing
with respect to the Property. 

ARTICLE IX
CLOSING CONDITIONS

9.1Purchaser Closing Conditions

.

9.1.1Satisfaction of Purchaser Closing Conditions

. Purchaser’s obligation to close the transactions contemplated by this
Agreement at each Closing is subject to the satisfaction or waiver by Purchaser,
at or prior to such Closing, of the following conditions precedent (the
“Purchaser Closing Condition(s)”):

(A)                            All Seller Closing Deliveries with respect to
each Property that is to be acquired at such Closing shall have been delivered
to Purchaser or deposited with Escrow Agent in the Closing Escrow to be
delivered to Purchaser at Closing;

(B)                            The representations or warranties of Seller in
this Agreement (i) with respect to all Properties, shall be true and correct in
all material respects as of the Effective Date (or as of such other date to
which such representation or warranty expressly is made), and (ii) with respect
to each Property that is to be acquired at such Closing, shall be true and
correct in all material respects as of the Closing as if made on the Closing
Date (or as of such other date to which such representation or warranty
expressly is made);

(C)                            The covenants and obligations of Seller in this
Agreement with respect to all Properties shall have been performed in all
material respects.  As used in Section 9.2.1(B) above and this Section 9.1.1(C),
references to “material adverse effect” and “in all material respects” shall
mean the adverse economic impact to an individual Property of more than Fifty
Five Thousand Dollars ($50,000) or a material adverse impact generally on the
Business of the Property or the Parties ability to consummate the transactions
contemplated by this Agreement;

(D)                            Title Company shall have committed to issue the
Title Policy for each Property that is to be acquired at such Closing pursuant
to Section 5.3 hereof and to insure the each such Property for that amount of
the applicable Purchase Price for such Property, subject only to the Permitted
Exceptions, and subject to the payment of any fees and expenses with respect to
the Title Commitment and Title Policy pursuant to Section 11.4.2 hereof;

(E)                            With respect to the Second Closing only, either
(i) Purchaser shall have obtained Lender Approvals and/or (ii) at Purchaser’s
election, Purchaser shall have made a Purchaser Defeasance Election, in each
case with respect to the Encumbered Properties;

(F)                            Purchaser shall have obtained Franchise Approval
with respect to all of the Properties to be acquired at such Closing;



41

 

--------------------------------------------------------------------------------

 

 

 

(G)                            Intentionally Deleted;

(H)                            No litigation or other court action shall have
been commenced seeking to obtain an injunction or other relief from such court
to enjoin the consummation of the transactions described in this Agreement, and
no preliminary or permanent injunction or other order, decree or ruling shall
have been issued by a court of competent jurisdiction or by any Governmental
Authority, that would make illegal or invalid or otherwise prevent the
consummation of the transactions described in this Agreement;

(I)                            No Applicable Law shall have been enacted that
would make illegal or invalid or otherwise prevent the consummation of the
transactions described in this Agreement; and

(J)                            Seller shall have prepaid, defeased or otherwise
satisfied all Third Party Loans with respect to the Unencumbered Properties.

9.1.2Failure of Purchaser Closing Condition

.  Except as expressly provided in Section 9.3 hereof, if any Purchaser Closing
Condition(s) is/are not satisfied at Closing, then Purchaser shall have the
right to:

(A)                             Subject to Section 10.1.3, terminate this
Agreement with respect to the Properties for which the Purchaser Closing
Condition is not satisfied (each, an “Excluded Hotel”), by providing written
notice thereof to Seller, in which event, the Purchase Price shall be reduced by
the portion of the Purchase Price allocated to such Excluded Hotel as set forth
on Schedule 3.3.5 and the Parties shall have no further rights or obligations
under this Agreement with respect to such Excluded Hotel, except as otherwise
expressly set forth herein;

(B)                            Waive, in writing, any such Purchaser Closing
Condition(s) at or prior to Closing and proceed to Closing, if possible, without
abatement of the amount of the Purchase Price allocated to the Property as set
forth on Schedule 3.3.5 attached hereto; or

(C)                            Subject to Section 10.1.3, in the event that
Purchaser has elected by written notice to exclude three (3) or more Properties
as Excluded Hotels pursuant to either Section 9.1.2(A) or Section 5.3.3,
terminate this Agreement with respect to all Properties with respect to which a
Closing has not occurred by providing written notice thereof to Seller, in which
event, the Parties shall have no further rights or obligations under this
Agreement with respect to all such Properties (but only with respect to the
Properties with respect to which a Closing has not occurred), except as
otherwise expressly set forth herein.

If Purchaser terminates this Agreement pursuant to this Section 9.1.2, Purchaser
shall provide written notice to Escrow Agent and Seller directing Escrow Agent
to disburse to Purchaser (i) in the case of a termination pursuant to Section
9.1.2(C), the amount of the Deposit that has not been applied in any prior
Closing as set forth on Schedule 3.3.5 attached hereto, or (ii) in the case of a
termination pursuant to Section 9.1.2(A), the amount of the Deposit allocated to
the Excluded Hotels as set forth on Schedule 3.3.5 attached hereto, no later
than two (2) Business Days after the termination.  In the event that (i)
Purchaser terminates this Agreement with respect to one or more Excluded Hotels
pursuant to Section 9.1.2(A) and (ii) all Purchaser Closing Conditions other
than such Purchaser Closing Conditions set forth in Section 9.1.1(E) and/or
Section 9.1.1(F) have been satisfied, Purchaser shall promptly reimburse Seller



42

 

--------------------------------------------------------------------------------

 

 

 

for Seller’s documented costs and expenses with respect to such Excluded Hotels
in an amount not to exceed Forty Thousand Dollars ($40,000) for each such
Excluded Hotel; provided that, in no event shall Purchaser be obligated to
reimburse the costs and expenses with respect to more than two (2) Excluded
Hotels; provided further that, for the purposes of the forgoing proviso only,
(i) the Element Hotel shall be deemed an “Excluded Hotel” to the extent that
Element Purchaser has elected to terminate the Element Purchase Agreement
pursuant to Section 9.1.2(A) of the Element Purchase Agreement (it being
understood that Purchaser shall only be obligated to pay for costs and expenses
with respect to the Element Hotel to the extent such costs and expenses were not
reimbursed pursuant to the Element Purchase Agreement), (ii) the Ewing Courtyard
shall not be deemed an “Excluded Hotel” to the extent that Seller has elected
not to convey the Ewing Courtyard pursuant to Section 9.3.2, and (iii) the
Brookhaven Hotel (as defined below) shall not be deemed an Excluded Hotel to the
extent that Purchaser elects to terminate this Agreement with respect to the
Brookhaven Hotel pursuant to Section 9.3.3 and (A) Purchaser’s lender requires
the delivery of a Brookhaven Consent in connection with the financing of the
Brookhaven Hotel, and (B) the Brookhaven Consent (as defined below) is not
provided to Purchaser.

9.2Seller Closing Conditions

.

9.2.1Satisfaction of Seller Closing Conditions

.  Seller’s obligation to close the transactions contemplated by this Agreement
at each Closing is subject to the satisfaction or waiver by Seller, at or prior
to such Closing, of the following conditions precedent (the “Seller Closing
Condition(s)”):

(A)                            Purchaser shall have paid to Seller or deposited
with Escrow Agent, the Purchase Price for each Property that is to be acquired
at such Closing, as adjusted pursuant to Section 3.1 hereof;

(B)                            All Purchaser Closing Deliveries with respect to
each Property that is to be acquired at such Closing shall have been delivered
to Seller or deposited with Escrow Agent in the Closing Escrow to be delivered
to Seller at Closing;

(C)                            The representations or warranties of Purchaser in
this Agreement (i) shall be true and correct in all material respects as of the
Effective Date (or as of such other date to which such representation or
warranty expressly is made), and (ii) shall be true and correct in all material
respects as of the Closing (or as of such other date to which such
representation or warranty expressly is made), with respect to both clauses (i)
and clause (ii), only to the extent any breach of such representations or
warranties would prevent the Parties from consummating the transaction described
in this Agreement;

(D)                            The covenants and obligations of Purchaser in
this Agreement shall have been performed in all material respects;

(E)                            Purchaser shall have delivered to Seller the
insurance certificate required under the Beverage Services Agreement;

(F)                            No litigation or other court action shall have
been commenced seeking to obtain an injunction or other relief from such court
to enjoin the consummation of the transactions described in this Agreement, and
no preliminary or permanent injunction or other



43

 

--------------------------------------------------------------------------------

 

 

 

order, decree or ruling shall have been issued by a court of competent
jurisdiction or by any Governmental Authority, that would make illegal or
invalid or otherwise prevent the consummation of the transactions described in
this Agreement; and

(G)                            No Applicable Law shall have been enacted that
would make illegal or invalid or otherwise prevent the consummation of the
transactions described in this Agreement.

9.2.2Failure of Seller Closing Condition

.  Except as expressly provided in Section 9.3, if any Seller Closing
Condition(s) is/are not satisfied at Closing, then Seller shall have the right
to:

(A)                            Terminate this Agreement for all Properties (but
in each case only with respect to the Properties with respect to which a Closing
has not occurred) by providing written notice thereof to Escrow Agent and
Purchaser, in which even, such Parties shall have no further rights or
obligations under this Agreement (with respect to any Property with respect to
which a Closing has not occurred), except as otherwise expressly set forth
herein; or

(B)                            Waive, in writing, any Seller Closing
Condition(s) at or prior to Closing and proceed to Closing, if possible, without
abatement of the amount of the Purchase Price allocated to the Property as set
forth on Schedule 3.3.5 attached hereto.

If Seller terminates this Agreement pursuant to this Section 9.2.2, Escrow Agent
shall disburse the amount of the Deposit that has not been applied in a prior
Closing, as set forth on Schedule 3.3.5 attached hereto, to Purchaser no later
than two (2) Business Days after the termination.

9.3Additional Seller Termination Rights

. 

9.3.1Minimum Properties

.  In the event that Purchaser provides written notice to Seller electing to
terminate this Agreement with respect to three (3) or more Excluded Hotels
pursuant to Section 9.1.2(A),  Section 5.3.3 or Section 9.3.3 hereof, Seller
shall have the right to terminate this Agreement for all Properties (but in each
case only with respect to the Properties with respect to which a Closing has not
occurred) by providing written notice thereof to Escrow Agent and Purchaser, in
which event, such Parties shall have no further rights or obligations under this
Agreement (with respect to any Property with respect to which a Closing has not
occurred), except as otherwise expressly set forth herein; provided that, for
the purposes of this Section 9.3.1 only, (i) the Element Hotel shall be deemed
an “Excluded Hotel” to the extent that Element Purchaser has elected to
terminate the Element Purchase Agreement pursuant to Section 9.1.2(A) of the
Element Purchase Agreement, (ii) the Ewing Courtyard shall not be deemed an
“Excluded Hotel” to the extent that Seller has elected to terminate this
Agreement with respect to the Ewing Courtyard pursuant to Section 9.3.2, and
(iii) the Brookhaven Hotel (as defined below) shall not be deemed an Excluded
Hotel to the extent that Purchaser elects to terminate this Agreement with
respect to the Brookhaven Hotel pursuant to Section 9.3.3 and (A) Purchaser’s
lender requires the delivery of a Brookhaven Consent in connection with the
financing of the Brookhaven Hotel, and (B) the Brookhaven Consent (as defined
below) is not provided to Purchaser.  If Seller terminates this Agreement
pursuant to this Section 9.3.1, Escrow Agent shall disburse the amount of the
Deposit that has not been applied



44

 

--------------------------------------------------------------------------------

 

 

 

in a prior Closing, as set forth on Schedule 3.3.5 attached hereto, to Purchaser
no later than two (2) Business Days after the termination.

9.3.2Ewing Courtyard

.  In the event that Element Purchaser provides written notice to Seller
electing to terminate the Element Purchase Agreement pursuant to Section
9.1.2(A) of the Element Purchase Agreement and the Closing hereunder has not
occurred with respect to the Property known as the Courtyard by Marriott, Ewing,
NJ (the “Ewing Courtyard”), Seller shall have the right to terminate this
Agreement with respect to the Ewing Courtyard by providing written notice
thereof to Escrow Agent and Purchaser, in which event, such Parties shall have
no further rights or obligations under this Agreement with respect to the Ewing
Courtyard, except as otherwise expressly set forth herein.  If Seller terminates
this Agreement with respect to the Ewing Courtyard pursuant to this Section
9.3.2, Escrow Agent shall disburse the amount of the Deposit allocated to the
Ewing Courtyard, as set forth on Schedule 3.3.5 attached hereto, to Purchaser no
later than two (2) Business Days after the termination.

9.3.3Brookhaven Hotel

.  Seller shall use commercially reasonable efforts to obtain, in all cases in
form and substance reasonably acceptable to Purchaser and Purchaser’s lender,
either (A) a recordable release from the applicable Governmental Authority of
Suffolk County, New York (“Suffolk County”), with respect to that certain
Agreement for the Construction, Operation, and Maintenance of a Sewer System
(the “Sewer System Agreement”) affecting the Property commonly referred to as
the Hampton Inn in Brookhaven, New York (the “Brookhaven Hotel”) sufficient to
remove the Sewer System Agreement from the applicable property records and to
permit the Title Company to issue a Title Policy with respect to the Brookhaven
Hotel without including the Sewer System Agreement as an exception to the Title,
or (B) (i) a consent,  agreement or other instrument from Suffolk County
permitting the sale of the Brookhaven Hotel to Purchaser at Closing under the
Sewer System Agreement and (ii) a consent, agreement or other instrument from
Suffolk County in connection with the Sewer System Agreement as required by
Purchaser’s lender in order to provide financing to Purchaser that is secured by
fee and equity interests in the Brookhaven Hotel (such consent, release or other
agreement as described in clauses (A) – (B), the “Brookhaven Consent”).  In the
event that Seller does not deliver to the Title Company the Brookhaven Consent
on or prior to the applicable Closing, Purchaser shall have the right to
terminate this Agreement with respect to the Brookhaven Hotel by providing
written notice to Seller and in such event, the Brookhaven Hotel shall be deemed
an Excluded Hotel hereunder.  If Purchaser terminates this Agreement with
respect to the Brookhaven Hotel pursuant to this Section 9.3.3, Purchaser shall
provide written notice to Escrow Agent and Seller directing Escrow Agent to
disburse to Purchaser the amount of the Deposit allocated to the Brookhaven
Hotel as set forth on Schedule 3.3.5 attached hereto, no later than
two (2) Business Days after the termination.  Seller shall provide Purchaser and
Purchaser’s lender opportunity to review and comment on the form of the
Brookhaven Consent prior to providing such consent to the applicable
Governmental Authority.





45

 

--------------------------------------------------------------------------------

 

 

 



9.4Frustration of Closing Conditions

.  Neither Seller nor Purchaser may rely on the failure of a Seller Closing
Condition or a Purchaser Closing Condition, respectively, if such failure was
caused by such Party’s failure to act in good faith or to use its commercially
reasonable efforts to cause the Closing to occur.

 

ARTICLE X
CLOSING

10.1Closing Date

.

10.1.1First Closing

.  The settlement on all Unencumbered Properties pursuant to this Agreement (the
“First Closing”) shall occur sixty (60) days from and after the Effective Date
(the “First Closing Date”), subject to the terms and conditions of this
Agreement; provided, however, Purchaser shall have the unilateral right and
option (the “Purchaser First Deferral Option”), to defer the First Closing and
the First Closing Date with respect to the Unencumbered Properties on one or
more occasions for an aggregate period of up to thirty (30) days after the First
Closing Date; provided that, Purchaser shall exercise each Purchaser First
Deferral Option, if at all, by written notice thereof delivered to Seller no
later than two (2) Business Days prior to the then-applicable First Closing
Date.

10.1.2Second Closing

.  The settlement on all Encumbered Properties pursuant to this Agreement (the
“Second Closing”) shall occur on the earlier of (i) five (5) Business Days after
the date on which all of the closing conditions with respect to the Encumbered
Properties have been satisfied (other than such conditions to closing that are
satisfied by their terms at Closing) and (ii) one hundred twenty (120) days from
and after the Effective Date (the “Initial Second Closing Date,” as the same may
be extended herein, the “Second Closing Date”), subject to the terms and
conditions of this Agreement; provided, however, Purchaser shall have the
unilateral right and option (the “Purchaser Second Deferral Option”), to defer
the Second Closing and the Second Closing Date with respect to the Encumbered
Properties on one or more occasions for an aggregate period of up to thirty (30)
days after the Second Closing Date; provided that, Purchaser shall exercise the
Purchaser Second Deferral Option, if at all, by written notice thereof delivered
to Seller no later than two (2) Business Days prior to the then-applicable
Second Closing Date.

10.1.3Seller Deferral Election

.  In the event that Purchaser elects to terminate this Agreement in its
entirety or with respect to any Excluded Hotel pursuant to Section 9.1.2(C) or
Section 9.1.2(A), respectively, for failure of a Purchaser Closing Condition,
and such Purchaser Closing Condition is reasonably susceptible to cure, Seller
shall have the right and option to defer such Closing once for a period of five
(5) Business Days in order to cure such failure of a Purchaser Closing
Condition.

10.2Closing Escrow

.  Each Closing shall take place pursuant to an escrow agreement between the
Parties (the “Closing Escrow Agreement”), in form and substance reasonably
acceptable to the Parties, and administered and coordinated by Escrow Agent (the
“Closing Escrow”), pursuant to which (i) the Cash Consideration, as adjusted
pursuant to Section 3.1 hereof, which shall be paid by Purchaser to Seller
pursuant to Section 3.3 hereof, shall be deposited with Escrow Agent, (ii) all
of the documents required to be delivered by Seller and



46

 

--------------------------------------------------------------------------------

 

 

 

Purchaser at any Closing pursuant to this Agreement shall be deposited with
Escrow Agent, (iii) at each Closing, the portion of the Purchase Price allocable
to the Property, as set forth on Schedule 3.3.5 attached hereto, as adjusted
pursuant to Section 3.1 hereof, shall be disbursed to Seller, and (iv) the
documents deposited into the Closing Escrow shall be recorded in the appropriate
jurisdiction or otherwise delivered to Seller and Purchaser, as the case may be,
pursuant to the Closing Escrow Agreement.

10.3Closing Deliveries

.

10.3.1Seller’s Deliveries

.  At Closing, Seller shall deliver or cause to be delivered to Purchaser, or
deposited with Escrow Agent in the Closing Escrow to be recorded or delivered to
Purchaser, as appropriate, all of the (i) documents set forth in this Section
10.3.1, each of which shall have been duly executed and acknowledged (if
required), by Seller, and (ii) other items set forth in this Section 10.3.1 (the
“Seller Closing Deliveries”), as follows:

(A)                            A closing certificate in the form of Exhibit D
attached hereto, together with all exhibits thereto (the “Closing Certificate”);

(B)                            A deed of conveyance for the Real Property (the
“Deed”), in form and substance typical of transactions such as the transactions
contemplated herein, subject to the Permitted Exceptions;

(C)                            A Bill of Sale in the form of Exhibit E,
transferring the FF&E, Supplies, IT System, F&B, Retail Merchandise,
Intellectual Property, Books and Records, Plans and Specifications, Warranties,
Bookings and Accounts Receivable to Purchaser, on the terms set forth therein;

(D)                            An Assignment and Assumption of Leases, Contracts
and Licenses and Permits in the form of Exhibit F, assigning the Tenant Leases,
Contracts and Licenses and Permits to Purchaser, on the terms and to the extent
being assumed by Purchaser, as set forth therein;

(E)                            Such agreements, affidavits or other documents as
may be reasonably required by the Title Company from Seller to issue the Title
Policy, including, but not limited to, the title affidavit in the form attached
hereto as Exhibit B;

(F)                            100% of any real estate transfer tax declaration
or similar documents required under Applicable Law in connection with the Real
Property;

(G)                            A FIRPTA affidavit in the form set forth in the
regulations under Section 1445 of the Code certifying that the transactions
contemplated by this Agreement are exempt from withholding under Section 1445 of
the Code;

(H)                            To the extent not previously delivered to
Purchaser, all originals (or certified copies if originals are not available) of
the Tenant Leases, Contracts, Licenses and Permits, Books and Records, keys and
lock combinations in Seller’s Possession, with such items which are located at
the Property on the Closing Date being deemed to be delivered to Purchaser upon
delivery of possession of the Property to Purchaser; provided, however, that
Seller shall have the right to (i) redact and reformat any Books and Records to
exclude data or



47

 

--------------------------------------------------------------------------------

 

 

 

other information pertaining to any other hotels owned, managed or franchised by
Seller, Operating Tenant or their Affiliates, and (ii) retain copies of any
Books and Records delivered to Purchaser;

(I)                            The Closing Statement prepared pursuant to
Section 11.1 hereof;

(J)                            Intentionally Deleted;

(K)                            A bill of sale or other documents as required by
Applicable Law, to transfer vehicles and other Personal Property for each
Property in form and substance reasonably satisfactory to Purchaser;

(L)                            A notice of the sale of the Property to each
Tenant executed by Purchaser and Seller in form and substance reasonably
satisfactory to Purchaser;

(M)                            Resolutions and other consents of Seller or its
applicable Affiliate evidencing the authority to consummate the transactions
contemplated hereby;

(N)                            All documents as may be required to evidence of
record the termination of the Operating Lease; and

(O)                            Such other documents and instruments as may be
reasonably requested by Purchaser in order to consummate the transactions
described in this Agreement including, without limitation, the Beverage Services
Agreement.

10.3.2Purchaser’s Deliveries

.  At Closing, Purchaser shall deliver or cause to be delivered to Seller, or
deposited with Escrow Agent in the Closing Escrow to be delivered to Seller, all
of the (i) documents set forth in this Section 10.3.2, each of which shall have
been duly executed by Purchaser and acknowledged (if required), and (ii) other
items set forth in this Section 10.3.2 (the “Purchaser Closing Deliveries”), as
follows:

(A)                            A portion of the Purchase Price, as set forth on
Schedule 3.3.5 attached hereto, as adjusted pursuant to Section 3.1 hereof, to
be paid by Purchaser for the Property;

(B)                            A Closing Certificate, together with all exhibits
thereto;

(C)                            Such documents and instruments that are required
to be executed and delivered by Purchaser under the Franchise Agreement for the
Property, in the form approved by Purchaser in Purchaser’s
reasonable  discretion;

(D)                            Such documents and instruments that are required
to be executed and delivered by Purchaser under or with respect to the Assumed
Loans to obtain the Lender Approvals, each in the form approved by Purchaser in
Purchaser’s reasonable discretion or sole and absolute discretion as provided in
Section 4.2.1;

(E)                            A counterpart of each of the documents and
instruments to be delivered by Seller under Section 10.3.1 hereof which require
execution by Purchaser; and





48

 

--------------------------------------------------------------------------------

 

 

 

(F)                            Such other documents and instruments as may be
reasonably requested by the Title Company in order to consummate the
transactions described in this Purchase Agreement.

10.4Possession

.  Seller shall deliver possession of the Real Property, subject to the
Permitted Exceptions, and the tangible Personal Property, to Purchaser, upon
completion of the Closing.

ARTICLE XI
PRORATIONS AND EXPENSES

11.1Closing Statement

.  No later than ten (10) Business Days prior to the Closing, the Parties,
through their respective employees, agents or representatives, jointly shall
make such examinations, audits and inventories of the Property as may be
necessary to make the adjustments and prorations to the Purchase Price as set
forth in Section 11.2 and Section 11.3 hereof or any other provisions of this
Agreement. Based upon such examinations, audits and inventories, the Parties
jointly shall prepare, prior to the Closing, a closing statement (the “Closing
Statement”), which shall set forth their best estimate of the amounts of the
items to be adjusted and prorated under this Agreement.  Each Closing Statement
shall be approved and executed by the Parties at the Closing, and such
adjustments and prorations shall be final with respect to the items set forth in
the Closing Statement, except to the extent any such items shall be reprorated
after the Closing as expressly set forth in Section 11.2 hereof.  Seller shall
provide a draft of the Closing Statement to Purchaser at least five (5) Business
Days prior to the Closing.

11.2Prorations and Credits

.  The items of revenue and expense set forth in this Section 11.2 shall be
prorated between the Parties (the “Prorations”) as of 11:59 p.m. on the day
preceding the Closing Date (the “Cut-Off Time”), based on a 365 day year, or
such other time expressly provided in this Section 11.2, so that the Closing
Date is a day of income and expense for Purchaser.

11.2.1Taxes

. All real property, personal property and similar Taxes, water and sewage
charges and general or special assessments, in each case which are assessed or
assessable against any Property for a period during which Closing occurs, shall
be prorated as of the Cut-Off Time between Seller and Purchaser. If the amount
of any Taxes is not ascertainable on the Closing Date, the proration for the
Taxes shall be based on the most recent available bill; provided, however, that
after the Closing, Seller and Purchaser shall reprorate the Taxes and pay any
deficiency in the original proration to each Party to which such deficiency is
owed promptly upon receipt of the actual bill for the relevant taxable
period.  This Section 11.2.1 shall survive the initial Closing and all
subsequent Closings hereunder, as well as the termination of this Agreement.  In
the event a Property or any part thereof shall be or shall have been affected by
an assessment which is payable in installments, the Seller shall, at Closing,
pay all installments due prior to Closing and Purchaser shall be responsible for
all installments due after the Closing.

11.2.2Tenant Leases

. Any rents and other amounts prepaid, accrued or due and payable under the
Tenant Leases shall be prorated as of the Cut-Off Time between Seller and
Purchaser.  Purchaser shall receive a credit for all Tenant Security Deposits
held by Seller under the Tenant Leases which are not transferred to Purchaser,
and Purchaser thereafter shall be obligated to refund or apply such deposits in
accordance with the terms of the Tenant Leases.  Purchaser shall not receive a
credit for any non-assignable security deposits held by Seller which



49

 

--------------------------------------------------------------------------------

 

 

 

Seller shall return to the tenant under the Tenant Lease, and Purchaser shall
obtain any replacement security deposit from the tenant and Seller shall assign
and transfer to Purchaser any related letters of credit.  Delinquent rents and
other such amounts, if any, shall not be prorated and all rights thereto shall
be retained by Seller, who reserves the right to collect and retain such
delinquent rents and other such amounts, and Purchaser agrees to cooperate with
Seller in Seller’s efforts to collect such sums; provided, however, that Seller
shall not be entitled to commence any disposition or eviction proceeding against
the delinquent tenant.  If, at any time after the Closing, Purchaser shall
receive any such delinquent rents, Purchaser shall promptly remit such amounts
to Seller, provided that any monies received by Purchaser from a delinquent
tenant shall be applied first to current rents then due and payable and then to
delinquent rents applying to the most recent delinquent rental period
first.  The previous sentence shall survive the Closing.

11.2.3Contracts

. Any amounts prepaid, accrued or due and payable under the Contracts assumed by
Purchaser at Closing (other than for utilities which proration is addressed
separately in Section 11.2.5 hereof) shall be prorated as of the Cut-Off Time
between Seller and Purchaser, with Seller being credited for amounts prepaid for
periods following Closing, and Purchaser being credited for amounts accrued and
unpaid.  Purchaser shall receive a credit for all deposits held by Seller under
the Contracts (together with any interest thereon) which are not transferred to
Purchaser, and Purchaser thereafter shall be obligated to refund or apply such
deposits in accordance with the terms of the Contracts.  At Closing, Seller
shall receive a credit for all deposits made by Seller under the Contracts
(together with any interest thereon) which are transferred to Purchaser or
remain on deposit for the benefit of Purchaser.

11.2.4Licenses and Permits

. All amounts prepaid, accrued or due and payable under any Licenses and Permits
transferred to Purchaser shall be prorated as of the Cut-Off Time between Seller
and Purchaser. At Closing, Seller shall receive a credit for all deposits made
by Seller under the Licenses and Permits (together with any interest thereon)
which are transferred to Purchaser or which remain on deposit for the benefit of
Purchaser.

11.2.5Utility Services

.  All utility services shall be prorated as of the Cut-Off Time between Seller
and Purchaser. The Parties shall use commercially reasonable efforts to obtain
readings for all utilities as of the Cut-Off Time.  If readings cannot be
obtained as of the Closing Date, the cost of such utilities shall be prorated
between Seller and Purchaser by estimating such cost on the basis of the most
recent bill for such service; provided, however, that after the Closing, the
Parties shall re-prorate the amount for such utilities and pay any deficiency in
the original proration to each Party to which such deficiency is owed promptly
upon receipt of the actual bill for the relevant billing period, which
obligation shall survive the initial Closing and all subsequent Closings
hereunder, as well as the termination of this Agreement. Seller shall receive a
credit for all fuel stored at its Property based on Seller’s cost for such
fuel.  Seller shall receive a credit for all deposits transferred to Purchaser
or which remain on deposit for the benefit of Purchaser with respect to such
utility contracts.

11.2.6Bookings

. Purchaser shall receive a credit for 100% of all prepaid deposits for Bookings
scheduled to occur on or after the Closing Date, except to the extent such
deposits are transferred to Purchaser.



50

 

--------------------------------------------------------------------------------

 

 

 

11.2.7Restaurants and Bars

. Seller shall close out the transactions in the restaurants and bars at its
Property as of the regular closing time for such restaurants and bars during the
night in which the Cut-Off Time occurs and Seller shall receive a credit at
Closing in the amount of such transactions net of any General Excise taxes
thereon (which taxes shall be paid by the Party that receives the payment of
such taxes from the customer) prior to the regular closing time for such
restaurants and bars during the night in which the Cut-Off Time occurs.

11.2.8Vending Machines

. Seller shall remove all monies from all vending machines, laundry machines,
pay telephones and other coin operated equipment as of the Cut-Off Time and
shall retain all monies collected therefrom as of the Cut-Off Time, and
Purchaser shall be entitled to any monies collected therefrom after the Cut-Off
Time.

11.2.9Trade Payables

. Except to the extent an adjustment or proration is made under another
subsection of this Section 11.2, (i) Seller shall pay in full prior to the
Closing all amounts payable to vendors or other suppliers of goods or services
for the Business (the “Trade Payables”) which are due and payable as of the
Closing Date for which goods or services have been delivered to the Property to
the Closing, and (ii) Purchaser shall receive a credit for the amount of the
Trade Payables which have accrued, but are not yet due and payable as of the
Closing Date, and Purchaser shall pay all the Trade Payables accrued as of the
Closing Date when the Trade Payables become due and payable; provided, however,
that Seller and Purchaser shall reprorate the amount of credit for any Trade
Payables and pay any deficiency in the original proration to each Party to which
such deficiency is owed promptly upon receipt of the actual bill for such goods
or services.  This Section 11.2.9 shall survive Closing as well as the
termination of this Agreement.

11.2.10Cash

. Subject to the provisions of this Agreement regarding deposits, at Closing,
Seller shall receive a credit for all cash on hand or on deposit in any house
bank at the Property which shall remain on deposit for the benefit of Purchaser.

11.2.11Function Revenues

. Revenues from conferences, receptions, catering, meetings and other functions
occurring in any conference, banquet or meeting rooms in the Property, or in any
adjacent facilities owned or operated by Seller, including usage charges and
related taxes, food and beverage sales, valet parking charges, equipment rentals
and telecommunications charges (collectively, “Function Revenues”), shall be
allocated between Seller and Purchaser, based on when the function therein
commenced, with (x) one-day functions commencing prior to the Cut-Off Time being
allocated to Seller, (y) one-day functions commencing after the Cut-Off Time
being allocated to Purchaser and (z) multi-day functions being allocated between
Seller and Purchaser according to the number of days of the function occurring
before the Cut-Off Time and the number of days of the function occurring after
the Cut-Off Time.

11.2.12Employees

.  Seller shall be responsible for the liabilities to or in respect of all
Employees that have accrued prior to and are unpaid as of the Closing Date,
including, without limitation, all Employees’ wages, bonuses, and benefits under
any benefit plan (a “Benefit Plan”), any contribution coverage under the
Consolidated Omnibus Budget Reconciliation Act (“COBRA”) in respect of Employees
who experience a “qualifying event” prior to the Closing Date, together with
F.I.C.A., unemployment and other similar payroll taxes and the benefits due from
any employer of such Employees (“Pre-Closing Employee Costs”). 



51

 

--------------------------------------------------------------------------------

 

 

 

Purchaser shall be responsible for all other liabilities that accrue after the
Closing Date to or in respect of Employees. Notwithstanding the foregoing,
Seller will remain responsible for, and Purchaser shall receive a credit at
Closing with respect to, all costs and expenses of accrued and unpaid vacation,
sick leave or paid time off as of the Closing Date for all Employees, including
payroll taxes and any other amounts due in connection therewith (“Benefit
Credits”).  The covenants and agreements contained in this Section 11.2.12 are
not intended and shall not confer any benefit of right on any person or entity
other than the parties to this Agreement.  Except as expressly provided herein,
Seller shall be and remain solely responsible for payment of any other employee
benefits accrued in connection with Employees, including former employees of the
current manager for which Purchaser has not received a credit under the Benefits
Credit or for which Purchaser is not otherwise responsible for under this
Agreement with respect to any period prior to the Closing Date.

11.2.13Other Adjustments and Prorations

.  All other items of income and expense as are customarily adjusted or prorated
upon the sale and purchase of a hotel property similar to the Property as are
specifically required to be adjusted under this Agreement shall be adjusted and
prorated between Seller and Purchaser accordingly.

11.2.14Gift Certificates

.  At Closing, Purchaser shall receive a credit equal to the amount set forth on
Schedule 11.2.13 with respect to each Property on account of gift certificates
for complimentary rooms or services at the applicable Property.

11.2.15Reserve Accounts

.  If Purchaser assumes any Assumed Loan(s) at Closing, to the extent any
security, escrows and/or deposits held by lender or its agent in connection with
such Assumed Loan(s) is/are not funded by Purchaser at or before Closing and
is/are retained by lender or its agent, Seller shall receive a credit at Closing
in the amount of such security, escrows and/or deposits and Purchaser shall
thereafter own all right, title and interest in such security, escrows and/or
deposits.

11.2.16Hyatt House Bridgewater Credits

.  At the Closing of the Hotel commonly known as the Hyatt House, located in
Bridgewater, NJ (the “Bridgewater Hotel”):

(A)                            In the event that, immediately following the
Closing, a Trigger Period (as defined in the Bridgewater Loan Agreement) is then
in effect resulting in excess cash flow from the Property being deposited into
the Excess Cash Flow Reserve Account (as defined in the Bridgewater Loan
Agreement), Purchaser shall receive a credit in the amount of $1,500,000;

(B)                            In the event that, immediately following the
Closing, a Trigger Period (as defined in the Bridgewater Loan Agreement) is then
not in effect resulting in excess cash flow from the Property being
distributable to Purchaser pursuant to the Bridgewater Loan Agreement (and not
retained in the Excess Cash Flow Reserve Account (as defined in the Bridgewater
loan Agreement)), Purchaser shall receive a credit in the amount of $900,000;

provided that, that Purchaser shall not be entitled to any credit pursuant to
this Section 11.2.16 in the event that Purchaser acquires the Bridgewater Hotel
without assuming the Assumed Loan in connection therewith.



52

 

--------------------------------------------------------------------------------

 

 

 

11.2.17Courtyard Langhorne Credit

.  At the Closing of the Hotel commonly known as the Courtyard Marriott, located
in Langhorne, PA (the “Courtyard Langhorne Hotel”), Purchaser shall receive a
credit equal to $300,000; provided that, Purchaser shall not be entitled to any
credit pursuant to this Section 11.2.17 in the event that Purchaser acquires the
Courtyard Langhorne Hotel without assuming the Assumed Loan in connection
therewith.

11.3Accounts Receivable

.

11.3.1Guest Ledger

.  At Closing, Seller shall receive a credit in an amount equal to:  (i) all
amounts charged to the Guest Ledger for all room nights up to (but not
including) the night during which the Cut-Off Time occurs, and (ii) one half (½)
of all amounts charged to the Guest Ledger for the room night which includes the
Cut-Off Time (other than any restaurant or bar charges on the Guest Ledger,
which shall be prorated in accordance with Section 11.2.8 hereof, and any
Function Revenues, which shall be prorated in accordance with Section 11.2.12
hereof), and Purchaser shall be entitled to be credited with or retain (a) all
other revenues collected from the Guest Ledger and (b) all deposits made and
amounts collected with respect to the Guest Ledger.

11.3.2Accounts Receivable (Other than Guest Ledger)

. At Closing, Seller shall receive no credit for any Accounts Receivable (other
than the Guest Ledger which is addressed in Section 11.3.1 hereof) and all
rights thereto shall be retained by Seller; provided that, Seller shall not
attempt to collect such Accounts Receivable or otherwise pursue any collection
action with respect thereto and Purchaser agrees to use commercially reasonable
efforts to pursue the collection of such Accounts Receivable on Seller’s
behalf.  If at any time after the Closing Purchaser shall receive any such
Accounts Receivable allocable to the period prior to the Cut-Off Time, Purchaser
shall promptly remit the same to Seller provided however any Accounts Receivable
collected by Purchaser shall be applied first to current Accounts Receivable
owed from and after the Cut-Off Time and then to Accounts Receivable
attributable to the period of time prior to the Cut-Off Time in the inverse
order in which they became due and payable.  The parties agree that such
Accounts Receivable (other than the Guest Ledger which is addressed in Section
11.3.1 hereof), are not being conveyed to Purchaser hereby and the same shall
not be deemed to be included within the words “Property,” “Properties,” “Hotel”
or “Hotels,” as the same are used herein.

11.4Transaction Costs

.

11.4.1Seller’s Transaction Costs

.  In addition to the other costs and expenses to be paid by Seller set forth
elsewhere in this Agreement, Seller shall pay for the following items in
connection with the transactions contemplated by this Agreement:  (i) the fees
and expenses of removing or curing any Unpermitted Exceptions and Monetary
Defects as required under Section 5.3.4 hereof; (ii) 100% of any transfer tax
and recording charges payable in connection with the conveyance of the Property;
(iii) one half (½) of the fees and expenses for Escrow Agent; and (iv) the fees
and expenses of their own attorneys, accountants and consultants.

11.4.2Purchaser’s Transaction Costs

.  In addition to the other costs and expenses to be paid by Purchaser as set
forth elsewhere in this Agreement, Purchaser shall pay for the following items
in connection with the transactions contemplated by this Agreement: (i)



53

 

--------------------------------------------------------------------------------

 

 

 

the fees and expenses incurred by Purchaser for visits or inspections at the
Property or otherwise in connection with such visits or inspections of the
Property; (ii) the fees and expenses for the Title Commitments, Title Policies
and any Updated Surveys; (iii) any fees or expenses payable for the assignment,
transfer or conveyance of any Contracts, Licenses and Permits, IT System,
Intellectual Property, Plans and Specifications and Warranties, and any fees
payable to replace the goods or services provided under the Operating Agreements
(which are not assigned or transferred to Purchaser); (iv) any mortgage tax,
title insurance fees and expenses for any loan title insurance policies,
recording charges or other amounts payable in connection with any financing
obtained by Purchaser; (v) one half (½) of the fees and expenses for Escrow
Agent; and (vii) the fees and expenses of its own attorneys, accountants and
consultants.

11.4.3Other Transaction Costs

. All other fees, costs and expenses not expressly addressed in this Section
11.4 or elsewhere in this Agreement shall be allocated between Seller and
Purchaser in accordance with applicable local custom for similar transactions.

11.5Reconciliation

.  If any of the prorations in Section 11.2 or Section 11.3 cannot be definitely
calculated accurately as of the Closing, then they shall be recalculated as soon
as practicable after the Closing but in any event within one hundred eighty
(180) days of the Closing Date.  On or prior to the date that is one hundred
eighty (180) days after the applicable Closing, Purchaser shall conduct a final
reconciliation of any such overpayment or underpayment of the prorations
described above to the date of Closing and shall provide such final
reconciliation to Seller, together with all relevant back-up, paid invoices,
receipts, and other materials and any errors in computing such adjustments and
prorations at the Closing or thereafter shall be promptly corrected or made.  If
any reconciliation indicates that Purchaser or Seller was entitled to a larger
credit with respect to the same than such Party received at Closing, such Party
shall immediately remit the shortfall to the other Party.

11.6Survival

.  This Article XI shall survive the Closing.

ARTICLE XII
TRANSITION PROCEDURES

12.1Safe Deposit Boxes

.  Prior to Closing, Seller shall notify all guests or customers who are then
using a safe deposit box at the Property advising them of the pending change in
management of the Property and requesting them to conduct an inventory and
verify the contents of such safe deposit box.  All inventories by such guests or
customers shall be conducted under the joint supervision of employees, agents or
representatives of the Parties.  At Closing, Seller shall deliver to Purchaser
all keys, receipts and agreements for such safe deposit box (and thereafter such
safe deposit box shall be deemed an “Inventoried Safe Deposit Box”). If this
Agreement is terminated after such inventory, Purchaser shall return all keys,
receipts and agreements to Seller for such Inventoried Safe Deposit Boxes
immediately upon such termination. At Closing, Seller shall deliver to Purchaser
all keys in Seller’s Possession for all safe deposit boxes not then in use, and
a list of all safe deposit boxes which are then in use, but not yet inventoried
by the depositor, with the name and room number of such depositor. After
Closing, the Parties shall make appropriate arrangements for guests and
customers at the Property to inventory and verify the contents of the
non-Inventoried Safe Deposit Boxes, and upon such inventory and verification,
Seller shall deliver to Purchaser all keys, receipt and



54

 

--------------------------------------------------------------------------------

 

 

 

agreements for such safe deposit box (and such safe deposit box thereafter shall
constitute an Inventoried Safe Deposit Box). Purchaser shall be responsible for,
and shall indemnify and hold harmless Seller Indemnitees in accordance with
Article XV from and against any Indemnification Loss incurred by Seller
Indemnitees with respect to, any theft, loss or damage to the contents of any
safe deposit box from and after the time such safe deposit box is deemed an
Inventoried Safe Deposit Box pursuant to this Section 12.1.  Seller shall be
responsible for, and shall indemnify and hold harmless Purchaser Indemnitees in
accordance with Article XV from and against, any Indemnification Loss incurred
by Purchaser Indemnitees with respect to, any theft, loss or damage to the
contents of any safe deposit box at the Property prior to the time such safe
deposit box is deemed an Inventoried Safe Deposit Box.

12.2Baggage

.  On the Closing Date, employees, agents or representatives of the Parties
jointly shall make a written inventory of all baggage, boxes and similar items
checked in or left in the care of Seller at the Property, and Seller shall
deliver to Purchaser the keys to any secured area which such baggage and other
items are stored (and thereafter such baggage, boxes and other items inventoried
shall be deemed the “Inventoried Baggage”). Purchaser shall be responsible for,
and shall indemnify and hold harmless Seller Indemnitees in accordance with
Article XV from and against any Indemnification Loss incurred by Seller
Indemnitees with respect to any theft, loss or damage to any Inventoried Baggage
from and after the time of such inventory, and any other baggage, boxes or
similar items left in the care of Purchaser which was not inventoried by the
Parties.

12.3IT System

.  With respect to the IT System, Seller shall provide Purchaser with a contact
name and telephone number of the applicable licensor, vendor or supplier, and
Purchaser shall (i) be responsible for obtaining any consents or approvals
necessary for the assignment or transfer of the IT System from Seller to
Purchaser, or a new license for the IT System, and (ii) pay any fees or expenses
charged by the licensor, vendor or supplier of the IT System in respect of such
assignment or transfer or new license (as the case may be).

12.4Removal of Proprietary Property

.  Except as otherwise expressly set forth herein, prior to Closing, Seller
shall remove from the Properties all proprietary property of Seller and/or any
Property manager as well as any and all other supplies and other personal
property located at the Property, or any signs and fixtures identifying the
Property that bear any of the Proprietary Marks (collectively, “Proprietary
Property”).  The parties agree the Proprietary Property are not being conveyed
to Purchaser hereby, and the same shall not be deemed to be included within the
words “Property,” “Properties,” “Hotel” or “Hotels,” as the same are used
herein, except as otherwise expressly set forth herein to the contrary.





55

 

--------------------------------------------------------------------------------

 

 

 



12.5Notice to Employees

.  Immediately following execution of this Agreement, but no later than sixty
(60) days prior to the applicable Closing, Seller shall provide notice in
advance of the Closing pursuant to the WARN Act to those Employees employed at
the Holiday Inn Express in Hauppauge, New York and at the Hampton Inn in
Brookhaven, New York.

12.6Guest Cars

.  On the Closing Date, Seller and Purchaser shall count all cars located in any
garages owned or operated by Seller or the manager of the applicable Hotel.

ARTICLE XIII
DEFAULT AND REMEDIES

13.1Seller Default

.  If, at or any time prior to Closing, (x) Seller fails to perform its
covenants or obligations under this Agreement in any material respect or (y) an
Element Seller Default occurs, (each, a “Seller Default”), then Purchaser, as
its sole and exclusive remedies, may elect to:  (i) terminate this Agreement by
providing written notice to Seller, in which case, any amount of the Deposit
which has not already been applied to a Property at a Closing that has occurred
in accordance with the terms and conditions of this Agreement shall be promptly
refunded to Purchaser, and Seller shall reimburse Purchaser for all third-party
costs and expenses reasonably incurred by Purchaser in connection with the
transactions contemplated under this Agreement, in an amount not to exceed One
Million Dollars ($1,000,000) in the aggregate (the “Purchaser’s Costs”), and the
Parties shall have no further rights or obligations under this Agreement, except
as otherwise expressly provided herein and except with respect to the Properties
for which a Closing has occurred; or (ii) seek specific performance of Seller's
obligations under this Agreement; or (iii) waive any Seller Default at or prior
to the Closing and proceed to the Closing without any abatement of the Purchase
Price.

13.2Purchaser’s Default

.  If (x) Purchaser fails to perform its obligation to acquire the Property at
Closing under this Agreement or (y) a Portfolio Purchaser Default occurs (each,
a “Purchaser Default”), then Seller, as its sole and exclusive remedy, may
terminate this Agreement by providing written notice to Purchaser, in which
case, any amount of the Deposit which has not already been applied to a Property
at a Closing which has occurred in accordance with the terms and conditions of
this Agreement shall be retained by Seller, as liquidated damages, and the
Parties shall have no further rights or obligations under this Agreement, except
as otherwise expressly provided herein and except with respect to the Properties
for which a Closing has occurred.  In no event shall Purchaser be liable for
damages, whether actual, compensatory, contingent, punitive or other types of
damages.

ARTICLE XIV
RISK OF LOSS

14.1Casualty

.  If, at any time after the Effective Date and prior to the Closing or earlier
termination of this Agreement, the Property or any portion thereof is damaged or
destroyed by fire or any other casualty (a “Casualty”), Seller of the Property
shall give written notice of the Casualty to Purchaser promptly after the
occurrence of the Casualty.

14.1.1Material Casualty

.  If either (i) the estimated amount of the cost to repair and restore a
Property following a Casualty equals or exceeds twenty percent (20%) of the
Purchase Price allocation for such Property, as set forth on Scheduled 3.3.5
attached hereto or (ii)



56

 

--------------------------------------------------------------------------------

 

 

 

such Casualty permanently and materially impairs the use and value of the
Property and which cannot be restored to substantially the same use and value (a
“Material Casualty”), and the Material Casualty was not caused by Purchaser or
Purchaser’s Inspectors, or their respective employees or agents, then Purchaser
shall have the right to elect, by providing written notice to Seller, within ten
(10) Business Days after Purchaser’s receipt of Seller’s written notice of the
Material Casualty, to:  (i) terminate this Agreement with respect to such
Property, in which case, the Parties shall have no further rights or obligations
under this Agreement with respect to such Property, except as otherwise
expressly provided therein; or (ii) proceed to Closing, without terminating this
Agreement with respect to such Property, in which case Seller shall (A) provide
Purchaser with a credit against the Purchase Price in an amount equal to the sum
of:  (1) the applicable insurance deductible, and (2) and the reasonable
estimated costs for the repair or restoration of the Property required by the
Material Casualty, and (B) transfer and assign to Purchaser all of Seller’s
right, title and interest in and to all proceeds from all casualty and lost
profits insurance policies maintained by Seller with respect to the Property or
the Business, except those proceeds allocable to lost profits and costs incurred
by Seller for the period prior to the Closing.  If Purchaser fails to provide
written notice of its election to Seller within such time period, then Purchaser
shall be deemed to have elected to terminate this Agreement as it relates to the
Property in question pursuant to (i) above.  If the Closing is scheduled to
occur within Purchaser’s ten (10) Business Day election period, the Closing Date
shall be postponed until the date which is five (5) Business Days after the
expiration of such ten (10) Business Day election period.  Purchaser shall have
the right to a refund of the amount of the Deposit allocated to the Property, as
set forth on Schedule 3.3.5 attached hereto, and shall receive the prompt return
of such amount following the termination of this Agreement pursuant to this
Section 14.1.1.

14.1.2Non Material Casualty

. In the event of any (i) Casualty which is not a Material Casualty, or (ii)
Material Casualty which is caused by Purchaser or Purchaser’s Inspectors, or
their respective employees or agents, then Purchaser shall not have the right to
terminate this Agreement or any part hereof, but shall proceed to Closing, in
which case Seller shall:  (A) provide Purchaser with a credit against the
Purchase Price (except if the Casualty is caused by Purchaser or Purchaser’s
Inspectors) in an amount equal to the sum of: (1) the applicable insurance
deductible, and (2) the reasonable estimated costs for the repair or restoration
of the Property required by the Casualty; and (B) transfer and assign to
Purchaser all of Seller’s right, title and interest in and to all proceeds from
all casualty and lost profits insurance policies maintained by Seller with
respect to the Property so affected, except those proceeds allocable to any lost
profits or costs incurred by Seller for the period prior to the Closing.

14.2Condemnation

.  If, at any time after the Effective Date but prior to the expiration of
termination of this Agreement, any Governmental Authority commences or threatens
to commence any condemnation proceeding or other proceeding in eminent domain
with respect to all or any portion of the Real Property not already conveyed
pursuant to this Agreement (each, a “Condemnation”), Seller shall give written
notice of the Condemnation to Purchaser promptly after Seller receives notice of
the Condemnation.

14.2.1Material Condemnation

.  If the Condemnation would (i) result in the permanent loss of value equal to
more than twenty percent (20%) of the Purchase Price allocation for a Property,
as set forth on Schedule 3.3.5 attached hereto, (ii) result in any permanent
material reduction or restriction in access to the Land or Improvements or
parking for



57

 

--------------------------------------------------------------------------------

 

 

 

any particular Property, or (iii) permanently and materially impair the use and
value of the Real Property and which cannot be restored to substantially the
same use and value (each, a “Material Condemnation”), then Purchaser shall have
the right to elect, by providing written notice to Seller, within ten (10) days
after Purchaser’s receipt of Seller’s written notice of the Material
Condemnation, to (A) terminate this Agreement with respect to such Property in
which case, the Parties shall have no further rights or obligations under this
Agreement with respect to such Property, except as otherwise expressly provided
therein; or (B) proceed to Closing, without terminating this Agreement or any
part hereof, in which case Seller shall assign to Purchaser all of Seller’s
right, title and interest in all proceeds and awards from the Material
Condemnation.  If Purchaser fails to provide written notice of its election to
Seller within such time period, then Purchaser shall be deemed to have elected
to terminate this Agreement with respect to such Property pursuant to clause (A)
above.  If the Closing is scheduled to occur within Purchaser’s ten (10) day
election period, the Closing shall be postponed until the date which is five (5)
Business Days after the expiration of such ten (10) day election
period.  Purchaser shall have the right to a refund of the amount of the Deposit
allocated to the Property, as set forth on Schedule 3.3.5 attached hereto, and
shall receive the prompt refund of such amount following the termination of this
Agreement with respect to such Property pursuant to this Section 14.2.1.

14.2.2Non-Material Condemnation

. In the event of any Condemnation, other than a Material Condemnation,
Purchaser shall not have the right to terminate this Agreement but shall proceed
to Closing, in which case, Seller shall assign to Purchaser all of Seller’s
right, title and interest in all proceeds and awards from the Condemnation.

ARTICLE XV
SURVIVAL, INDEMNIFICATION AND RELEASE

15.1Survival

.  Except as expressly set forth in this Section 15.1, all representations,
warranties, covenants, liabilities and obligations as they relate to each such
Property contained in this Agreement or any Seller Document shall be deemed
(i) if the Closing occurs, to survive Closing for a period of one (1) year after
the Closing Date of each such Property, or (ii) if this Agreement is terminated,
not to survive such termination.

15.1.1Survival of Representations and Warranties

. If this Agreement is terminated, the representations and warranties in Section
7.1.10,  Section 7.1.11,  Section 7.1.17,  Section 7.2.4,  Section 7.2.5 and
Section 7.2.6 hereof shall survive such termination until the expiration of the
applicable statute of limitations.

15.1.2Survival of Covenants and Obligations

. If this Agreement is terminated, only those covenants and obligations to be
performed by the Parties under this Agreement which expressly survive the
termination of this Agreement shall survive such termination.





58

 

--------------------------------------------------------------------------------

 

 

 



15.2Indemnification by Seller

.  Subject to the limitations set forth in Article VI and Sections 15.1,  15.4,
 15.5,  15.6 hereof, as well as any other express provision of this Agreement,
Seller shall indemnify and hold harmless Purchaser Indemnitees from and against
any Indemnification Loss incurred by any Purchaser Indemnitee relating to, and
to the extent of, the Retained Liabilities, resulting from (i) any breach of any
express representations, warranties or covenants of Seller in this Agreement
which survive the termination or expiration of this Agreement in accordance with
the express terms hereof, (ii) any Retained Liabilities and (iii) any
post-closing adjustment to prorations to be made pursuant to this Agreement;
provided that, the limitations set forth in Sections 15.1 and 15.4 shall not
apply to an indemnification claim pursuant to clauses (ii) or (iii) of this
Section 15.2.  

15.3Indemnification by Purchaser

.  Subject to the limitations set forth in Sections 15.1,  15.4,  15.5 and 15.6
hereof, Purchaser, and each assignee of Purchaser, shall indemnify and hold
harmless Seller Indemnitees from and against any Indemnification Loss incurred
by Seller Indemnitee to the extent resulting from (i) any breach of any express
representations or warranties of Purchaser in this Agreement which survive the
termination or expiration of this Agreement in accordance with the express terms
hereof, (ii) any breach by Purchaser of any of its covenants or obligations
under this Agreement which expressly survive the termination or expiration of
this Agreement in accordance with the express terms hereof, and (iii) any
Assumed Liabilities.

15.4Limitations on Indemnification Obligations

.

15.4.1Failure to Provide Notice within Survival Period

.  Notwithstanding anything else to the contrary in this Agreement, an
Indemnitee which is seeking defense or indemnification for a breach of any
representations or warranties shall be entitled to indemnification for such
breach only if the Indemnitee has given written notice to the Indemnitor in
accordance with Section 15.5.1 hereof prior to the expiration of any applicable
survival period described herein.

15.4.2Indemnification Deductible and Cap

.  Notwithstanding anything to the contrary in this Agreement, no Seller shall
be required to provide indemnification to Purchaser Indemnitees pursuant to
clause (i) of Section 15.2 hereof to the extent that the amount of
Indemnification Loss incurred by Purchaser Indemnitees for which Purchaser
otherwise would be entitled to indemnification under clause (i) of Section 15.2,
(A) does not exceed Twenty Five Thousand Dollars ($25,000) in the aggregate
(including all breaches) with regard to any particular Property (the
“Indemnification Deductible”), or if the Indemnification Losses exceed the
Indemnification Deductible, Purchaser shall not be entitled to defense or
indemnification for any amount up to the Indemnification Deductible, or (B)
exceeds Six Million Five Hundred Ten Thousand Dollars ($6,510,000) in the
aggregate, with regard to all Properties.  Notwithstanding anything contained
herein to the contrary, in no event shall the Indemnification Deductible or the
Cap apply to any Indemnification Losses incurred by any Purchaser Indemnitee
arising out of (a) any fraud or intentional misrepresentation by any Seller or
(b) the indemnification set forth in Section 7.1.10.

15.4.3Effect of Insurance or Other Reimbursement

.  Notwithstanding anything to the contrary in this Agreement, the amount of any
Indemnification Loss for which indemnification is provided to an Indemnitee
under this Article XV shall be net of any insurance



59

 

--------------------------------------------------------------------------------

 

 

 

proceeds received by the Indemnitee in connection with the Indemnification
Claim, or any other third party reimbursement actually received by Indemnitee.
The Indemnitee shall use commercially reasonable efforts to collect any
insurance proceeds or obtain any third party reimbursement with respect to the
Indemnification Claim, and if such insurance proceeds or reimbursement are
obtained by the Indemnitee after the Indemnitor has paid any amount in respect
of an Indemnification Loss to the Indemnitee, the Indemnitee shall reimburse the
amount collected by the Indemnitee up to the amount received from the Indemnitor
for the Indemnification Loss.

15.5Negligence or Willful Misconduct of Indemnitee

.  Notwithstanding anything to the contrary in this Agreement, (i) no Purchaser
Indemnitee shall be entitled to defense or indemnification to the extent the
Indemnification Loss results from the negligence or willful misconduct of, or
breach of this Agreement by, any Purchaser Indemnitee, and (ii) no Seller
Indemnitee shall be entitled to defense or indemnification to the extent the
Indemnification Loss results from the negligence or willful misconduct of, or
breach of this Agreement by, Seller Indemnitee.  This Section 15.5 shall survive
the initial Closing and all subsequent Closings hereunder, as well as the
termination of this Agreement

15.6Waiver of Certain Damages

. NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS AGREEMENT OR UNDER APPLICABLE
LAW, EACH SELLER (FOR ITSELF AND ALL SELLER INDEMNITEES) AND PURCHASER (FOR
ITSELF AND ALL PURCHASER INDEMNITEES) HEREBY UNCONDITIONALLY AND IRREVOCABLY
WAIVE AND DISCLAIM ALL RIGHTS TO CLAIM OR SEEK ANY CONSEQUENTIAL, PUNITIVE OR
EXEMPLARY DAMAGES AND ACKNOWLEDGE AND AGREE THAT THE RIGHTS AND REMEDIES IN THIS
AGREEMENT WILL BE ADEQUATE IN ALL CIRCUMSTANCES FOR ANY CLAIMS THE PARTIES (or
any Indemnitee) MIGHT HAVE WITH RESPECT THERETO.

15.7Indemnification Procedure

.

15.7.1Notice of Indemnification Claim

. If any of Seller Indemnitees or Purchaser Indemnitees (as the case may be)
(each, an “Indemnitee”) is entitled to defense or indemnification under any
express provision in this Agreement (each, an “Indemnification Claim”), the
Party required to provide defense or indemnification to the Indemnitee (the
“Indemnitor”) shall not be obligated to defend, indemnify and hold harmless the
Indemnitee unless and until the Indemnitee provides written notice to the
Indemnitor promptly after the Indemnitee has actual knowledge of any facts or
circumstances on which the Indemnification Claim is based or a Third-Party Claim
is made on which the Indemnification Claim is based, describing in reasonable
detail such facts and circumstances or Third-Party Claim with respect to the
Indemnification Claim.

15.7.2Resolution of Indemnification Claim Not Involving Third-Party Claim

.  If the Indemnification Claim does not involve a Third-Party Claim and is
disputed by the Indemnitor, the dispute shall be resolved by litigation or other
means of alternative dispute resolution as the Parties may agree in writing.

15.7.3Resolution of Indemnification Claim Involving Third-Party Claim

. If the Indemnification Claim involves a Third-Party Claim, the Indemnitor
shall have the right (but not the obligation) to assume the defense of the
Third-Party Claim, at its cost and expense,



60

 

--------------------------------------------------------------------------------

 

 

 

and shall use good faith efforts consistent with prudent business judgment to
defend the Third-Party Claim, provided that (i) the counsel for the Indemnitor
who shall conduct the defense of the Third-Party Claim shall be reasonably
satisfactory to the Indemnitee (unless selected by Indemnitor’s insurance
company), (ii) the Indemnitee, at its cost and expense, may participate in, but
shall not control, the defense of the Third-Party Claim, and (iii) the
Indemnitor shall not enter into any settlement or other agreement which requires
any performance or admissions by the Indemnitee, other than the payment of money
which shall be paid by the Indemnitor. The Indemnitee shall not enter into any
settlement or other agreement with respect to the Indemnification Claim, without
the Indemnitor’s prior written consent, which consent may be withheld in
Indemnitor’s sole discretion. If the Indemnitor elects not to assume the defense
of the Third-Party Claim, the Indemnitee shall have the right to retain the
defense of the Third-Party Claim and shall use good faith efforts consistent
with prudent business judgment to defend the Third-Party Claim in an effective
and cost efficient manner.

15.8Accrual of Indemnification Obligation

. Notwithstanding anything to the contrary in this Agreement, the Indemnitee
shall have no right to indemnification against the Indemnitor for any
Indemnification Claim which (i) does not involve a Third-Party Claim but is
disputed by Indemnitor until such time as the dispute is resolved by written
agreement or other means as the Parties otherwise may agree in writing, or (ii)
which involves a Third-Party Claim until such time as the Third-Party Claim is
concluded, including any appeals with respect thereto.

15.9Exclusive Remedy for Indemnification Loss

.  Except for claims based on fraud, the indemnification provisions in this
Article XV shall be the sole and exclusive remedy of any Indemnitee with respect
to any claim for Indemnification Loss arising from or in connection with this
Agreement.

ARTICLE XVI
MISCELLANEOUS PROVISIONS

16.1Notices

.

16.1.1Method of Delivery

.  All notices, requests, demands and other communications required to be
provided by any Party under this Agreement (each, a “Notice”) shall be in
writing and delivered, at the sending Party’s cost and expense, by (i) personal
delivery, (ii) certified U.S. mail, with postage prepaid and return receipt
requested, (iii) overnight courier service, or (iv) facsimile transmission, with
a verification copy sent on the same day by any of the methods set forth in
clauses (i), (ii) or (iii), to the recipient Party at the following address or
facsimile number:

If to Seller:

 

c/o Hersha Hospitality Trust

Penn Mutual Towers

510 Walnut Street

Philadelphia, PA  19106

Attn: Mr. Jay H. Shah, Chief Executive Officer

Facsimile:  (215) 238-0157

 

And to:





61

 

--------------------------------------------------------------------------------

 

 

 

 

c/o Hersha Hospitality Trust

Penn Mutual Towers

510 Walnut Street

Philadelphia, PA  19106

Attn: Mr. Ashish Parikh, Chief Financial Officer

Facsimile:  (215) 238-0157

 

And to:

 

c/o Hersha Hospitality Trust

Penn Mutual Towers

510 Walnut Street

Philadelphia, PA  19106

Attn: Mr. William Walsh, Senior Vice President, Asset Management

Facsimile:  (215) 238-0157

 

In each case, with a required copy to:

 

Jonathan M. Grosser, Esquire

Stradley Ronon Stevens & Young, LLP

2600 One Commerce Square

Philadelphia, PA  19103-7098

Facsimile:  (215) 564-8120

 

If to Purchaser:

 

Blackstone Real Estate Advisors L.P.

345 Park Avenue, 42nd Floor

New York, NY 10154

Attention:  William Stein and Judy Turchin

Facsimile:  (212) 583-5202; (646) 253-4570

 

In each case, with a required copy to:

 

Gregory J. Ressa, Esquire

Simpson Thacher & Bartlett LLP

425 Lexington Avenue

New York, New York  10017

Facsimile:  (212) 455-2502

 

16.1.2Receipt of Notices

. All Notices sent by a Party (or its counsel pursuant to Section 16.1.4) under
this Agreement shall be deemed to have been received by the Party to whom the
Notice is sent upon (i) delivery to the address or facsimile number of the
recipient Party, provided that such delivery is made prior to 5:00 p.m. (local
time for the recipient Party) on a Business Day, otherwise the following
Business Day, or (ii) the attempted delivery of the Notice if (A) the recipient
Party refuses delivery of the Notice, or (B) the recipient Party is no longer at
such address or facsimile number, and the recipient Party failed to



62

 

--------------------------------------------------------------------------------

 

 

 

provide the sending Party with its current address or facsimile number pursuant
to Section 16.1.3.

16.1.3Change of Address

. The Parties and their respective counsel shall have the right to change their
respective address and/or facsimile number for the purposes of this Section 16.1
by providing a Notice of the change in address and/or facsimile number as
required under this Section 16.1.

16.1.4Delivery by Party’s Counsel

. Each Party agrees that the attorney for the Party shall have the authority to
deliver Notices on the Party’s behalf to each other Party.

16.2No Recordation

.  Neither Purchaser, any Affiliate of Purchaser, nor any Person acting by or on
behalf of Purchaser, shall record this Agreement, or any memorandum or other
notice of this Agreement, in any public records; provided, Purchaser shall be
permitted to record a memorandum of this Agreement after Purchaser has filed an
action for specific performance. Purchaser hereby grants a power of attorney to
Seller (which power is coupled with an interest and shall be irrevocable) to
execute and record on behalf of Purchaser a memorandum or other notice removing
this Agreement or any memorandum or other notice of this Agreement from the
public records, or evidencing the termination of this Agreement to the extent a
memorandum was recorded in violation of this Section 16.2.

16.3Time is of the Essence

.  Time is of the essence of this Agreement; provided, however, that
notwithstanding anything to the contrary in this Agreement, if the time period
for the performance of any covenant or obligation, satisfaction of any condition
or delivery of any Notice or item required under this Agreement shall expire on
a day other than a Business Day, such time period shall be extended
automatically to the next Business Day.

16.4Assignment

.  Purchaser shall not assign this Agreement or any interest therein to any
Person, without the prior written consent of Seller, which consent shall not be
unreasonably withheld.  Notwithstanding the foregoing, Purchaser shall have the
right, without the need to obtain the prior consent of Seller, but subject to
prior written notice thereof to Seller, to designate any Affiliate or Affiliates
as its nominee to receive title to all or any portion of the Property, or assign
all of its right, title and interest in this Agreement to any Affiliate of
Purchaser by providing written notice to Seller no later than ten (10) days
prior to Closing; provided, however, that (a) the Affiliate remains an Affiliate
of Purchaser at Closing, (b) Purchaser shall not be released until Closing from
any of its liabilities and obligations under this Agreement by reason of such
designation or assignment, and (c) Purchaser shall indemnify Seller from and
against any transfer tax liability, or similar taxes and/or assessments, that
Seller may suffer as a result of the foregoing.  This Section 16.4 shall survive
the initial Closing and all subsequent Closings hereunder, as well as the
termination of this Agreement.  





63

 

--------------------------------------------------------------------------------

 

 

 



16.5Successors and Assigns

.  This Agreement shall be binding upon and inure to the benefit of the Parties,
and their respective successors and permitted assigns.

16.6Third Party Beneficiaries

.  This Agreement shall not confer any rights or remedies on any Person other
than (i) the Parties and their respective successors and permitted assigns, and
(ii) any Indemnitee to the extent the Indemnitee is expressly provided any right
of defense or indemnification in this Agreement.

16.7GOVERNING LAW

.  THIS AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE COMMONWEALTH OF
PENNSYLVANIA, EXCEPT AS SPECIFICALLY APPLIES TO THE REAL PROPERTY RIGHTS OF EACH
PROPERTY, WHICH SHALL BE GOVERNED BY THE JURISDICTION IN WHICH SUCH PROPERTY IS
SITUATED, WITHOUT GIVING EFFECT TO ANY PRINCIPLES REGARDING CONFLICT OF LAWS.

16.8Rules of Construction

.  The following rules shall apply to the construction and interpretation of
this Agreement:

16.8.1                       Singular words shall connote the plural as well as
the singular, and plural words shall connote the singular as well as the plural,
and the masculine shall include the feminine and the neuter, as the context may
require.

16.8.2                       All references in this Agreement to particular
articles, sections, subsections or clauses (whether in upper or lower case) are
references to articles, sections, subsections or clauses of this Agreement. All
references in this Agreement to particular exhibits or schedules (whether in
upper or lower case) are references to the exhibits and schedules attached to
this Agreement, unless otherwise expressly stated or clearly apparent from the
context of such reference.

16.8.3                       The headings in this Agreement are solely for
convenience of reference and shall not constitute a part of this Agreement nor
shall they affect its meaning, construction or effect.

16.8.4                       Each Party and its counsel have reviewed and
revised (or requested revisions of) this Agreement and have participated in the
preparation of this Agreement, and therefore any rules of construction requiring
that ambiguities are to be resolved against the Party which drafted the
Agreement or any exhibits attached hereto shall not be applicable in the
construction and interpretation of this Agreement or any exhibits attached
hereto.

16.8.5                       The terms “hereby,” “hereof,” “hereto,” “herein,”
“hereunder” and any similar terms shall refer to this Agreement, and not solely
to the provision in which such term is used.

16.8.6                       The terms “include,” “including” and similar terms
shall be construed as if followed by the phrase “without limitation.”

16.8.7                       The term “sole discretion” with respect to any
determination to be made a Party under this Agreement shall mean the sole and
absolute discretion of the Party, without regard to any standard of
reasonableness or other standard by which the determination of



64

 

--------------------------------------------------------------------------------

 

 

 

the Party might be challenged.  In the event no standard is provided in
connection with a determination to be made by a Party under this Agreement, such
determination shall be deemed to be made in such Party’s “sole discretion”.

16.9Severability

.  If any term or provision of this Agreement is held to be or rendered invalid
or unenforceable at any time in any jurisdiction, such term or provision shall
not affect the validity or enforceability of any other terms or provisions of
this Agreement, or the validity or enforceability of such affected term or
provision at any other time or in any other jurisdiction.

16.10JURISDICTION AND VENUE

.  ANY LITIGATION OR OTHER COURT PROCEEDING WITH RESPECT TO ANY MATTER ARISING
FROM OR IN CONNECTION WITH THIS AGREEMENT SHALL BE CONDUCTED IN THE COURT OF
COMMON PLEAS OF THE COMMONWEALTH OF PENNSYLVANIA IN PHILADELPHIA COUNTY OR THE
UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF PENNSYLVANIA, IN THE
COMMONWEALTH OF PENNSYLVANIA, AND EACH SELLER (FOR ITSELF AND ALL SELLER
INDEMNITEES), AND PURCHASER (FOR ITSELF AND ALL PURCHASER INDEMNITEES), HEREBY
SUBMITS TO JURISDICTION AND CONSENT TO VENUE IN SUCH COURTS, AND WAIVE ANY
DEFENSE BASED ON FORUM NON CONVENIENS.

16.11WAIVER OF TRIAL BY JURY

.  EACH PARTY HEREBY WAIVES ITS RIGHT TO A TRIAL BY JURY IN ANY LITIGATION OR
OTHER COURT PROCEEDING WITH RESPECT TO ANY MATTER ARISING FROM OR IN CONNECTION
WITH THIS AGREEMENT.

16.12Prevailing Party

.  If any litigation or other court action, arbitration or similar adjudicatory
proceeding is commenced by any Party to enforce its rights under this Agreement
against any other Party, all fees, costs and expenses, including, without
limitation, reasonable attorneys’ fees and court costs, incurred by the
prevailing Party in such litigation, action, arbitration or proceeding shall be
reimbursed by the losing Party; provided, that if a Party to such litigation,
action, arbitration or proceeding prevails in part, and loses in part, the
court, arbitrator or other adjudicator presiding over such litigation, action,
arbitration or proceeding shall award a reimbursement of the fees, costs and
expenses incurred by the Party on an equitable basis.  This Section 16.12 shall
survive the initial Closing and all subsequent Closings hereunder, as well as
the termination of this Agreement.





65

 

--------------------------------------------------------------------------------

 

 

 



16.13Several (Not Joint and Several) Liability of Seller

.  Notwithstanding anything to the contrary in this Agreement, all liabilities
and obligations of Seller under this Agreement and the Closing Documents shall
be several, and not joint and several except as provided in Article XVII hereof.

16.14Exculpation

.  Purchaser and Seller acknowledge and agree that Purchaser and Seller shall
look solely to the assets of Seller and Hersha or Purchaser (or Purchaser’s
designee, post-Closing), respectively, for the enforcement of any claims against
Seller and Hersha or Purchaser (or Purchaser’s designee), as the case may be,
and the officers, directors, partners, members, shareholders, trustees,
employees and agents of Seller and Hersha or Purchaser (or Purchaser’s designee)
assume no personal liability for the liabilities and obligations entered into by
Seller and Hersha or Purchaser, respectively, and its individual assets shall
not be subject to any claims relating to such liabilities and obligations.

16.15Incorporation of Recitals, Exhibits and Schedules

.  The recitals to this Agreement, and all exhibits and schedules (as amended,
modified and supplemented from time to time) referred to in this Agreement are
incorporated herein by this reference and made a part of this Agreement. Any
matter disclosed in any schedule to this Agreement shall be deemed to be
incorporated in all other schedules to this Agreement.

16.16Entire Agreement

.  This Agreement sets forth the entire understanding and agreement of the
Parties hereto, and supersedes all other agreements and understandings (written
or oral) among the Parties with respect to the subject matter hereof and
thereof.

16.17Amendments, Waivers and Termination of Agreement

.  No amendment or modification to any terms or provisions of this Agreement,
waiver of any covenant, obligation, breach or default under this Agreement or
termination of this Agreement (other than as expressly provided in this
Agreement), shall be valid unless in writing and executed and delivered by each
of the Parties.

16.18Not an Offer

.  The delivery by Seller of this Agreement executed by Seller shall not
constitute an offer to sell the Property, and Seller shall have no obligation to
sell the Property to Purchaser, unless and until all Parties have executed and
delivered this Agreement to all other Parties.

16.19Execution of Agreement

.  A Party may deliver executed signature pages to this Agreement by facsimile
transmission to any other Party, which facsimile copy shall be deemed to be an
original executed signature page. This Agreement may be executed in any number
of counterparts, each of which shall be deemed an original and all of which
counterparts together shall constitute one agreement with the same effect as if
the Parties had signed the same signature page.

16.201031 Exchange

.  Supplementing any assignment provisions contained herein, Seller shall be
permitted to assign its rights but not its obligations under this Agreement to,
and to close Escrow through, a qualified intermediary as provided in Treas. Reg.
1.1031(k)-1(g)(4) for the purpose of effectuating a tax-deferred exchange under
Section 1031 of the  Code on or prior to the Closing Date, and Buyer agrees to
execute all customary escrow instructions and other documents reasonably
requested by an exchanging party and otherwise reasonably cooperate in Seller’s
effort to effect a tax-deferred exchange, so long as such assignment,



66

 

--------------------------------------------------------------------------------

 

 

 

cooperation and attempted exchange shall not (a) in any way delay or accelerate
or otherwise adversely affect the Closing Date, (b) relieve Seller of the timely
adherence to or performance of each and every duty, obligation and liability of
Seller contained in or arising out of this Agreement, (c) require Buyer to
assume any debt or other obligations, incur any out-of-pocket expenses, or take
title to any other property, or (d) require the Purchaser to take title to any
other property in connection with such exchange. The Seller shall indemnify,
defend and hold the Buyer harmless from and against any and all claims, demands,
causes of action, liabilities, costs and expenses, including attorneys’ fees and
costs of litigation, that the Purchaser may suffer or incur by reason of such
exchange. The Close of Escrow under this Agreement is not conditioned upon the
completion of a tax-deferred exchange by Seller, and neither Buyer, nor Buyer’s
counsel shall be, in any way, responsible or liable for the actual tax
consequences of any tax-deferred exchange attempted by Seller.

16.21Non-Solicitation

.  Except with respect to Excluded Hotels, Seller will not initiate contact with
or solicit any inquiry or proposal by any other Person or engage in any
substantive discussions or negotiations in connection with any proposed sale,
recapitalization, disposition, financing, or transfer of the Properties,
directly or indirectly.

ARTICLE XVII
JOINDER OF HERSHA

17.1Hersha Guaranty

.

17.1.1Guaranty

.  Hersha is executing this Agreement solely for the purposes specified in this
Article XVII.  Hersha hereby guarantees to Purchaser the due and punctual
payment and performance of Seller’s obligations under Article XI and Article
XIII and Sections 7.1.10,  15.2,  16.13 and 16.14; provided that, the Parties
acknowledge and agree that Hersha shall only be liable pursuant to this Article
XVII to the extent that Seller is liable pursuant to this Agreement.

17.1.2Terms of the Guaranty

.  The terms of this Article XVII and Hersha's obligations hereunder are a
continuing and irrevocable obligation of Hersha and shall remain in full force
until payment, performance and/or observation in full of the obligations
hereunder; Hersha's guaranty and liability under this Article XVII are absolute
and unconditional and shall not be affected, released, terminated, discharged or
impaired, in whole or in part, by any or all of the following:  (i) any
amendment or modification of the terms of this Agreement; (ii) any failure or
delay of Purchaser to exercise, or any lack of diligence in exercising, any
right or remedy with respect to this Agreement; (iii) any dealings or
transactions between Purchaser and Seller or any of its affiliates relating to
this Agreement, whether or not Hersha shall be a party to or cognizant of the
same; (iv) any guaranty now or hereafter executed by Hersha or its affiliates or
the release of Hersha or its affiliates thereunder or the failure of any other
party to assume liability for the payment in connection with this Agreement,
whether by operation of law or otherwise; (v) Purchaser's consent to any
assignment or successive assignments of this Agreement; (vi) the failure to give
Seller notice of any breach of this Agreement if such notice is not required;
and/or (vii) any other circumstance which might constitute a legal or equitable
discharge or defense available to Hersha, whether similar or dissimilar to the
foregoing (including any bankruptcy of Seller), other than the defense of (a)
payment and performance or (b) the claim against Seller is not due and owing
under the terms of this Agreement or that Seller



67

 

--------------------------------------------------------------------------------

 

 

 

has performed (it being understood and agreed that Purchaser will only be
required to litigate the existence of the same or similar defenses raised by
both Seller and Hersha in one action or proceeding).  Hersha expressly waives
the following:  (i) notice of acceptance of this Agreement; (ii) any requirement
of promptness, diligence, presentment, protest, notice of dishonor, notice of
demand and notice of acceptance; (iii) the right to trial by jury in any action
or proceeding of any kind arising on, under, out of, or by reason of or
relating, in any way, to its obligations under this Article XVII, or the
interpretation, breach or enforcement of such obligations; and (iv) all rights
of subrogation and any other claims that it may now or hereafter acquire against
Seller or any insider that arise from the existence, payment, performance or
enforcement of Hersha's obligations under this Article XVII until such time as
Hersha's obligations under this Article XIV are performed and paid in
full.  Hersha's guaranty under this Article XVII is a present guaranty of
payment and performance and not of collection.

17.2Representations and Warranties of Hersha

.  Hersha hereby represents, warrants and certifies to Purchaser as
follows:  (i) the execution, delivery and performance under this Article XVII by
Hersha will not, to Hersha’s Knowledge, violate any provision of any law,
regulation, order or decree of any Governmental Authority, bureau or agency or
of any court binding on Hersha, or of any contract, undertaking or agreement to
which Hersha is a party or which is binding on Hersha, or of any contract,
undertaking or agreement to which Hersha is a party or which is binding upon or
any of its property or assets, (ii) the Agreement, with respect to this Article
XVII, has been duly authorized, executed and delivered by Hersha and constitutes
a legal, valid and binding obligation of Hersha, enforceable against Hersha in
accordance with its terms, subject as to enforcement of remedies to any
applicable bankruptcy, reorganization, moratorium or other laws affecting the
enforcement of creditors' rights generally and doctrines of equity affecting the
availability of specific enforcement as a remedy; and (iii) all necessary
resolutions, consents, licenses, approvals and authorizations of any Person
required in connection with the execution, delivery and performance of this
Article XVII have been duly obtained and are in full force and effect.

17.3Survival

.  This Article XVII shall survive the termination of this Agreement.

ARTICLE XVIII
ESCROW

18.1Escrow Provisions

.  The rights and obligations of Seller, Purchaser and Escrow Agent with respect
to the Deposit are as follows:

18.1.1                       Upon receipt by Escrow Agent of the Deposit, Escrow
Agent shall cause the same to be deposited into an interest-bearing account with
Citibank N.A., it being agreed that Escrow Agent shall not be liable for (y) any
loss of principal or interest (unless due to Escrow Agent’s gross negligence,
willful misconduct or breach of this Agreement) or (z) any failure to attain a
favorable rate of return on the amount so deposited.  Escrow Agent shall deliver
the Deposit, and the interest accrued thereon, to Seller or to Purchaser, as the
case may be, under the following conditions:

(i)The Deposit shall be delivered to Seller at the Closing upon receipt by
Escrow Agent of a statement executed by Seller and Purchaser authorizing the
release of the Deposit and the interest accrued thereon; or



68

 

--------------------------------------------------------------------------------

 

 

 

(ii)The Deposit (or the applicable portion thereof) shall be delivered to Seller
following receipt by Escrow Agent of written demand therefor from Seller stating
that Purchaser has defaulted in the performance of its obligations in a manner
that would entitle Seller to the return of the Deposit, and specifying the
Section of this Agreement which entitles Seller to the return of the Deposit,
provided Purchaser shall not have given written notice of objection in
accordance with the provisions set forth below; or

(iii)The Deposit (or the applicable portion thereof) shall be delivered to
Purchaser following receipt by Escrow Agent of written demand therefor from
Purchaser stating that Purchaser is entitled to a return of the Deposit in
accordance with this Agreement and specifying the Section of this Agreement
which entitles Purchaser to the return of the Deposit, in each case provided
Seller shall not have given written notice of objection in accordance with the
provisions set forth below; or

(iv)The Deposit, and the interest accrued thereon, shall be delivered to
Purchaser or Seller as directed by joint written instructions of Seller and
Purchaser.

18.1.2                       Upon the filing of a written demand for the Deposit
by Seller or Purchaser, pursuant to Section 18.1.1(ii) or Section 18.1.1(iii)
above, Escrow Agent shall promptly give notice thereof (including a copy of such
demand) to the other party.  The other party shall have the right to object to
the delivery of the Deposit, by giving written notice of such objection to
Escrow Agent at any time within ten (10) days after such party’s receipt of
notice from Escrow Agent, but not thereafter.  Such notice shall be made in good
faith and shall set forth the basis (in reasonable detail) for objecting to the
delivery of the Deposit.  Upon receipt of such notice of objection, Escrow Agent
shall promptly give a copy of such notice to the party who filed the written
demand.  If Escrow Agent shall have timely received such notice of objection,
Escrow Agent shall continue to hold the Deposit, and the interest accrued
thereon, until (x) Escrow Agent receives joint written notice from Seller and
Purchaser directing the disbursement of the Deposit, in which case Escrow Agent
shall then disburse the Deposit, and the interest accrued thereon, in accordance
with said direction, (y) litigation is commenced between Seller and Purchaser,
in which case Escrow Agent shall deposit the Deposit, and the interest accrued
thereon, with the clerk of the court in which said litigation is pending
pursuant to an appropriate order of such court, or (z) Escrow Agent takes such
affirmative steps as Escrow Agent may elect, at Escrow Agent’s option, in order
to terminate Escrow Agent’s duties hereunder, including but not limited to
depositing the Deposit, and the interest accrued thereon, in court and
commencing an action for interpleader, the costs thereof to be borne by
whichever of Seller or Purchaser is the losing party in such interpleader
action, as determined by a final non-appealable order of such court.

18.1.3                       Escrow Agent may rely and act upon any instrument
or other writing reasonably believed by Escrow Agent to be genuine and
purporting to be signed and presented by any person or persons purporting to
have authority to act on behalf of Seller or Purchaser, as the case may be, and
shall not be liable in connection with the performance of any duties imposed
upon Escrow Agent by the provisions of this Agreement, except for Escrow Agent’s
own negligence, willful misconduct or breach of its obligations
hereunder.  Escrow Agent shall have no duties or responsibilities except those
set forth herein.  Escrow Agent shall not be bound by any modification,
cancellation or rescission of this Agreement unless the same



69

 

--------------------------------------------------------------------------------

 

 

 

is in writing and signed by Purchaser and Seller, and, if Escrow Agent’s duties
hereunder are affected, unless Escrow Agent shall have given prior written
consent thereto.  Escrow Agent shall be reimbursed by Seller and Purchaser for
any expenses (including reasonable legal fees and disbursements of outside
counsel), including all of Escrow Agent’s fees and out-of-pocket expenses with
respect to any interpleader action incurred in connection with this Agreement,
and such liability shall be joint and several; provided, however, that, as
between Purchaser and Seller, the prevailing party in any dispute over the
Deposit shall be entitled to reimbursement by the losing party of any such
expenses paid to Escrow Agent.  After delivery of the Deposit, and the interest
accrued thereon, in accordance herewith, Escrow Agent shall have no further
liability or obligation of any kind whatsoever.

(A)                            Escrow Agent shall have the right at any time to
resign upon ten (10) Business Days’ prior notice to Seller and
Purchaser.  Seller and Purchaser shall jointly select a successor Escrow Agent
and shall notify Escrow Agent of the name and address of such successor Escrow
Agent within ten (10) Business Days after receipt of notice of Escrow Agent of
its intent to resign.  If Escrow Agent has not received notice of the name and
address of such successor Escrow Agent within such period, Escrow Agent shall
have the right to select on behalf of Seller and Purchaser a bank or trust
company licensed to do business in the State of New York and having a branch
located in New York County to act as successor Escrow Agent hereunder.  At any
time after the ten (10) Business Day period, Escrow Agent shall have the right
to deliver the Deposit, and the interest accrued thereon, to any successor
Escrow Agent selected hereunder, provided such successor Escrow Agent shall
execute and deliver to Seller and Purchaser an assumption agreement whereby it
assumes all of Escrow Agent’s obligations hereunder.  Upon the delivery of all
such amounts and such assumption agreement, the successor Escrow Agent shall
become the Escrow Agent for all purposes hereunder and shall have all of the
rights and obligations of the Escrow Agent hereunder, and the resigning Escrow
Agent shall have no further responsibilities or obligations hereunder.

18.1.4                       Seller and Purchaser each hereby agrees to
severally (but not jointly) indemnify, defend and hold harmless Escrow Agent
from and against fifty percent (50%) of any and all loss, cost, damage, expense
and reasonable attorneys’ fees actually incurred by Escrow Agent arising out of
it acting as the Escrow Agent hereunder, other than to the extent arising from
Escrow Agent’s negligence, willful misconduct or breach of its obligations
hereunder.

18.1.5                       The interest earned on the Deposit shall be paid to
the party entitled to receive the Deposit as provided in this Agreement.  The
party receiving such interest shall pay any income taxes thereon.  Seller and
Purchaser shall each furnish their respective taxpayer identification numbers to
the other party and to the Escrow Agent within five (5) Business Days of the
Effective Date.

18.1.6                       The provisions of this Article XVIII shall survive
the Closing or termination of this Agreement.

[remainder of page intentionally left blank; signatures on following page(s)]





70

 

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, each Party has caused this Agreement to be executed and
delivered in its name by a duly authorized officer or representative.

SELLER:

 

HHLP BRIDGEWATER ASSOCIATES LLC, a Delaware limited liability company

 

By: _ /s/ Ashish Parikh

Name:           Ashish R. Parikh

Title:           Manager

 

HHLP BROOKHAVEN ASSOCIATES, LLC, a New York limited liability company

 

By:   44 Brookhaven, LLC, a New York limited liability   company, its Managing
Member

 

By:  _ /s/ Ashish Parikh

Name:           Ashish R. Parikh

Title:           Manager

 

44 CARLISLE ASSOCIATES, a Pennsylvania limited partnership

 

By:   Hersha Hospitality, LLC, a Virginia limited liability   company, its
General Partner

 

By:  _ /s/ Ashish Parikh

Name:           Ashish R. Parikh

Title:           Manager





71

 

--------------------------------------------------------------------------------

 

 

 



INN AMERICA HOSPITALITY AT EWING, L.L.C., a New Jersey limited liability company

 

By: _ /s/ Ashish Parikh

Name:           Ashish R. Parikh

Title:           Manager

 

 

HHLP HARRISBURG FRIENDSHIP, LP, a Pennsylvania limited partnership

 

By:           HHLP HARRISBURG FRIENDSHIP GP,            LLC, a Pennsylvania
limited liability            company, its sole general partner      

 

By:  _ /s/ Ashish Parikh

Name:           Ashish R. Parikh

Title:           Manager

 

 

HHLP HAUPPAUGE ASSOCIATES, LLC, a New York limited liability company

 

By:              44 Hauppauge, LLC, a New York limited
           liability   company, its Managing Member

 

By:  _ /s/ Ashish Parikh

Name:           Ashish R. Parikh

Title:           Manager





72

 

--------------------------------------------------------------------------------

 

 

 



3144 ASSOCIATES, a Pennsylvania limited partnership

 

By:              Hersha Hospitality, LLC, a Virginia limited
           liability company, its General Partner

 

By:  _ /s/ Ashish Parikh

Name:           Ashish R. Parikh

Title:           Manager

 

 

2144 ASSOCIATES-HERSHEY, a Pennsylvania limited partnership

 

By:              Hersha Hospitality Limited Liability
           Company-Hershey, a Delaware limited            liability company, its
General Partner

 

By:  _ /s/ Ashish Parikh

Name:           Ashish R. Parikh

Title:           Manager

 

HHLP WILMINGTON ASSOCIATES, LP, a Delaware limited partnership

 

By:           HHLP Wilmington, Inc., a Delaware            corporation, its
General Partner      

 

By:  _ /s/ Ashish Parikh

Name:           Ashish R. Parikh

Title:           Vice President



73

 

--------------------------------------------------------------------------------

 

 

 



HHLP KING OF PRUSSIA ASSOCIATES, LP, a Pennsylvania limited partnership

 

By:           HHLP King of Prussia, Inc., a Pennsylvania            corporation,
its General Partner      

 

By:  _ /s/ Ashish Parikh

Name:           Ashish R. Parikh

Title:           Vice President

 

 

HHLP LANGHORNE ONE ASSOCIATES, LP, a Pennsylvania limited partnership

 

By:              HHLP Langhorne One, LLC, a            Pennsylvania limited
liability   company,            its General Partner

 

By:  _ /s/ Ashish Parikh

Name:           Ashish R. Parikh

Title:           Manager

 

HHLP OXFORD VALLEY ASSOCIATES, LP, a Pennsylvania limited partnership

 

By:           HHLP Oxford Valley, Inc., a Pennsylvania            corporation,
its General Partner      

 

By:  _ /s/ Ashish Parikh

Name:           Ashish R. Parikh

Title:           Vice President



74

 

--------------------------------------------------------------------------------

 

 

 



 

HHLP LANGHORNE TWO ASSOCIATES, LP, a Pennsylvania limited partnership

 

By:              HHLP Langhorne Two, LLC, a            Pennsylvania limited
liability company, its            General Partner

 

By:  _ /s/ Ashish Parikh

Name:           Ashish R. Parikh

Title:           Manager

 

44 HERSHA SMITHFIELD, LLC, a Rhode Island limited liability company

 

By:              Hersha Smithfield Managing Member, LLC,            a Delaware
limited liability company, its            Manager

 

By:  _ /s/ Ashish Parikh

Name:           Ashish R. Parikh

Title:           Manager

 

SAWMILL THREE, LLC, a Connecticut limited liability company

 

By:              44 West Haven Hospitality, LLC, a            Connecticut
limited liability company, its            Manager

 

By:  _ /s/ Ashish Parikh

Name:           Ashish R. Parikh

Title:           Manager



75

 

--------------------------------------------------------------------------------

 

 

 



HHLP WILMINGTON ASSOCIATES, LP, a Delaware limited partnership

 

By:           HHLP Wilmington, Inc., a Delaware            corporation, its
General Partner      

 

By:  _ /s/ Ashish Parikh

Name:           Ashish R. Parikh

Title:           Vice President

 

 

PURCHASER:

 

BRE NE HOSPITALITY HOLDINGS LLC, a Delaware limited liability company

 

By:  /s/ A.J. Agarwal 

Name:  A.J. Agarwal

Title:  Senior Managing Director and Vice President

 





76

 

--------------------------------------------------------------------------------

 

 

 



JOINDER OF ESCROW AGENT

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged by the parties, and intending to be legally bound hereby,
CHICAGO TITLE INSURANCE COMPANY (the “Escrow Agent”) hereby joins in this
Agreement solely to acknowledge it agreement to be bound by the terms and
conditions set forth at Section 3.2 and Section 3.3 and Article XVIII hereof.

AGREED AND ACCEPTED THIS 20th DAY OF SEPTEMBER, 2013.

 

Chicago Title Insurance Company

 

 

By:     /s/ Neal Miranda

Name:    Neal Miranda

Title:  Counsel

 

 





77

 

--------------------------------------------------------------------------------

 

 

 

JOINDER OF HERSHA HOSPITALITY TRUST

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged by the parties, and intending to be legally bound hereby,
HERSHA HOSPITALITY TRUST, a Maryland Real Estate Investment Trust (“Hersha”),
hereby joins in this Agreement solely to acknowledge it agreement to be bound by
the terms and conditions set forth at Article XVII hereof.

AGREED AND ACCEPTED THIS 20th DAY OF SEPTEMBER, 2013.

HERSHA HOSPITALITY TRUST

 

By:     /s/ Ashish Parikh

Name:  Ashish Parikh

Title:  Chief Financial Officer

 

 

 

 



78

 

--------------------------------------------------------------------------------